19-23649-rdd        Doc 421Filed 11/05/19 Entered 11/05/19 21:48:05 Main Document
                                       Pg 1 of 120
         +HDULQJ'DWHDQG7LPH1RYHPEHUDWDP SUHYDLOLQJ(DVWHUQ7LPH 
             2EMHFWLRQ'HDGOLQH1RYHPEHUDWSP SUHYDLOLQJ(DVWHUQ7LPH 
$.,1*803675$866+$8(5 )(/'//3
,UD'L]HQJRII
$ULN3UHLV
6DUD%UDXQHU
2QH%U\DQW3DUN
1HZ<RUN1HZ<RUN
7HOHSKRQH  
)DFVLPLOH  

Proposed Counsel to the Official Committee of
Unsecured Creditors of Purdue Pharma L.P., et al.

81,7('67$7(6%$1.5837&<&2857
6287+(51',675,&72)1(:<25.

                                                                     
,QUH                                                               &KDSWHU
                                                                     
385'8(3+$50$/3et al.                                         &DVH1R 5'' 
                                                                     
                   'HEWRUV                                      -RLQWO\$GPLQLVWHUHG
                                                                     
                                   
     127,&(2)+($5,1*21$33/,&$7,212)7+(2)),&,$/&200,77((
       2)816(&85('&5(',72562)385'8(3+$50$/3ET AL.72
       5(7$,1$1'(03/2<$.,1*803675$866+$8(5 )(/'//3
            $6&2816(/NUNC PRO TUNC 726(37(0%(5

         3/($6(7$.(127,&(WKDWDKHDULQJRQWKHApplication of the Official Committee of

Unsecured Creditors of Purdue Pharma, L.P. et al. to Retain and Employ Akin Gump Strauss

Hauer & Feld LLP as Counsel, Nunc Pro Tunc to September 26, 2019 WKH³$SSOLFDWLRQ´ ZLOO

EHKHOGEHIRUHWKH+RQRUDEOH5REHUW''UDLQ8QLWHG6WDWHV%DQNUXSWF\-XGJH8QLWHG 6WDWHV

%DQNUXSWF\&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN WKH³&RXUW´ &RXUWURRP 


 7KH'HEWRUVLQWKHVHFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFK'HEWRU¶VUHJLVWUDWLRQQXPEHULQWKHDSSOLFDEOH
MXULVGLFWLRQDUHDVIROORZV3XUGXH3KDUPD/3  3XUGXH3KDUPD,QF  3XUGXH7UDQVGHUPDO
7HFKQRORJLHV/3  3XUGXH3KDUPD0DQXIDFWXULQJ/3  3XUGXH3KDUPDFHXWLFDOV/3  
,PEULXP7KHUDSHXWLFV/3  $GORQ7KHUDSHXWLFV/3  *UHHQILHOG%LR9HQWXUHV/3  6HYHQ
6HDV+LOO&RUS  2SKLU*UHHQ&RUS  3XUGXH3KDUPDRI3XHUWR5LFR  $YULR+HDOWK/3  
3XUGXH3KDUPDFHXWLFDO3URGXFWV/3  3XUGXH1HXURVFLHQFH&RPSDQ\  1D\DWW&RYH/LIHVFLHQFH,QF
  %XWWRQ/DQG/3  5KRGHV$VVRFLDWHV/3 1$ 3DXO/DQG,QF  4XLGQLFN/DQG/3  
5KRGHV3KDUPDFHXWLFDOV/3  5KRGHV7HFKQRORJLHV  8')/3  69&3KDUPD/3  DQG
69&3KDUPD,QF  7KH'HEWRUV¶FRUSRUDWHKHDGTXDUWHUVLVORFDWHGDW2QH6WDPIRUG)RUXP7UHVVHU
%RXOHYDUG6WDPIRUG&7
19-23649-rdd        Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                            Pg 2 of 120



4XDUURSDV6WUHHW:KLWH3ODLQV1HZ<RUNRQ1RYHPEHUDWDP

    SUHYDLOLQJ(DVWHUQ7LPH RUDVVRRQWKHUHDIWHUDVFRXQVHOPD\EHKHDUG

          3/($6(7$.()857+(5127,&(WKDWDQ\REMHFWLRQV HDFKDQ³2EMHFWLRQ´ WRWKH

UHOLHIUHTXHVWHGLQWKH$SSOLFDWLRQVKDOOEHLQZULWLQJVKDOOFRQIRUPWRWKH)HGHUDO5XOHVRI

%DQNUXSWF\3URFHGXUHDQGWKH/RFDO%DQNUXSWF\5XOHVIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN

VKDOOEHILOHGZLWKWKH%DQNUXSWF\&RXUWDQGVHUYHGLQDFFRUGDQFHZLWKWKHAmended Order

Establishing Certain Notice, Case Management, and Administrative ProceduresGDWHGDVRI

2FWREHU>(&)1R@VRDVWREHILOHGDQGUHFHLYHGQRODWHUWKDQ1RYHPEHU

DWSP SUHYDLOLQJ(DVWHUQ7LPH  WKH³2EMHFWLRQ'HDGOLQH´ 

          3/($6(7$.()857+(5127,&(WKDWLIQR2EMHFWLRQVDUHWLPHO\ILOHGDQGVHUYHG

ZLWKUHVSHFWWRWKH$SSOLFDWLRQWKH2IILFLDO&RPPLWWHHRI8QVHFXUHG&UHGLWRUVRI3XUGXH

3KDUPD /3PD\RQRUDIWHUWKH2EMHFWLRQ'HDGOLQHVXEPLWWRWKH&RXUWDQRUGHUVXEVWDQWLDOO\

LQWKHIRUPDQQH[HGDV([KLELW$WRWKH$SSOLFDWLRQZKLFKRUGHUWKH&RXUWPD\HQWHUZLWKRXW

IXUWKHUQRWLFHRURSSRUWXQLW\WREHKHDUG

          3/($6(7$.()857+(5127,&(WKDWDQ\REMHFWLQJSDUWLHVDUHUHTXLUHGWRDWWHQG

WKHKHDULQJDQGIDLOXUHWRDSSHDUPD\UHVXOWLQUHOLHIEHLQJJUDQWHGXSRQGHIDXOW

          

                              >remainder of page intentionally left blank@

                               




                                                   

    19-23649-rdd   Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05    Main Document
                                           Pg 3 of 120
                                                                                           

    1HZ<RUN1<                        $.,1*803675$866+$8(5 )(/'//3
    'DWHG1RYHPEHU             
                                        VArik Preis                      
                                        ,UD'L]HQJRII
                                        $ULN3UHLV
                                        6DUD%UDXQHU
                                        2QH%U\DQW3DUN
                                        1HZ<RUN1HZ<RUN
                                        7HOHSKRQH  
                                        )DFVLPLOH  
                                       LGL]HQJRII#DNLQJXPSFRP
                                        DSUHLV#DNLQJXPSFRP
                                        VEUDXQHU#DNLQJXPSFRP
                                        
                                        Proposed Counsel to the Official Committee of
                                        Unsecured Creditors of Purdue Pharma L.P.

                                            

    
    
    
    
    
    
    
    
19-23649-rdd               Doc 421             Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                                           Pg 4 of 120
                                                                                                                           

$.,1*803675$866+$8(5 )(/'//3
,UD'L]HQJRII
$ULN3UHLV
6DUD%UDXQHU
2QH%U\DQW3DUN
1HZ<RUN1HZ<RUN
7HOHSKRQH  
)DFVLPLOH  

Proposed Counsel to the Official Committee of
Unsecured Creditors of Purdue Pharma L.P., et al.

81,7('67$7(6%$1.5837&<&2857
6287+(51',675,&72)1(:<25.

                                                                      
,QUH                                                                &KDSWHU
                                                                      
385'8(3+$50$/3et al.                                          &DVH1R 5'' 
                                                                      
                   'HEWRUV                                       -RLQWO\$GPLQLVWHUHG
                                                                      
                                    
    $33/,&$7,212)7+(2)),&,$/&200,77((2)816(&85('&5(',7256
        2)385'8(3+$50$/3ET AL.725(7$,1$1'(03/2<$.,1
              *803675$866+$8(5 )(/'//3$6&2816(/
                  NUNC PRO TUNC 726(37(0%(5

            7KH 2IILFLDO &RPPLWWHH RI 8QVHFXUHG &UHGLWRUV WKH ³&RPPLWWHH´  RI 3XUGXH 3KDUPD

/3et al. FROOHFWLYHO\WKH³'HEWRUV´ UHVSHFWIXOO\VXEPLWVWKLVDSSOLFDWLRQ WKH³$SSOLFDWLRQ´ 

SXUVXDQWWRVHFWLRQV D DQG D RIWLWOHRIWKH8QLWHG6WDWHV&RGH WKH³%DQNUXSWF\

&RGH´ 5XOHRIWKH)HGHUDO5XOHVRI%DQNUXSWF\3URFHGXUH WKH³%DQNUXSWF\5XOHV´ DQG

5XOHRIWKH/RFDO%DQNUXSWF\5XOHVIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN WKH³/RFDO


 7KH'HEWRUVLQWKHVHFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFK'HEWRU¶VUHJLVWUDWLRQQXPEHULQWKHDSSOLFDEOH
MXULVGLFWLRQ DUH DV IROORZV 3XUGXH 3KDUPD /3   3XUGXH 3KDUPD ,QF   3XUGXH 7UDQVGHUPDO
7HFKQRORJLHV /3   3XUGXH 3KDUPD 0DQXIDFWXULQJ /3   3XUGXH 3KDUPDFHXWLFDOV /3  
,PEULXP 7KHUDSHXWLFV /3   $GORQ 7KHUDSHXWLFV /3   *UHHQILHOG %LR9HQWXUHV /3   6HYHQ
6HDV+LOO&RUS  2SKLU*UHHQ&RUS  3XUGXH3KDUPDRI3XHUWR5LFR  $YULR+HDOWK/3  
3XUGXH3KDUPDFHXWLFDO3URGXFWV/3  3XUGXH1HXURVFLHQFH&RPSDQ\  1D\DWW&RYH/LIHVFLHQFH,QF
  %XWWRQ/DQG/3  5KRGHV$VVRFLDWHV/3 1$ 3DXO/DQG,QF  4XLGQLFN/DQG/3  
5KRGHV3KDUPDFHXWLFDOV/3  5KRGHV7HFKQRORJLHV  8')/3  69&3KDUPD/3  DQG
69& 3KDUPD ,QF   7KH 'HEWRUV¶ FRUSRUDWH KHDGTXDUWHUV LV ORFDWHG DW 2QH 6WDPIRUG )RUXP  7UHVVHU
%RXOHYDUG6WDPIRUG&7
19-23649-rdd        Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05                 Main Document
                                             Pg 5 of 120



5XOHV´ IRUHQWU\RIDQRUGHU WKH³2UGHU´ VXEVWDQWLDOO\LQWKHIRUPDWWDFKHGKHUHWRDV([KLELW

$ DXWKRUL]LQJ WKH &RPPLWWHH WR UHWDLQ DQG HPSOR\ $NLQ *XPS 6WUDXVV +DXHU  )HOG //3

    ³$NLQ *XPS´  DV LWV OHDG FRXQVHO LQ FRQQHFWLRQ ZLWK WKH 'HEWRUV¶ FKDSWHU  FDVHV WKH

³&KDSWHU  &DVHV´  HIIHFWLYH nunc pro tunc WR 6HSWHPEHU    ,Q VXSSRUW RI WKLV

$SSOLFDWLRQ WKH &RPPLWWHH VXEPLWV WKH GHFODUDWLRQ RI $ULN 3UHLV D SDUWQHU LQ WKH ILQDQFLDO

UHVWUXFWXULQJ JURXS RI $NLQ *XPS WKH ³3UHLV 'HFODUDWLRQ´  DQG WKH GHFODUDWLRQ RI %UHQGDQ

6WXKDQ QRW LQ KLV LQGLYLGXDO FDSDFLW\ EXW VROHO\ RQ EHKDOI RI %OXH &URVV DQG %OXH 6KLHOG

$VVRFLDWLRQLQLWVFDSDFLW\DVFRFKDLURIWKH&RPPLWWHH WKH³6WXKDQ'HFODUDWLRQ´DQGWRJHWKHU

ZLWK WKH 3UHLV 'HFODUDWLRQ WKH ³'HFODUDWLRQV´  DWWDFKHG KHUHWR DV ([KLELW % DQG ([KLELW &

UHVSHFWLYHO\  ,Q IXUWKHU VXSSRUW RI WKLV $SSOLFDWLRQ WKH &RPPLWWHH UHVSHFWIXOO\ UHSUHVHQWV DV

IROORZV

                                    -85,6',&7,21$1'9(18(

               7KLV&RXUWKDVMXULVGLFWLRQRYHUWKLV$SSOLFDWLRQSXUVXDQWWR86&DQG

 DQG WKH $PHQGHG 6WDQGLQJ 2UGHU RI 5HIHUHQFH 0 GDWHG -DQXDU\   3UHVND

&- 7KLVPDWWHULVDFRUHSURFHHGLQJZLWKLQWKHPHDQLQJRI86& E  

               9HQXHLQWKLV&RXUWLVSURSHUSXUVXDQWWR86&DQG

               7KH VWDWXWRU\ DQG UXOH SUHGLFDWHV IRU WKH UHOLHI UHTXHVWHG KHUHLQ DUH %DQNUXSWF\

&RGHVHFWLRQV D DQG%DQNUXSWF\5XOHDQG/RFDO5XOH

                                             %$&.*5281'

               2Q 6HSWHPEHU   WKH ³3HWLWLRQ 'DWH´  HDFK RI WKH 'HEWRUV ILOHG D

YROXQWDU\SHWLWLRQIRUUHOLHISXUVXDQWWRFKDSWHURIWKH%DQNUXSWF\&RGHLQWKH8QLWHG6WDWHV

%DQNUXSWF\&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN WKH³&RXUW´ 

               7KH'HEWRUVFRQWLQXHWRRSHUDWHWKHLUEXVLQHVVDVGHEWRUVLQSRVVHVVLRQSXUVXDQW

WR%DQNUXSWF\&RGHVHFWLRQV D DQG1RUHTXHVWKDVEHHQPDGHIRUWKHDSSRLQWPHQW
                                                      

19-23649-rdd               Doc 421             Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                                           Pg 6 of 120



RIDWUXVWHHRUDQH[DPLQHU

                     2Q 6HSWHPEHU   WKH ³)RUPDWLRQ 'DWH´  WKH 8QLWHG 6WDWHV 7UXVWHH IRU

5HJLRQ  WKH ³86 7UXVWHH´  DSSRLQWHG WKH &RPPLWWHH SXUVXDQW WR %DQNUXSWF\ &RGH VHFWLRQ

SeeNotice Appointing Creditors Committee>(&)1R@7KH867UXVWHHFRQVWLWXWHG

WKH &RPPLWWHH WR FRPSULVH WKH IROORZLQJ PHPEHUV %OXH &URVV DQG %OXH 6KLHOG $VVRFLDWLRQ

&96&DUHPDUN3DUW'6HUYLFHV//&DQG&DUHPDUN3&6+HDOWK//&&KHU\O-XDLUH.DUD

7UDLQRU /76 /RKPDQQ 7KHUDS\ 6\VWHPV &RUSRUDWLRQ 3HQVLRQ %HQHILW *XDUDQW\ &RUSRUDWLRQ

5\DQ+DPSWRQ:DOWHU/HH6DOPRQVDQG:HVW%RFD0HGLFDO&HQWHU2Q6HSWHPEHU

WKH&RPPLWWHHVHOHFWHG$NLQ*XPSWRVHUYHDVOHDGFRXQVHOWRWKH&RPPLWWHHDQGRQ6HSWHPEHU

WKH&RPPLWWHHVHOHFWHG%D\DUG3$ ³%D\DUG´ WRVHUYHDVHIILFLHQF\FRXQVHOWRWKH

&RPPLWWHH2Q2FWREHUWKH&RPPLWWHHVHOHFWHG3URYLQFH,QF ³3URYLQFH´ WRVHUYHDV

LWV ILQDQFLDO DGYLVRU DQG RQ 2FWREHU   WKH &RPPLWWHH VHOHFWHG -HIIHULHV *URXS //&

    ³-HIIHULHV´ DQG WRJHWKHU ZLWK $NLQ *XPS %D\DUG DQG 3URYLQFH WKH ³&RPPLWWHH

3URIHVVLRQDOV´  WR VHUYH DV LWV LQYHVWPHQW EDQNHU  7KH UHWHQWLRQ DSSOLFDWLRQV IRU WKHVH

SURIHVVLRQDOVDUHEHLQJILOHGFRQWHPSRUDQHRXVO\KHUHZLWK

                                                    5(/,()5(48(67('

                     7KH &RPPLWWHH VHHNV WR UHWDLQ DQG HPSOR\ $NLQ *XPS DV LWV OHDG FRXQVHO

SXUVXDQW WR %DQNUXSWF\ &RGH VHFWLRQV  D  DQG  D  %DQNUXSWF\ 5XOH  DQG /RFDO



 2Q2FWREHUWKH&RPPLWWHHUHFHLYHGDOHWWHUIURPFRXQVHOWRDPXOWLVWDWHJURXSFRPSULVLQJDSSUR[LPDWHO\
HQWLWLHVLQFOXGLQJFLWLHVFRXQWLHVDQGRWKHUJRYHUQPHQWDOHQWLWLHVVHYHQ1DWLYH$PHULFDQWULEDO
QDWLRQVVL[KRVSLWDOVWZRGLVWULFWVPHGLFDOJURXSVWZRIXQGVDQGRQHYHWHUDQV¶FODVVDFURVVVWDWHV
UHSUHVHQWLQJDSSUR[LPDWHO\LQGLYLGXDOV WKH³0XOWL6WDWH*URXS´ UHTXHVWLQJWKHRSSRUWXQLW\WRMRLQWKH
&RPPLWWHHLQDQex officioFDSDFLW\$IWHUFDUHIXOFRQVLGHUDWLRQRQ2FWREHUWKH&RPPLWWHHGHWHUPLQHGWR
JUDQWWKH0XOWL6WDWH*URXS¶VUHTXHVWDQG&DPHURQ&RXQW\7H[DV WKH³([2IILFLR0HPEHU´ MRLQHGWKH
&RPPLWWHH2Q2FWREHUWKH0XOWL6WDWH*URXSILOHGWKHVerified Statement of the Multi-State
Governmental Entities Group Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure>(&)1R@
GLVFORVLQJWKHLGHQWLW\RIHDFKPHPEHURIVXFKJURXS)RUWKHDYRLGDQFHRIGRXEWWKH([2IILFLR0HPEHULVDQRQ
YRWLQJPHPEHURIWKH&RPPLWWHHDQGGRHVQRWRZHILGXFLDU\GXWLHVWRXQVHFXUHGFUHGLWRUVDVDUHVXOWRILWVex officio
VHDWRQWKH&RPPLWWHH

                                                              

19-23649-rdd     Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05                  Main Document
                                           Pg 7 of 120



5XOHHIIHFWLYHnunc pro tunc WR6HSWHPEHU

                                 5(7(17,212)$.,1*803

            7KH&RPPLWWHHUHVSHFWIXOO\VXEPLWVWKDWLWLVQHFHVVDU\DQGDSSURSULDWHIRULWWR

HPSOR\DQGUHWDLQ$NLQ*XPSDVLWVOHDGFRXQVHOWRDPRQJRWKHUWKLQJV

        D     DGYLVHWKH&RPPLWWHHZLWKUHVSHFWWRLWVULJKWVGXWLHVDQGSRZHUVLQWKH&KDSWHU
               &DVHV
               
        E     DVVLVW DQG DGYLVH WKH &RPPLWWHH LQ LWV FRQVXOWDWLRQV DQG QHJRWLDWLRQV ZLWK WKH
               'HEWRUVUHODWLYHWRWKHDGPLQLVWUDWLRQRIWKH&KDSWHU&DVHV

        F     DVVLVW WKH &RPPLWWHH LQ DQDO\]LQJ WKH FODLPV RI WKH 'HEWRUV¶ FUHGLWRUV DQG WKH
               'HEWRUV¶ FDSLWDO VWUXFWXUH DQG LQ QHJRWLDWLQJ ZLWK KROGHUV RI FODLPV DQG HTXLW\
               LQWHUHVWV

        G     DVVLVW WKH &RPPLWWHH LQ LQYHVWLJDWLQJ WKH DFWV FRQGXFW DVVHWV OLDELOLWLHV DQG
               ILQDQFLDO FRQGLWLRQ RI WKH 'HEWRUV DQG WKHLU LQVLGHUV DQG RI WKH RSHUDWLRQ RI WKH
               'HEWRUV¶EXVLQHVVHV

        H     DVVLVWWKH&RPPLWWHHLQQHJRWLDWLQJZLWKWKH'HEWRUVDQGWKLUGSDUWLHVFRQFHUQLQJ
               PDWWHUV UHODWHG WR DPRQJ RWKHU WKLQJV DVVHW GLVSRVLWLRQV ILQDQFLQJ WUDQVDFWLRQV
               DQG WKH WHUPV RI RQH RU PRUH SODQV RI UHRUJDQL]DWLRQ IRU WKH 'HEWRUV DQG
               DFFRPSDQ\LQJGLVFORVXUHVWDWHPHQWVDQGUHODWHGSODQGRFXPHQWV

        I     DVVLVWDQGDGYLVHWKH&RPPLWWHHDVWRLWVFRPPXQLFDWLRQVWRDQGZLWKWKHJHQHUDO
               FUHGLWRUERG\UHJDUGLQJVLJQLILFDQWPDWWHUVLQWKH&KDSWHU&DVHV

        J     UHSUHVHQWWKH&RPPLWWHHDWDOOKHDULQJVDQGRWKHUSURFHHGLQJVEHIRUHWKLV&RXUW

        K     UHYLHZ DQG DQDO\]H DSSOLFDWLRQV RUGHUV VWDWHPHQWV RI RSHUDWLRQV DQG VFKHGXOHV
               ILOHG ZLWK WKH &RXUW DQG DGYLVH WKH &RPPLWWHH DV WR WKHLU SURSULHW\ DQG WR WKH
               H[WHQWGHHPHGDSSURSULDWHE\WKH&RPPLWWHHVXSSRUWMRLQRUREMHFWWKHUHWR

        L     DGYLVH DQG DVVLVW WKH &RPPLWWHH ZLWK UHVSHFW WR DQ\ OHJLVODWLYH UHJXODWRU\ RU
               JRYHUQPHQWDODFWLYLWLHV

        M     DVVLVWWKH&RPPLWWHHLQSUHSDULQJSOHDGLQJVDQGDSSOLFDWLRQVDVPD\EHQHFHVVDU\
               LQIXUWKHUDQFHRIWKH&RPPLWWHH¶VLQWHUHVWVDQGREMHFWLYHV

        N     DVVLVWWKH&RPPLWWHHLQUHYLHZLQJDQGDQDO\]LQJWKH'HEWRUV¶YDULRXVDJUHHPHQWV





                                                    

19-23649-rdd       Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05                 Main Document
                                            Pg 8 of 120



         O     SUHSDUHRQEHKDOIRIWKH&RPPLWWHHDQ\SOHDGLQJVLQFOXGLQJZLWKRXWOLPLWDWLRQ
                PRWLRQVPHPRUDQGDFRPSODLQWVDGYHUVDU\FRPSODLQWVREMHFWLRQVRUFRPPHQWV
                LQFRQQHFWLRQZLWKDQ\PDWWHUUHODWHGWRWKH'HEWRUVRUWKH&KDSWHU&DVHV

         P     LQYHVWLJDWHDQG DQDO\]HDQ\FODLPVDJDLQVWWKH'HEWRUV¶HTXLW\KROGHUVDQG QRQ
                GHEWRUDIILOLDWHVDQG

         Q     SHUIRUPVXFKRWKHUOHJDOVHUYLFHVDVPD\EHUHTXLUHGRUDUHRWKHUZLVHGHHPHGWR
                EH LQ WKH LQWHUHVWV RI WKH &RPPLWWHH DQG WKH XQVHFXUHG FUHGLWRU ERG\ LQ
                DFFRUGDQFHZLWKWKH&RPPLWWHH¶VSRZHUVDQGGXWLHVDVVHWIRUWKLQWKH%DQNUXSWF\
                &RGH%DQNUXSWF\5XOHVRURWKHUDSSOLFDEOHODZ

             ,Q DFFRUGDQFH ZLWK 3DUW ) RI WKH 5HYLVHG 867 *XLGHOLQHV DV GHILQHG EHORZ 

$NLQ *XPS ZLOO VHUYHDV OHDG FRXQVHO WR WKH &RPPLWWHH DQG %D\DUGZLOO VHUYH DV ³HIILFLHQF\

FRXQVHO´ WR SHUIRUP FHUWDLQ WDVNV DW %D\DUG¶V ORZHU UDWHV  $NLQ *XPS ZLOO KDYH SULPDU\

UHVSRQVLELOLW\ IRU WKH VHUYLFHV GHVFULEHG DERYH  %D\DUG KRZHYHU ZLOO EH DVNHG WR SURYLGH

VXEVWDQWLYHVHUYLFHVWRWKH&RPPLWWHH,QVXFKLQVWDQFHV$NLQ*XPSZLOOFRRUGLQDWHFDUHIXOO\

ZLWK%D\DUGWRHQVXUHWKDWWKHUHLVQRXQQHFHVVDU\GXSOLFDWLRQRIVHUYLFHVSHUIRUPHGRUFKDUJHG

WRWKH'HEWRUV¶HVWDWHV

            7KH &RPPLWWHH EHOLHYHV WKDW $NLQ *XPS SRVVHVVHV H[WHQVLYH NQRZOHGJH DQG

H[SHUWLVH LQ WKH DUHDV RI ODZ UHOHYDQW WR WKH &KDSWHU  &DVHV DQG WKDW $NLQ *XPS LV ZHOO

TXDOLILHGWRUHSUHVHQWWKH&RPPLWWHH,QVHOHFWLQJFRXQVHOWKH&RPPLWWHHVRXJKWDWWRUQH\VZLWK

FRQVLGHUDEOH H[SHULHQFH LQ UHSUHVHQWLQJ XQVHFXUHG FUHGLWRUV¶ FRPPLWWHHV LQ FKDSWHU 

UHRUJDQL]DWLRQ FDVHV DQG RWKHU GHEW UHVWUXFWXULQJV  $NLQ *XPS KDV VXFK H[SHULHQFH DV $NLQ

*XPS LV FXUUHQWO\ UHSUHVHQWLQJ DQG KDV UHSUHVHQWHG RIILFLDO FUHGLWRUV¶ FRPPLWWHHV LQ PDQ\

VLJQLILFDQW FKDSWHU  FDVHV LQFOXGLQJ DPRQJ RWKHUV WKH IROORZLQJ In re Vanguard Natural

Resources, LLC In re Insys Therapeutics, Inc. In re Pernix Sleep, Inc.; In re Sears Holdings

Corp.In re Nine West Holdings, Inc.; In re iHeartMedia, Inc.; In re Cumulus Media Inc.; In re

EMAS Chiyoda Subsea, Ltd.; In re Metals USA, Inc. In re Emerald Oil, Inc. In re Goodrich



                                                     

19-23649-rdd      Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05              Main Document
                                            Pg 9 of 120



Petroleum Corp.In re SandRidge Energy Inc.In re Quiksilver, Inc.; In re Chassix Inc.In re

BPZ Resources, Inc; In re Cal Dive International, Inc. In re Swift Energy Co. In re Excel

Maritime Carriers LTDIn re Hawker Beechcraft, Inc.In re Overseas Shipholding Group, Inc.

In re Edison Mission Energy, et al.; In re Dynegy Holdings, LLC In re R.E. Loans, LLCIn re

Delta Petroleum Corp.In re Vitro America, LLC; In re Friendly Ice Cream CorporationIn re

Seahawk Drilling, Inc.; In re Saint Vincent’s Catholic Medical Centers of New York In re

Chemtura Corp.In re TOUSA, Inc.In re Delta Air Lines, Inc.DQGIn re ATA Holdings Corp.

            %HFDXVHRIWKHH[WHQVLYHOHJDOVHUYLFHVWKDWPD\EHQHFHVVDU\LQWKH&KDSWHU

&DVHVDQGWKHIDFWWKDWWKHIXOOQDWXUHDQGH[WHQWRIVXFKVHUYLFHVDUHQRWNQRZQDWWKLVWLPHWKH

&RPPLWWHHEHOLHYHVWKDWWKHHPSOR\PHQWRI$NLQ*XPSWRSURYLGHWKHVHUYLFHVGHVFULEHGDERYH

DQGVXFKRWKHUVHUYLFHVDVPD\EHQHFHVVDU\IRUWKH&RPPLWWHHWRVDWLVI\LWVREOLJDWLRQVWRWKH

'HEWRUV¶XQVHFXUHGFUHGLWRUFRQVWLWXHQF\LVDSSURSULDWHDQGLQWKHEHVWLQWHUHVWVRIWKH'HEWRUV¶

HVWDWHVDQGWKHLUFUHGLWRUV

            7KH&RPPLWWHHUHTXHVWVWKDWDOOIHHVDQGUHODWHGFRVWVDQGH[SHQVHVLQFXUUHGE\

WKH&RPPLWWHHRQDFFRXQWRIVHUYLFHVUHQGHUHGE\$NLQ*XPSLQWKH&KDSWHU&DVHVEHSDLG

DV DGPLQLVWUDWLYH H[SHQVHV RI WKH 'HEWRUV¶ HVWDWHV SXUVXDQW WR %DQNUXSWF\ &RGH VHFWLRQV 

 E DQG D  6XEMHFWWRWKLV&RXUW¶VDSSURYDO$NLQ*XPSZLOOFKDUJHIRULWV

OHJDOVHUYLFHVRQDQKRXUO\EDVLVLQDFFRUGDQFHZLWKLWVRUGLQDU\DQGFXVWRPDU\KRXUO\UDWHVLQ

HIIHFWRQWKHGDWHVXFKVHUYLFHVDUHUHQGHUHGVXEMHFWWR%DQNUXSWF\&RGHVHFWLRQVDQG

  7KH  DQG  KRXUO\ UDWHV FKDUJHG E\ $NLQ *XPS IRU SURIHVVLRQDOV DQG

SDUDSURIHVVLRQDOVHPSOR\HGLQLWVRIILFHVDUHSURYLGHGEHORZ

                               




                                                   

19-23649-rdd        Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05                   Main Document
                                             Pg 10 of 120



        

                      %LOOLQJ&DWHJRU\                  5DQJH
                      3DUWQHUV                          
                                                         
                     6HQLRU&RXQVHODQG&RXQVHO         
                                                         
                     $VVRFLDWHV                         
                                                         
                     3DUDSURIHVVLRQDOV                  
                                                         
7KHVH UDWHV DUH VXEMHFW WR SHULRGLF DGMXVWPHQWV W\SLFDOO\ LQ -DQXDU\ RI HDFK \HDU  WR UHIOHFW

HFRQRPLF DQG RWKHU FRQGLWLRQV  $NLQ *XPS UHVHUYHV WKH ULJKW WR ILOH DQ DSSOLFDWLRQ IRU DQ

DOORZDQFHRIDQHQKDQFHGIHHDZDUGDWWKHHQGRIWKH&KDSWHU&DVHVVXEMHFWWRWKHGLVFUHWLRQ

RIWKH&RPPLWWHH

             $NLQ*XPSKDVDGYLVHGWKH&RPPLWWHHWKDWLWLV$NLQ*XPS¶VSROLF\WRFKDUJHLWV

FOLHQWV LQ DOO DUHDV RI SUDFWLFH IRU H[SHQVHV LQFXUUHG LQ FRQQHFWLRQ ZLWK WKH FOLHQW¶V FDVH  7KH

H[SHQVHVFKDUJHGWRFOLHQWVLQFOXGHDPRQJRWKHUWKLQJVSKRWRFRS\LQJFKDUJHVWUDYHOH[SHQVHV

H[SHQVHV IRU ³ZRUNLQJ PHDOV´ DQG FRPSXWHUL]HG UHVHDUFK  $NLQ *XPS ZLOO PDLQWDLQ GHWDLOHG

UHFRUGVRIDFWXDODQGQHFHVVDU\FRVWVDQGH[SHQVHVLQFXUUHGLQFRQQHFWLRQZLWKWKHOHJDOVHUYLFHV

GHVFULEHGDERYH

             7KH QDPHV SRVLWLRQV DQG FXUUHQW KRXUO\ UDWHV RI WKH $NLQ *XPS DWWRUQH\V

FXUUHQWO\H[SHFWHGWRKDYHSULPDU\UHVSRQVLELOLW\IRUSURYLGLQJVHUYLFHVWRWKH&RPPLWWHHDUHDV

IROORZV

                                 




                                                       

19-23649-rdd        Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05              Main Document
                                            Pg 11 of 120



       

      $77251(<                           326,7,21'(3$570(17                        +285/<5$7(

,UD'L]HQJRII                  3DUWQHU)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW   
                                                                                
$ULN3UHLV                     3DUWQHU)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW   
                                                                                
0LWFKHOO+XUOH\                3DUWQHU/LWLJDWLRQ'HSDUWPHQW                
                                                                                
$OOLVRQ0LOOHU                 3DUWQHU&RUSRUDWH'HSDUWPHQW                 
                                                                                
6DUD%UDXQHU                   3DUWQHU)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW   
                                                                                
(GDQ/LVRYLF]                  $VVRFLDWH)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW 
                                                                                
-DPHV6DOZHQ                   $VVRFLDWH)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW 
                                                                                
%URRNV%DUNHU                  $VVRFLDWH)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW 
                                                                                

,QDGGLWLRQWRWKHODZ\HUVQDPHGDERYHLWZLOOEHQHFHVVDU\GXULQJWKHFRXUVHRIWKHVHFDVHVIRU

RWKHU$NLQ*XPSSURIHVVLRQDOVLQRWKHUOHJDOGLVFLSOLQHVWRSURYLGHVHUYLFHVWRWKH&RPPLWWHH

              $NLQ *XPS KDV DGYLVHG WKH &RPPLWWHH WKDW LW ZLOO DSSO\ IRU FRPSHQVDWLRQ DQG

UHLPEXUVHPHQW RI H[SHQVHV LQ DFFRUGDQFH ZLWK WKH SURFHGXUHV VHW IRUWK LQ %DQNUXSWF\ &RGH

VHFWLRQV  DQG  WKH DSSOLFDEOH %DQNUXSWF\ 5XOHV WKH DSSOLFDEOH /RFDO 5XOHV WKH

$GPLQLVWUDWLYH2UGHU0 $PHQGHG*XLGHOLQHVIRU)HHVDQG'LVEXUVHPHQWVIRU3URIHVVLRQDOV

LQWKH6RXWKHUQ'LVWULFWRI1HZ<RUN%DQNUXSWF\&DVHVGDWHG-DQXDU\V 0RUULV&- 

DQGDQ\RWKHUDSSOLFDEOHRUGHURIWKH&RXUW$NLQ*XPSKDVDGYLVHGWKH&RPPLWWHHWKDWLWDOVR

LQWHQGVWRPDNHDUHDVRQDEOHHIIRUWWRFRPSO\ZLWKWKH867UXVWHH¶VUHTXHVWVIRULQIRUPDWLRQ

DQG DGGLWLRQDO GLVFORVXUHV DV VHW IRUWK LQ WKH Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases Effective as of November 1, 2013 WKH ³5HYLVHG 867 *XLGHOLQHV´ 

ERWKLQFRQQHFWLRQZLWKWKLV$SSOLFDWLRQDQGLQWKHLQWHULPDQGILQDOIHHDSSOLFDWLRQVWREHILOHG

                                                     

19-23649-rdd               Doc 421             Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                                          Pg 12 of 120



E\$NLQ*XPSLQWKH&KDSWHU&DVHV7RWKDWHQG$NLQ*XPSKDVDGYLVHGWKH&RPPLWWHH

WKDWLWUHVSRQGVWRWKHTXHVWLRQVVHWIRUWKLQ6HFWLRQ'RIWKH5HYLVHG867*XLGHOLQHVDVIROORZV

             D         $NLQ*XPSGLGQRWDJUHHWRDQ\YDULDWLRQVIURPRUDOWHUQDWLYHVWRLWVVWDQGDUGRU
                        FXVWRPDU\ELOOLQJDUUDQJHPHQWVIRUWKLVHQJDJHPHQW
                        
             E         1RUDWHIRUDQ\RIWKHSURIHVVLRQDOVLQFOXGHGLQWKLVHQJDJHPHQWYDULHVEDVHGRQ
                        WKHJHRJUDSKLFORFDWLRQRIWKHEDQNUXSWF\FDVH

             F         $NLQ *XPS GLG QRW UHSUHVHQW DQ\ PHPEHU RI WKH &RPPLWWHH LQ WKH  PRQWKV
                        SULRUWRLWVUHWHQWLRQE\WKH&RPPLWWHH

             G         $NLQ*XPSH[SHFWVWRGHYHORSDSURVSHFWLYHEXGJHWDQGVWDIILQJSODQWRFRPSO\
                        UHDVRQDEO\ ZLWK WKH 86 7UXVWHH¶V UHTXHVW IRU LQIRUPDWLRQ DQG DGGLWLRQDO
                        GLVFORVXUHVDVWRZKLFK$NLQ*XPSUHVHUYHVDOOULJKWV

             H         7KH &RPPLWWHH KDV DSSURYHG $NLQ *XPS¶V SURSRVHG KRXUO\ ELOOLQJ UDWHV  7KH
                        $NLQ *XPS DWWRUQH\V VWDIIHG RQ WKH 'HEWRUV¶ &KDSWHU  &DVHV VXEMHFW WR
                        PRGLILFDWLRQ GHSHQGLQJ XSRQ IXUWKHU GHYHORSPHQW DUH VHW IRUWK DERYH LQ
                        SDUDJUDSK

                    8SRQ LQIRUPDWLRQ DQG EHOLHI $NLQ *XPS GRHV QRW UHSUHVHQW DQG GRHV QRW KROG

DQ\ LQWHUHVW DGYHUVH WR WKH 'HEWRUV¶ HVWDWHV RU WKHLU FUHGLWRUV LQ WKH PDWWHUV XSRQ ZKLFK $NLQ

*XPSLVWREHHQJDJHGH[FHSWWRWKHH[WHQWVHWIRUWKLQWKH3UHLV'HFODUDWLRQ$NLQ*XPSLV

KRZHYHUDODUJHILUPZLWKDQDWLRQDODQGLQWHUQDWLRQDOSUDFWLFHDQGPD\UHSUHVHQWRUPD\KDYH

UHSUHVHQWHG FHUWDLQ RI WKH 'HEWRUV¶ FUHGLWRUV HTXLW\ KROGHUV UHODWHG SDUWLHV RU RWKHU SDUWLHV LQ

LQWHUHVWLQPDWWHUVXQUHODWHGWRWKHVHFDVHV

                                                    NUNC PRO TUNC 5(/,()

                    7KH &RPPLWWHH EHOLHYHV WKDW WKH HPSOR\PHQW RI $NLQ *XPS nunc pro tunc WR

6HSWHPEHULVZDUUDQWHGXQGHUWKHFLUFXPVWDQFHV$NLQ*XPSKDVSURYLGHGDQGZLOO

FRQWLQXHWRSURYLGHYDOXDEOHVHUYLFHVWRWKH&RPPLWWHHLQFRQQHFWLRQZLWKWKH&KDSWHU&DVHV


 $NLQ*XPS¶VLQWHQWLRQWRPDNHUHDVRQDEOHHIIRUWVWRFRPSO\ZLWKWKH867UXVWHH¶VUHTXHVWVIRULQIRUPDWLRQDQG
DGGLWLRQDOGLVFORVXUHVDVVHWIRUWKLQWKH5HYLVHG867*XLGHOLQHVLQFRQQHFWLRQZLWKWKLV$SSOLFDWLRQDQGWKHLQWHULP
DQGILQDOIHHDSSOLFDWLRQVWREHILOHGE\$NLQ*XPSLQWKH&KDSWHU&DVHVLVEDVHGH[FOXVLYHO\RQWKHIDFWVDQG
FLUFXPVWDQFHVRIWKH&KDSWHU&DVHV$NLQ*XPSIXOO\UHVHUYHVWKHULJKWWRREMHFWWRWKHUHTXLUHPHQWVFRQWDLQHG
LQWKH5HYLVHG867*XLGHOLQHVVKRXOGLWGHWHUPLQHWKDWLWLVDSSURSULDWHWRGRVR

                                                              

19-23649-rdd      Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05               Main Document
                                          Pg 13 of 120



$VQRWHGDERYHRQWKH)RUPDWLRQ'DWHWKH&RPPLWWHHVHOHFWHG$NLQ*XPSDVOHDGFRXQVHODQG

UHTXHVWHG WKDW $NLQ *XPS LPPHGLDWHO\ FRPPHQFH ZRUN RQ LPSRUWDQW WLPHVHQVLWLYH PDWWHUV

ZKLFKUHTXLUHG$NLQ*XPSWRGHYRWHVLJQLILFDQWUHVRXUFHVSURPSWO\WRWKH'HEWRUV¶FDVHVSULRU

WR WKH VXEPLVVLRQ DQG DSSURYDO RI WKLV $SSOLFDWLRQ  6LQFH LWV VHOHFWLRQ DV FRXQVHO WR WKH

&RPPLWWHH$NLQ*XPSRQEHKDOIRIWKH&RPPLWWHHKDVZRUNHGFORVHO\ZLWKWKH'HEWRUVZLWK

UHVSHFWWRWKHVFRSHRIWKHLUSURSRVHGVHFRQGGD\UHOLHILQFOXGLQJEXWQRWOLPLWHGWRWKH'HEWRUV¶

PRWLRQ WR DSSURYH HPSOR\HH FRPSHQVDWLRQ DQG WKH 'HEWRUV¶ FDVK PDQDJHPHQW PRWLRQ  $NLQ

*XPS DOVR UHYLHZHG DQG QHJRWLDWHG ZLWK WKH 'HEWRUV DQG WKHLU HTXLW\ KROGHUV UHJDUGLQJ WKH

WHUPVRIWKH'HEWRUV¶UHTXHVWIRUDSUHOLPLQDU\LQMXQFWLRQDQGXOWLPDWHO\UHDFKHGDJUHHPHQWZLWK

VXFKSDUWLHVDVUHIOHFWHGLQWKHCase Stipulation Among the Debtors, the Official Committee of

Unsecured Creditors and Certain Related Parties WKH³&DVH6WLSXODWLRQ´ >(&)1R@ZKLFK

ZDV ILOHG ZLWK WKH %DQNUXSWF\ &RXUW RQ 2FWREHU    7KH &DVH 6WLSXODWLRQ VHWV IRUWK

DPRQJRWKHUWKLQJVDSURWRFRODQGWLPHOLQHIRUWKHVKDULQJRILQIRUPDWLRQDQGGLOLJHQFHIURPWKH

'HEWRUVDQGWKHLUVKDUHKROGHUVZLWKWKH&RPPLWWHHDQGLWVDGYLVRUV ZKLFKLQIRUPDWLRQJDWKHULQJ

LVZHOOXQGHUZD\ DQGHQDEOHGWKH&RPPLWWHHWRVXSSRUWWKH'HEWRUV¶UHTXHVWIRUDSUHOLPLQDU\

LQMXQFWLRQWKHUHE\SURYLGLQJWKH'HEWRUVZLWKDQHFHVVDU\EUHDWKLQJVSHOO$NLQ*XPSKDVDOVR

DWWHQGHGPXOWLSOHLQSHUVRQPHHWLQJVZLWKRWKHUSDUWLHVLQLQWHUHVWSUHSDUHGGRFXPHQWVUHODWHGWR

WKH &RPPLWWHH¶V IRUPDWLRQ DQG RSHUDWLRQ LQFOXGLQJ E\ODZV D YHULILHG VWDWHPHQW SXUVXDQW WR

%DQNUXSWF\5XOHDQGDPRWLRQWRHVWDEOLVKFHUWDLQSURFHGXUHVIRUVKDULQJLQIRUPDWLRQZLWK

RWKHUXQVHFXUHGFUHGLWRUV FRPPXQLFDWHGZLWKWKH&RPPLWWHHUHJDUGLQJNH\GHYHORSPHQWVDQG

VWUDWHJLF FRQVLGHUDWLRQV LQ WKH &KDSWHU  &DVHV SUHSDUHG DQG UHYLHZHG GRFXPHQW UHTXHVWV LQ

FRQQHFWLRQ ZLWK WKH &DVH 6WLSXODWLRQ DQG WKH VHFRQGGD\ UHOLHI UHTXHVWHG E\ WKH 'HEWRUV DQG

VWUDWHJL]HGZLWKWKH&RPPLWWHHZLWKUHVSHFWWRDOORIWKHIRUHJRLQJ&RPSOHWLQJWKLVZRUNLQDQ



                                                   

19-23649-rdd       Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05              Main Document
                                          Pg 14 of 120



H[SHGLWLRXVPDQQHUKDVEHHQQHFHVVDU\WRHQVXUHWKDWWKH&RPPLWWHHLVDEOHWRIXOILOOLWVILGXFLDU\

GXWLHVDQGPD[LPL]HYDOXHIRULWVFRQVWLWXHQWV

             &RXUWVLQWKLVMXULVGLFWLRQURXWLQHO\DSSURYHnunc pro tunc HPSOR\PHQWVLPLODUWR

WKDW UHTXHVWHG KHUHLQ See, e.g., In re Sears Holding Corp. 1R  5''  >(&) 1R

@ %DQNU6'1<'HF In re Tops Holding II Corp., 1R 5'' >(&)

1R @ %DQNU 6'1< 0DU    In re MPM Silicones, LLC 1R  5'' 

>(&) 1R @ %DQNU 6'1< $SU     $FFRUGLQJO\ WKH &RPPLWWHH UHVSHFWIXOO\

UHTXHVWVWKDWWKH&RXUWDXWKRUL]HWKHHPSOR\PHQWRI$NLQ*XPSnunc pro tunc WR6HSWHPEHU



                                              127,&(

              1RWLFHRIWKLV$SSOLFDWLRQKDVEHHQSURYLGHGWRSDUWLHVLQLQWHUHVWLQDFFRUGDQFH

ZLWK WKH Amended Order Establishing Certain Notice, Case Management, and Administrative

ProceduresGDWHGDVRI2FWREHU>(&)1R@

                                      1235,255(48(67

             1RSULRUUHTXHVWIRUWKHUHOLHIVRXJKWKHUHLQKDVEHHQPDGHWRWKLV&RXUWRUDQ\

RWKHUFRXUW

                                          &21&/86,21

          :+(5()25(WKH&RPPLWWHHUHTXHVWVWKDWWKH&RXUW D HQWHUDQRUGHUVXEVWDQWLDOO\LQ

WKH IRUP DQQH[HG KHUHWR DV ([KLELW $ DXWKRUL]LQJ WKH &RPPLWWHH WR UHWDLQ DQG HPSOR\ $NLQ

*XPS DV LWV FRXQVHO LQ WKH &KDSWHU  &DVHV nunc pro tunc WR 6HSWHPEHU   DQG E 

SURYLGHWKH&RPPLWWHHZLWKVXFKRWKHUDQGIXUWKHUUHOLHIDVWKH&RXUWPD\GHHPMXVWSURSHUDQG

HTXLWDEOH





                                                  

19-23649-rdd   Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05             Main Document
                                      Pg 15 of 120



'DWHG1RYHPEHU          5HVSHFWIXOO\VXEPLWWHG

                                  7+(2)),&,$/&200,77((2)816(&85('
                                  &5(',72562)385'8(3+$50$/3ET AL.

                                  

                                 %\                                              
                                  1DPH%UHQGDQ6WXKDQQRWLQKLVLQGLYLGXDOFDSDFLW\EXW
                                  VROHO\RQEHKDOIRI%OXH&URVV%OXH6KLHOGLQLWVFDSDFLW\
                                  DVFRFKDLURIWKH2IILFLDO&RPPLWWHHRI8QVHFXUHG
                                  &UHGLWRUVRI3XUGXH3KDUPD/3et al
                                  




                                           

19-23649-rdd   Doc 421   Filed 11/05/19 Entered 11/05/19 21:48:05   Main Document
                                    Pg 16 of 120



                                   (;+,%,7$


                                 3URSRVHG2UGHU
19-23649-rdd               Doc 421             Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                                          Pg 17 of 120



81,7('67$7(6%$1.5837&<&2857
6287+(51',675,&72)1(:<25.

                                                                     
,QUH                                                               &KDSWHU
                                                                     
385'8(3+$50$/3et al.                                         &DVH1R 5'' 
                                                                     
                   'HEWRUV                                      -RLQWO\$GPLQLVWHUHG
                                                                     

           25'(5$87+25,=,1*7+(2)),&,$/&200,77((2)816(&85('
               &5(',72562)385'8(3+$50$/3ET AL.725(7$,1
              $1'(03/2<$.,1*803675$866+$8(5 )(/'//3$6
                 &2816(/NUNC PRO TUNC 726(37(0%(5

           8SRQ WKH DSSOLFDWLRQ GDWHG 1RYHPEHU   WKH ³$SSOLFDWLRQ´  RI WKH 2IILFLDO

&RPPLWWHHRI8QVHFXUHG&UHGLWRUV WKH³&RPPLWWHH´ RI3XUGXH3KDUPD/3et al. FROOHFWLYHO\

WKH ³'HEWRUV´  IRU HQWU\ RI DQ RUGHU SXUVXDQW WR VHFWLRQV  D  DQG  D  RI WLWOH  RI WKH

8QLWHG 6WDWHV &RGH WKH ³%DQNUXSWF\ &RGH´  5XOH  RI WKH )HGHUDO 5XOHV RI %DQNUXSWF\

3URFHGXUH WKH ³%DQNUXSWF\ 5XOHV´  DQG 5XOH  RI WKH /RFDO %DQNUXSWF\ 5XOHV IRU WKH

6RXWKHUQ 'LVWULFW RI 1HZ <RUN WKH ³/RFDO 5XOHV´  DXWKRUL]LQJ WKH &RPPLWWHH WR UHWDLQ DQG

HPSOR\$NLQ *XPS 6WUDXVV +DXHU  )HOG //3 ³$NLQ *XPS´  DV OHDG FRXQVHO LQ FRQQHFWLRQ

ZLWK WKH 'HEWRUV¶ FKDSWHU  FDVHV WKH ³&KDSWHU  &DVHV´  DQG XSRQ WKH GHFODUDWLRQ RI$ULN

3UHLVDSDUWQHULQWKHILQDQFLDOUHVWUXFWXULQJJURXSRI$NLQ*XPSGDWHG1RYHPEHU WKH

³3UHLV 'HFODUDWLRQ´  DQG WKH GHFODUDWLRQ RI %UHQGDQ 6WXKDQ LQ KLV FDSDFLW\ DV FRFKDLU RI WKH

&RPPLWWHH GDWHG 1RYHPEHU    WKH ³6WXKDQ 'HFODUDWLRQ´ DQG WRJHWKHU ZLWK WKH 3UHLV


 7KH'HEWRUVLQWKHVHFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFK'HEWRU¶VUHJLVWUDWLRQQXPEHULQWKHDSSOLFDEOH
MXULVGLFWLRQDUHDVIROORZV3XUGXH3KDUPD/3  3XUGXH3KDUPD,QF  3XUGXH7UDQVGHUPDO
7HFKQRORJLHV/3  3XUGXH3KDUPD0DQXIDFWXULQJ/3  3XUGXH3KDUPDFHXWLFDOV/3  
,PEULXP7KHUDSHXWLFV/3  $GORQ7KHUDSHXWLFV/3  *UHHQILHOG%LR9HQWXUHV/3  6HYHQ
6HDV+LOO&RUS  2SKLU*UHHQ&RUS  3XUGXH3KDUPDRI3XHUWR5LFR  $YULR+HDOWK/3  
3XUGXH3KDUPDFHXWLFDO3URGXFWV/3  3XUGXH1HXURVFLHQFH&RPSDQ\  1D\DWW&RYH/LIHVFLHQFH,QF
  %XWWRQ/DQG/3  5KRGHV$VVRFLDWHV/3 1$ 3DXO/DQG,QF  4XLGQLFN/DQG/3  
5KRGHV3KDUPDFHXWLFDOV/3  5KRGHV7HFKQRORJLHV  8')/3  69&3KDUPD/3  DQG
69&3KDUPD,QF  7KH'HEWRUV¶FRUSRUDWHKHDGTXDUWHUVLVORFDWHGDW2QH6WDPIRUG)RUXP7UHVVHU
%RXOHYDUG6WDPIRUG&7
19-23649-rdd       Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05                 Main Document
                                            Pg 18 of 120



'HFODUDWLRQ WKH ³'HFODUDWLRQV´  DQG LW DSSHDULQJ WKDW WKH DWWRUQH\V RI $NLQ *XPS ZKR ZLOO

SHUIRUP VHUYLFHV RQ EHKDOI RI WKH &RPPLWWHH LQ WKH &KDSWHU  &DVHV DUH GXO\ TXDOLILHG WR

SUDFWLFH EHIRUH WKLV &RXUW DQG WKLV &RXUW ILQGLQJ EDVHG RQ WKH UHSUHVHQWDWLRQV PDGH LQ WKH

$SSOLFDWLRQDQGWKH'HFODUDWLRQVWKDW$NLQ*XPSGRHVQRWUHSUHVHQWDQ\LQWHUHVWDGYHUVHWRWKH

&RPPLWWHHRUWKH'HEWRUV¶HVWDWHVZLWKUHVSHFWWRWKHPDWWHUVXSRQZKLFKLWLVWREHHQJDJHGWKDW

LW LV D ³GLVLQWHUHVWHG SHUVRQ´ DV WKDW WHUP LV GHILQHG LQ %DQNUXSWF\ &RGH VHFWLRQ    DV

PRGLILHGE\%DQNUXSWF\&RGHVHFWLRQ E WKDWLWVHPSOR\PHQWLVQHFHVVDU\DQGLQWKHEHVW

LQWHUHVWV RI WKH &RPPLWWHH DQG WKH 'HEWRUV¶ HVWDWHV DQG ILQGLQJ WKDW DGHTXDWH QRWLFH RI WKH

$SSOLFDWLRQKDYLQJEHHQJLYHQDQGLWDSSHDULQJWKDWQRRWKHUQRWLFHQHHGEHJLYHQDQGDIWHUGXH

GHOLEHUDWLRQDQGVXIILFLHQWFDXVHDSSHDULQJWKHUHIRULWLVKHUHE\25'(5('7+$7

         7KHUHOLHIUHTXHVWHGLQWKH$SSOLFDWLRQLVJUDQWHGDVVHWIRUWKKHUHLQ

         ,QDFFRUGDQFHZLWK%DQNUXSWF\&RGHVHFWLRQV D DQG D %DQNUXSWF\5XOH

 D DQG/RFDO%DQNUXSWF\5XOHWKH&RPPLWWHHLVKHUHE\DXWKRUL]HGDQGHPSRZHUHG

WRUHWDLQDQGHPSOR\$NLQ*XPSDVLWVFRXQVHOWRUHSUHVHQWLWLQWKHVHFDVHVXQGHUFKDSWHURI

WKH %DQNUXSWF\ &RGH RQ WKH WHUPV VHW IRUWK LQ WKH $SSOLFDWLRQ DQG WKH 'HFODUDWLRQV HIIHFWLYH

nunc pro tunc WR6HSWHPEHU

         $NLQ *XPS VKDOO EH FRPSHQVDWHG LQ DFFRUGDQFH ZLWK WKH SURFHGXUHV VHW IRUWK LQ

%DQNUXSWF\&RGH VHFWLRQV  DQGWKHDSSOLFDEOH%DQNUXSWF\5XOHVWKHDSSOLFDEOH/RFDO

5XOHVDQGDQ\RWKHUDSSOLFDEOHRUGHURIWKH&RXUW

         $NLQ *XPS VKDOO ILOH D VXSSOHPHQWDO GHFODUDWLRQ ZLWK WKLV &RXUW DQG JLYH QRW OHVV

WKDQ  EXVLQHVV GD\V¶ QRWLFH WR WKH 'HEWRUV WKH 86 7UXVWHH DQG WKH &RPPLWWHH SULRU WR

LPSOHPHQWLQJ DQ\ LQFUHDVHV LQ WKH UDWHV VHW IRUWK LQ WKH 3UHLV 'HFODUDWLRQ LQ WKLV FDVH  7KH

VXSSOHPHQWDO GHFODUDWLRQ VKDOO H[SODLQ WKH EDVLV IRU WKH UHTXHVWHG UDWH LQFUHDVHV LQ DFFRUGDQFH



                                                     

19-23649-rdd        Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05                  Main Document
                                           Pg 19 of 120



ZLWK %DQNUXSWF\ &RGH VHFWLRQ  D  )  DQG VWDWH ZKHWKHU WKH &RPPLWWHH KDV FRQVHQWHG WR

WKHUDWHLQFUHDVH

         7KH &RPPLWWHH LV DXWKRUL]HG WR WDNH DOO DFWLRQV QHFHVVDU\ WR HIIHFWXDWH WKH UHOLHI

JUDQWHGSXUVXDQWWRWKLVRUGHULQDFFRUGDQFHZLWKWKH$SSOLFDWLRQ

         7R WKH H[WHQW DQ\ SURYLVLRQ RI WKH $SSOLFDWLRQ LV LQFRQVLVWHQW ZLWK WKLV 2UGHU WKH

WHUPVRIWKLV2UGHUVKDOOJRYHUQ

         7KHWHUPVDQGFRQGLWLRQVRIWKLVRUGHUVKDOOEHLPPHGLDWHO\HIIHFWLYHDQGHQIRUFHDEOH

XSRQLWVHQWU\

         7KLV &RXUW UHWDLQV H[FOXVLYH MXULVGLFWLRQ ZLWK UHVSHFW WR DOO PDWWHUV DULVLQJ IURP RU

UHODWHGWRWKHLPSOHPHQWDWLRQRIWKLVRUGHU

'DWHGBBBBBBBBBBB

                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                             7+(+2125$%/(52%(57''5$,1
                                             81,7('67$7(6%$1.5837&<-8'*(




                                                     

19-23649-rdd   Doc 421   Filed 11/05/19 Entered 11/05/19 21:48:05   Main Document
                                    Pg 20 of 120



                                   (;+,%,7%
                                         
                                 3UHLV'HFODUDWLRQ
                                         
                                         
19-23649-rdd               Doc 421             Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                                          Pg 21 of 120



81,7('67$7(6%$1.5837&<&2857
6287+(51',675,&72)1(:<25.

                                                                       
,QUH                                                                 &KDSWHU
                                                                       
385'8(3+$50$/3et al.                                           &DVH1R 5'' 
                                                                       
                   'HEWRUV                                        -RLQWO\$GPLQLVWHUHG
                                                                       
                                              
    '(&/$5$7,212)$5,.35(,6,168332572)7+($33/,&$7,212)
    7+(2)),&,$/&200,77((2)816(&85('&5(',72562)385'8(
  3+$50$/3ET AL. 725(7$,1$1'(03/2<$.,1*803675$866+$8(5
      )(/'//3$6&2816(/NUNC PRO TUNC 726(37(0%(5
                                              
    8QGHU86&,$ULN3UHLVGHFODUHDVIROORZVXQGHUWKHSHQDOW\RISHUMXU\

                     , DP DQ DWWRUQH\ DGPLWWHG WR SUDFWLFH LQ WKH 6WDWH RI 1HZ <RUN DQG WKH 8QLWHG

6WDWHV'LVWULFW&RXUWIRUWKH6RXWKHUQ'LVWULFWRI1HZ<RUN,DPDSDUWQHUDWWKHILUPRI$NLQ

*XPS 6WUDXVV +DXHU  )HOG //3 ³$NLQ *XPS´   $NLQ *XPS PDLQWDLQV RIILFHV DW DPRQJ

RWKHU SODFHV 2QH %U\DQW 3DUN 1HZ <RUN 1HZ <RUN   7KHUH DUH QR GLVFLSOLQDU\

SURFHHGLQJVSHQGLQJDJDLQVWPH

                     , DP IDPLOLDU ZLWK WKH PDWWHUV VHW IRUWK KHUHLQ DQG PDNH WKLV GHFODUDWLRQ

    WKH³'HFODUDWLRQ´ LQVXSSRUWRIWKHDSSOLFDWLRQ WKH³$SSOLFDWLRQ´ RIWKH2IILFLDO&RPPLWWHH

RI 8QVHFXUHG &UHGLWRUV WKH ³&RPPLWWHH´  RI 3XUGXH 3KDUPD /3 et al FROOHFWLYHO\ WKH

³'HEWRUV´ VHHNLQJDSSURYDOWRUHWDLQDQGHPSOR\$NLQ*XPSDVFRXQVHOWRWKH&RPPLWWHH



  7KH'HEWRUVLQWKHVHFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFK'HEWRU¶VUHJLVWUDWLRQQXPEHULQWKHDSSOLFDEOH
MXULVGLFWLRQDUHDVIROORZV3XUGXH3KDUPD/3  3XUGXH3KDUPD,QF  3XUGXH7UDQVGHUPDO
7HFKQRORJLHV/3  3XUGXH3KDUPD0DQXIDFWXULQJ/3  3XUGXH3KDUPDFHXWLFDOV/3  
,PEULXP7KHUDSHXWLFV/3  $GORQ7KHUDSHXWLFV/3  *UHHQILHOG%LR9HQWXUHV/3  6HYHQ
6HDV+LOO&RUS  2SKLU*UHHQ&RUS  3XUGXH3KDUPDRI3XHUWR5LFR  $YULR+HDOWK/3  
3XUGXH3KDUPDFHXWLFDO3URGXFWV/3  3XUGXH1HXURVFLHQFH&RPSDQ\  1D\DWW&RYH/LIHVFLHQFH,QF
   %XWWRQ/DQG/3  5KRGHV$VVRFLDWHV/3 1$ 3DXO/DQG,QF  4XLGQLFN/DQG/3  
5KRGHV3KDUPDFHXWLFDOV/3  5KRGHV7HFKQRORJLHV  8')/3  69&3KDUPD/3  DQG
69&3KDUPD,QF  7KH'HEWRUV¶FRUSRUDWHKHDGTXDUWHUVLVORFDWHGDW2QH6WDPIRUG)RUXP7UHVVHU
%RXOHYDUG6WDPIRUG&7 

  &DSLWDOL]HGWHUPVXVHGEXWQRWGHILQHGKHUHLQVKDOOKDYHWKHPHDQLQJVDVFULEHGWRVXFKWHUPVLQWKH$SSOLFDWLRQ
19-23649-rdd               Doc 421             Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                                          Pg 22 of 120



            2Q6HSWHPEHU WKH³)RUPDWLRQ'DWH´ SXUVXDQWWRVHFWLRQRIWLWOH

RIWKH8QLWHG6WDWHV&RGH WKH³%DQNUXSWF\&RGH´ WKH8QLWHG6WDWHV7UXVWHHIRU5HJLRQ WKH

³867UXVWHH´ DSSRLQWHGWKH&RPPLWWHHSee Appointment of Official Committee of Unsecured

Creditors >(&) 1R @  2Q WKH GDWH WKHUHRI WKH 86 7UXVWHH FRQVWLWXWHG WKH &RPPLWWHH WR

FRQVLVW RI D  %OXH &URVV DQG %OXH 6KLHOG $VVRFLDWLRQ E  &96 &DUHPDUN 3DUW ' 6HUYLFHV

//&DQG&DUHPDUN3&6+HDOWK//& F &KHU\O-XDLUH G .DUD7UDLQRU H /76/RKPDQQ

7KHUDS\6\VWHPV&RUSRUDWLRQ I 3HQVLRQ%HQHILW*XDUDQW\&RUSRUDWLRQ J 5\DQ+DPSWRQ K 

:DOWHU /HH 6DOPRQV DQG L  :HVW %RFD 0HGLFDO &HQWHU  2Q WKH )RUPDWLRQ 'DWH WKH

&RPPLWWHHDOVRVHOHFWHG$NLQ*XPSWRVHUYHDVOHDGFRXQVHOWRWKH&RPPLWWHH

                     ,DPQRWQRULV$NLQ*XPSDQLQVLGHURIWKH'HEWRUV([FHSWDVVHWIRUWKEHORZ

QHLWKHU$NLQ*XPSQRU,KROGVGLUHFWO\DQ\FODLPGHEWRUHTXLW\VHFXULW\RIWKH'HEWRUV

                     7R WKH EHVW RI P\ NQRZOHGJH DQG LQIRUPDWLRQ QR SDUWQHU RU HPSOR\HH RI $NLQ

*XPSKDVEHHQZLWKLQWZR\HDUVIURPWKH3HWLWLRQ'DWHDGLUHFWRURIILFHURUHPSOR\HHRIWKH

'HEWRUVDVVSHFLILHGLQ%DQNUXSWF\&RGHVHFWLRQ  % 

                     $NLQ *XPS GRHV QRW KDYH DQ LQWHUHVW PDWHULDOO\ DGYHUVH WR WKH LQWHUHVWV RI WKH

'HEWRUV¶HVWDWHVRURIDQ\FODVVRIFUHGLWRUVRUHTXLW\VHFXULW\KROGHUVRIWKH'HEWRUVE\UHDVRQ

RIDQ\GLUHFWRULQGLUHFWUHODWLRQVKLSWRFRQQHFWLRQZLWKRULQWHUHVWLQWKH'HEWRUVDVVSHFLILHG

LQ%DQNUXSWF\&RGHVHFWLRQ  & RUIRUDQ\RWKHUUHDVRQ



 2Q2FWREHUWKH&RPPLWWHHUHFHLYHGDOHWWHUIURPFRXQVHOWRDPXOWLVWDWHJURXSFRPSULVLQJDSSUR[LPDWHO\
HQWLWLHVLQFOXGLQJFLWLHVFRXQWLHVDQGRWKHUJRYHUQPHQWDOHQWLWLHVVHYHQ1DWLYH$PHULFDQWULEDO
QDWLRQVVL[KRVSLWDOVWZRGLVWULFWVPHGLFDOJURXSVWZRIXQGVDQGRQHYHWHUDQV¶FODVVDFURVVVWDWHV
UHSUHVHQWLQJDSSUR[LPDWHO\LQGLYLGXDOV WKH³0XOWL6WDWH*URXS´ UHTXHVWLQJWKHRSSRUWXQLW\WRMRLQWKH
&RPPLWWHHLQDQex officioFDSDFLW\$IWHUFDUHIXOFRQVLGHUDWLRQRQ2FWREHUWKH&RPPLWWHHGHWHUPLQHGWR
JUDQWWKH0XOWL6WDWH*URXS¶VUHTXHVWDQG&DPHURQ&RXQW\7H[DV WKH³([2IILFLR0HPEHU´ MRLQHGWKH
&RPPLWWHH2Q2FWREHUWKH0XOWL6WDWH*URXSILOHGWKHVerified Statement of the Multi-State
Governmental Entities Group Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure>(&)1R@
GLVFORVLQJWKHLGHQWLW\RIHDFKPHPEHURIVXFKJURXS)RUWKHDYRLGDQFHRIGRXEWWKH([2IILFLR0HPEHULVDQRQ
YRWLQJPHPEHURIWKH&RPPLWWHHDQGGRHVQRWRZHILGXFLDU\GXWLHVWRXQVHFXUHGFUHGLWRUVDVDUHVXOWRILWVex officio
VHDWRQWKH&RPPLWWHH

                                                              

19-23649-rdd         Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05               Main Document
                                             Pg 23 of 120



               $NLQ *XPS GRHV QRW FXUUHQWO\ UHSUHVHQW WKH 'HEWRUV RU WR WKH EHVW RI P\

NQRZOHGJH DQG LQIRUPDWLRQ DQ\ RI WKHLU UHODWHG SDUWLHV DIILOLDWHV SDUWQHUV RU VXEVLGLDULHV

0RUHRYHU $NLQ *XPS ZLOO QRW XQGHUWDNH WKH UHSUHVHQWDWLRQ RI DQ\ SDUW\ RWKHU WKDQ WKH

&RPPLWWHHLQFRQQHFWLRQZLWKWKH&KDSWHU&DVHV

               7R WKH EHVW RI P\ NQRZOHGJH DQG LQIRUPDWLRQ $NLQ *XPS QHLWKHU KROGV QRU

UHSUHVHQWVDQ\LQWHUHVWDGYHUVHWRWKH&RPPLWWHHWKH'HEWRUVWKHLUFUHGLWRUVRURWKHUSDUWLHVLQ

LQWHUHVWRUWKHLUUHVSHFWLYHDWWRUQH\VLQWKH&KDSWHU&DVHV%DVHGXSRQLQIRUPDWLRQDYDLODEOH

WRPH,EHOLHYHWKDW$NLQ*XPSLVD³GLVLQWHUHVWHGSHUVRQ´ZLWKLQWKHPHDQLQJRI%DQNUXSWF\

&RGHVHFWLRQ  

               ,QSUHSDULQJWKLV'HFODUDWLRQWKURXJKP\FROOHDJXHV,VXEPLWWHGWR$NLQ*XPS¶V

FRPSXWHUL]HGFOLHQWDQGFRQIOLFWGDWDEDVH WKH³&RQIOLFW'DWDEDVH´ WKHQDPHVVHWIRUWKLQDOLVW

RI SDUWLHVLQLQWHUHVWLGHQWLILHGE\WKH'HEWRUVDQGDGGLWLRQDO SDUWLHVLGHQWLILHG E\ $NLQ *XPS

ZKLFKLQFOXGHGDPRQJRWKHUV L WKH'HEWRUV LL QRQ'HEWRUUHODWHGSDUWLHV LLL WKH'HEWRUV¶

FXUUHQW DQG IRUPHU RIILFHUV DQG GLUHFWRUV LY  KROGHUV RI WKH 'HEWRUV¶ HTXLW\ Y  WKH 'HEWRUV¶

ODUJHVW FXVWRPHUV YL  WKH 'HEWRUV¶ EDQNV YLL  WKH 'HEWRUV¶ FUHGLWRUV KROGLQJ WKH  ODUJHVW

XQVHFXUHGFODLPV YLLL SODLQWLIIVWKDWKDYHILOHGOLWLJDWLRQDJDLQVWWKH'HEWRUVDQGWKHLUFRXQVHO

    L[  WKH 'HEWRUV¶ LQVXUDQFH EURNHUV SURYLGHUV DQG VXUHWLHV [  WKH 'HEWRUV¶ ODQGORUGV DQG

VXEOHVVHHV [L  WKH 'HEWRUV¶ SURIHVVLRQDOV DQG OHJDO FRXQVHO [LL  JRYHUQPHQW DQG UHJXODWRU\

DJHQFLHV [LLL WKH'HEWRUV¶WUDGHYHQGRUV [LY SHUVRQQHOIURPWKH2IILFHRIWKH8QLWHG6WDWHV

7UXVWHHDQGWKH%DQNUXSWF\&RXUW [Y WKHSDUWLHVWKDWKDYHILOHGQRWLFHVRIDSSHDUDQFHLQWKH

&KDSWHU  &DVHV DV RI 2FWREHU   [YL  SDUWLHV OLVWHG RQ VWDWHPHQWV ILOHG SXUVXDQW WR

%DQNUXSWF\ 5XOH  DV RI 2FWREHU   [YLL  PHPEHUV RI WKH &RPPLWWHH DQG [YLLL 

RWKHUQRQFODVVLILHGSDUWLHV$FRS\RIWKHOLVWRIWKHSDUWLHVVHDUFKHGE\$NLQ*XPSLVDQQH[HG



                                                      

19-23649-rdd        Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05                   Main Document
                                            Pg 24 of 120



KHUHWRDV6FKHGXOH FROOHFWLYHO\WKH³6HDUFKHG3DUWLHV´ 

              7KH &RQIOLFW 'DWDEDVH PDLQWDLQHG E\ $NLQ *XPS LV GHVLJQHG WR LQFOXGH HYHU\

PDWWHURQZKLFKWKHILUPLVQRZDQGKDVEHHQHQJDJHGE\ZKLFKHQWLW\WKHILUPLVQRZRUKDV

EHHQHQJDJHGDQGLQHDFKLQVWDQFHWKHLGHQWLW\RIUHODWHGSDUWLHVDQGDGYHUVHSDUWLHVDQGFHUWDLQ

RIWKHDWWRUQH\VLQWKHILUPWKDWDUHNQRZOHGJHDEOHDERXWWKHPDWWHU,W$NLQ*XPS¶VSROLF\WKDW

QRQHZPDWWHUPD\EHDFFHSWHGRURSHQHGZLWKLQWKHILUPZLWKRXWFRPSOHWLQJDQGVXEPLWWLQJWR

WKRVH FKDUJHG ZLWK PDLQWDLQLQJ WKH &RQIOLFW 'DWDEDVH WKHLQIRUPDWLRQ QHFHVVDU\ WR FKHFN HDFK

VXFKPDWWHUIRUFRQIOLFWVLQFOXGLQJWKHLGHQWLW\RIWKHSURVSHFWLYHFOLHQWWKHPDWWHUDQGUHODWHG

DQGDGYHUVHSDUWLHV$FFRUGLQJO\$NLQ*XPSPDLQWDLQVDQGXSGDWHVWKLVV\VWHPLQWKHUHJXODU

FRXUVH RI EXVLQHVV RI WKH ILUP DQG LW LV WKH UHJXODU SUDFWLFHRI WKH ILUP WR PDNH DQG PDLQWDLQ

WKHVHUHFRUGV

                                 5HSUHVHQWDWLRQRI3DUWLHVLQ,QWHUHVW

              6HW IRUWK LQ 6FKHGXOH  DQQH[HG KHUHWR LV D OLVW RI WKH 6HDUFKHG 3DUWLHV IURP

6FKHGXOH  6HDUFK 3DUWLHV  WKDW $NLQ *XPS HLWKHU L  FXUUHQWO\ UHSUHVHQWV WKH ³&XUUHQW

&OLHQWV´ LQPDWWHUVZKROO\XQUHODWHGWRWKH&KDSWHU&DVHVRU LL KDVUHSUHVHQWHGLQWKHSDVWLQ

PDWWHUVZKROO\XQUHODWHGWRWKH&KDSWHU&DVHV,QFRQQHFWLRQZLWKWKHVHUYLFHVWREHUHQGHUHG

WRWKH&RPPLWWHH$NLQ*XPSZLOOQRWFRPPHQFHDFDXVHRIDFWLRQDJDLQVWDQ\&XUUHQW&OLHQW

ZLWKUHVSHFWWRWKH&KDSWHU&DVHVXQOHVV$NLQ*XPSKDVUHFHLYHGDZDLYHUIURPWKH&XUUHQW

&OLHQW DOORZLQJ $NLQ *XPS WR FRPPHQFH VXFK DQ DFWLRQ  ,Q FRQQHFWLRQ ZLWK WKH &KDSWHU 

&DVHVWRWKHH[WHQWDQ\FDXVHVRIDFWLRQDUHFRPPHQFHGE\RUDJDLQVWDQ\&XUUHQW&OLHQWDQGD

ZDLYHUOHWWHULVQRWREWDLQHGSHUPLWWLQJ$NLQ*XPSWRSDUWLFLSDWHLQVXFKDFWLRQ%D\DUGRURWKHU

FRQIOLFWVFRXQVHOZLOOUHSUHVHQWWKHLQWHUHVWVRIWKH'HEWRUV¶XQVHFXUHGFUHGLWRUV

              6HWIRUWKLQ6FKHGXOHDQQH[HGKHUHWRLVDOLVWRIWKRVHSDUWLHVIURP6FKHGXOH



                                                       

19-23649-rdd        Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05                 Main Document
                                            Pg 25 of 120



    6HDUFKHG3DUWLHV WKDWDUHFXUUHQWO\RUKDYHLQWKHSDVWEHHQDGYHUVHWRFOLHQWVRI$NLQ*XPSLQ

PDWWHUVZKROO\XQUHODWHGWRWKHVH&KDSWHU&DVHV

                       &RQQHFWLRQVZLWK3DUWLHV5HSUHVHQWLQJRU0RUHRI
                           $NLQ*XPS¶V5HYHQXHVIRURU
                                                  
              $WWKHLQFHSWLRQRIHDFKHQJDJHPHQWIRUZKLFKDGHFODUDWLRQLVUHTXLUHGSXUVXDQW

WR%DQNUXSWF\5XOH$NLQ*XPSUHYLHZVWKHLQIRUPDWLRQUHODWLQJWRWKHSDUWLHVLQYROYHGLQ

DEDQNUXSWF\FDVHWRGHWHUPLQHZKHWKHUDQ\VXFKSDUW\WRJHWKHUZLWKLWVNQRZQUHODWHGHQWLWLHV

ZHUHFOLHQWVRI$NLQ*XPSDQGDVDUHVXOWPDGHSD\PHQWVWR$NLQ*XPSIRUVHUYLFHVUHQGHUHG

LQWKHFDOHQGDU\HDUSULRUWRWKHGDWHRIUHYLHZWKDWLQWKHDJJUHJDWHIRUHDFKVXFKSDUW\H[FHHGV

RI$NLQ*XPS¶VWRWDOUHYHQXHVIRUVXFKFDOHQGDU\HDU,QFRQQHFWLRQZLWKWKLV'HFODUDWLRQ

$NLQ*XPSKDVUHYLHZHGVLPLODULQIRUPDWLRQIRUWKH\HDUVDQG

              $NLQ *XPS¶V UHYHQXHV IRU VHUYLFHV UHQGHUHG RQ EHKDOI RI HDFK RI WKH SDUWLHV

LGHQWLILHGLQ6FKHGXOH 6HDUFKHG3DUWLHV DJJUHJDWHZLWKUHVSHFWWRHDFKVXFKSDUW\OHVVWKDQ

RI$NLQ*XPS¶VDQQXDOUHYHQXHLQHDFKFDOHQGDU\HDUDQG

          &RQQHFWLRQVZLWK0HPEHUVRIWKH2IILFLDO&RPPLWWHHRI8QVHFXUHG&UHGLWRUV

              $NLQ*XPSVHUYHVDVFRXQVHOWRLQIRUPDODQGRIILFLDOFRPPLWWHHVRIFUHGLWRUVLQ

PDQ\ UHVWUXFWXULQJV DQGRU FKDSWHU  FDVHV  2I WKH FXUUHQW &RPPLWWHH PHPEHUV 3HQVLRQ

%HQHILW*XDUDQW\&RUSRUDWLRQDQG%OXH&URVVDQG%OXH6KLHOG$VVRFLDWLRQRUDIILOLDWHVWKHUHRI

KDYH VHUYHG LQ WKH SDVW DQGRU FXUUHQWO\ VHUYH DV D PHPEHU RI RQH RU PRUH RIILFLDO FUHGLWRUV¶

FRPPLWWHHVWKDWDUHUHSUHVHQWHGE\$NLQ*XPS

              $NLQ *XPS FXUUHQWO\ UHSUHVHQWV DQG KDV UHSUHVHQWHG LQ WKH SDVW WKH IROORZLQJ

&RPPLWWHH PHPEHUV RU DIILOLDWHV WKHUHRI  LQ PDWWHUV ZKROO\ XQUHODWHG WR WKHVH &KDSWHU 

&DVHV%OXH&URVVDQG%OXH6KLHOG$VVRFLDWLRQ&96&DUHPDUN3DUW'6HUYLFHV//&DQG:HVW

%RFD0HGLFDO&HQWHU

                                                     

19-23649-rdd      Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05               Main Document
                                           Pg 26 of 120



                                   &RQQHFWLRQVZLWKWKH'HEWRUV

            $V GLVFORVHG LQ 6FKHGXOH  &XUUHQW RU )RUPHU &OLHQWV $NLQ *XPS KDV LQ WKH

SDVWUHSUHVHQWHG3XUGXH3KDUPD/3DQG5KRGHV7HFKQRORJLHV,QFLQPDWWHUVZKROO\XQUHODWHG

WRWKH'HEWRUV¶&KDSWHU&DVHV$NLQ*XPSKDVQRWSURYLGHGOHJDOVHUYLFHVWR3XUGXH3KDUPD

/3LQDSSUR[LPDWHO\\HDUVDQGKDVQRWSURYLGHGOHJDOVHUYLFHVWR5KRGHV7HFKQRORJLHV,QF

LQDSSUR[LPDWHO\\HDUV

            $NLQ*XPSKDVUHSUHVHQWHGLQWKHSDVWSDUWLHVSRWHQWLDOO\DGYHUVHWRWKH'HEWRUV

DQGWKH'HEWRUV¶DIILOLDWHVLQPDWWHUVZKROO\XQUHODWHGWRWKH'HEWRUV¶&KDSWHU&DVHV

    6HDUFKHG3DUWLHV RU$IILOLDWHV7KHUHRI WKDW$UH&XUUHQWO\6HUYLQJRU+DYHLQWKH3DVW
    6HUYHGRQ,QIRUPDODQGRU2IILFLDO&UHGLWRUV¶&RPPLWWHHV5HSUHVHQWHGE\$NLQ*XPS

            6HWIRUWKLQ6FKHGXOHDQQH[HGKHUHWRLVDOLVWRIWKRVH6HDUFKHG3DUWLHVWKDWDUH

FXUUHQWO\VHUYLQJRUKDYHVHUYHGLQWKHSDVW RUWKDWDUHDIILOLDWHVRIDQ\VXFKHQWLWLHV RQRQHRU

PRUH LQIRUPDO DQGRU RIILFLDO FUHGLWRUV¶ FRPPLWWHHV UHSUHVHQWHG E\ $NLQ *XPS LQFOXVLYH RI

WKHVH&KDSWHU&DVHV

                            2WKHU&RQQHFWLRQVDQG*HQHUDO'LVFORVXUHV

            $NLQ*XPSPD\KDYHUHSUHVHQWHGLQWKHSDVWDQGRUPD\FXUUHQWO\UHSUHVHQWRULQ

WKH IXWXUH PD\ UHSUHVHQW HQWLWLHV RWKHU WKDQ SDUWLHV LQ WKH DWWDFKHG VFKHGXOHV  QRW FXUUHQWO\

NQRZQWR$NLQ*XPSLQPDWWHUVZKROO\XQUHODWHGWRWKH&KDSWHU&DVHVZKRPD\EHSDUWLHVLQ

LQWHUHVWLQWKHVHFDVHV7RWKHH[WHQWWKDW$NLQ*XPSGLVFRYHUVDQ\VXFKLQIRUPDWLRQRUQHHGVWR

XSGDWHWKHLQIRUPDWLRQGLVFORVHGKHUHLQ$NLQ*XPSZLOOGLVFORVHVXFKLQIRUPDWLRQE\ILOLQJD

VXSSOHPHQWDOGHFODUDWLRQSXUVXDQWWR%DQNUXSWF\5XOH

            ,QDGGLWLRQWRWKHIRUHJRLQJDIWHUUHDVRQDEOHLQTXLU\,GRQRWEHOLHYHWKHUHLVDQ\

FRQQHFWLRQ EHWZHHQ $NLQ *XPS DQG WKH 86 7UXVWHH RU DQ\ SHUVRQ NQRZQ E\ PH WR EH

HPSOR\HGDVDQDWWRUQH\ZLWKWKHRIILFHRIVXFK867UXVWHH


                                                    

19-23649-rdd       Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05                 Main Document
                                            Pg 27 of 120



            ,W LV SRVVLEOH WKDW D SURIHVVLRQDOO\ PDQDJHG UHWLUHPHQW SODQ RQ EHKDOI RI $NLQ

*XPS HPSOR\HHV RU PHPEHUV RI D  N  W\SH SODQ PD\ KROG HTXLW\ LQWHUHVWV LQ RU RWKHU

VHFXULWLHVRIWKH'HEWRUVEXWLWLVXQNQRZQWRPHDWWKLVWLPH

            1RQHRI$NLQ*XPS¶VUHSUHVHQWDWLRQVRIFUHGLWRUVRURWKHUSDUWLHVLQLQWHUHVWZKR

DUHLQYROYHGLQWKHVH&KDSWHU&DVHVFRPSULVHDPDWHULDOFRPSRQHQWRI$NLQ*XPS¶VSUDFWLFH

QRUGRHV$NLQ*XPSFXUUHQWO\UHSUHVHQWVXFKSDUWLHVRQDQ\LVVXHUHODWLQJWRWKHVH&KDSWHU

&DVHV)RUWKHUHDVRQVVWDWHGKHUHLQ$NLQ*XPSUHSUHVHQWVQRLQWHUHVWVDGYHUVHWRWKH'HEWRUV¶

LQGLYLGXDO FUHGLWRUV RU WKH &RPPLWWHH DQG WKHUHIRUH LV FDSDEOH RI IXOILOOLQJ LWV GXWLHV WR WKH

&RPPLWWHH

                                              &RPSHQVDWLRQ

            $NLQ *XPS LV ZLOOLQJ WR EH UHWDLQHG E\ WKH &RPPLWWHH DV LWV FRXQVHO DQG ZLOO

PDNHDSSURSULDWHDSSOLFDWLRQVWRWKLV&RXUWSXUVXDQWWR%DQNUXSWF\&RGHVHFWLRQVDQG

IRU FRPSHQVDWLRQ DQG UHLPEXUVHPHQW RI RXWRISRFNHW H[SHQVHV DOO LQ DFFRUGDQFH ZLWK WKH

SURYLVLRQV RI WKH %DQNUXSWF\ &RGH WKH %DQNUXSWF\ 5XOHV WKH /RFDO 5XOHV DQG DQ\ RWKHU

DSSOLFDEOHRUGHURIWKH&RXUW$NLQ*XPSZLOOELOODWLWVVWDQGDUGKRXUO\UDWHVZKLFKFXUUHQWO\

DUH

                     %LOOLQJ&DWHJRU\                      5DQJH
                     3DUWQHUV                              
                                                            
                     6HQLRU&RXQVHODQG&RXQVHO            
                                                            
                     $VVRFLDWHV                            
                                                            
                     3DUDSURIHVVLRQDOV                     
                                                            


7KHQDPHVSRVLWLRQVDQGFXUUHQWKRXUO\UDWHVRIWKH$NLQ*XPSDWWRUQH\VFXUUHQWO\H[SHFWHGWR

KDYHSULPDU\UHVSRQVLELOLW\IRUSURYLGLQJVHUYLFHVWRWKH&RPPLWWHHDUHDVIROORZV

                                                      

19-23649-rdd       Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05                Main Document
                                           Pg 28 of 120



      $77251(<                          326,7,21'(3$570(17                          +285/<5$7(

,UD'L]HQJRII                 3DUWQHU)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW   
                                                                               
$ULN3UHLV                    3DUWQHU)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW   
                                                                               
0LWFKHOO+XUOH\               3DUWQHU/LWLJDWLRQ'HSDUWPHQW                
                                                                               
$OOLVRQ0LOOHU                3DUWQHU&RUSRUDWH'HSDUWPHQW                 
                                                                               
6DUD%UDXQHU                  3DUWQHU)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW   
                                                                               
(GDQ/LVRYLF]                 $VVRFLDWH)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW 
                                                                               
-DPHV6DOZHQ                  $VVRFLDWH)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW 
                                                                               
%URRNV%DUNHU                 $VVRFLDWH)LQDQFLDO5HVWUXFWXULQJ'HSDUWPHQW 
                                                                               

7KHIRUHJRLQJKRXUO\UDWHVDUHVXEMHFWWRSHULRGLFLQFUHDVH W\SLFDOO\LQ-DQXDU\RIHDFK\HDU LQ

WKHQRUPDOFRXUVHRI$NLQ*XPS¶VEXVLQHVV2WKHUDWWRUQH\VDQGSDUDOHJDOVZLOOIURPWLPHWR

WLPH DVVLVW LQ WKH UHSUHVHQWDWLRQ RI WKH &RPPLWWHH LQ FRQQHFWLRQ ZLWK WKHVH FDVHV DW $NLQ

*XPS¶VVWDQGDUGKRXUO\UDWHVLQHIIHFWIRUWKRVHSHUVRQQHO7KHKRXUO\UDWHVVHWIRUWKDERYHDUH

$NLQ *XPS¶V VWDQGDUG KRXUO\ UDWHV IRU ZRUN RI WKLV QDWXUH  7KHVH UDWHV DUH VHW DW D OHYHO

GHVLJQDWHGWRFRPSHQVDWHIDLUO\$NLQ*XPSIRUWKHZRUNRILWVDWWRUQH\VDQGSDUDOHJDOVDQGWR

FRYHU IL[HG DQG URXWLQH RYHUKHDG H[SHQVHV  $NLQ *XPS RSHUDWHV LQ D FRPSOLFDWHG QDWLRQDO

PDUNHWSODFH IRU OHJDO VHUYLFHV LQ ZKLFK UDWHV DUH GULYHQ E\ PXOWLSOH IDFWRUV UHODWLQJ WR WKH

LQGLYLGXDOODZ\HUKLVRUKHUDUHDRIVSHFLDOL]DWLRQWKHILUP¶VH[SHUWLVHSHUIRUPDQFHUHSXWDWLRQ

WKHQDWXUHRIWKHZRUNLQYROYHGDQGRWKHUIDFWRUV%HFDXVHWKHVXEPDUNHWVIRUOHJDOVHUYLFHVDUH

IUDJPHQWHG DQG DUH DIIHFWHG E\ D YDULHW\ RI LQGLYLGXDOL]HG DQG LQWHUGHSHQGHQW IDFWRUV $NLQ

*XPS¶VUDWHVIRUFHUWDLQLQGLYLGXDODWWRUQH\VPD\YDU\DVDIXQFWLRQRIWKHW\SHRIPDWWHUWKH

QDWXUH RI FHUWDLQ ORQJWHUP FOLHQW UHODWLRQVKLSV DQG YDULRXV RWKHU IDFWRUV LQFOXGLQJ WKRVH

HQXPHUDWHGDERYH$NLQ*XPSVSHFLILFDOO\UHVHUYHVLWVULJKWWRILOHDQDSSOLFDWLRQIRUDOORZDQFH

                                                    

19-23649-rdd         Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05                Main Document
                                             Pg 29 of 120



RI DQ HQKDQFHG IHH DZDUG DW WKH HQG RI WKLV SURFHHGLQJ VXEMHFW WR WKH GLVFUHWLRQ RI WKH

&RPPLWWHH

               ,WLV$NLQ*XPS¶VSROLF\WRFKDUJHLWVFOLHQWVLQDOODUHDVRISUDFWLFHIRUDOORWKHU

H[SHQVHVLQFXUUHGLQFRQQHFWLRQZLWKWKHFOLHQW¶VFDVH7KHH[SHQVHVFKDUJHGWRFOLHQWVLQFOXGH

DPRQJRWKHUWKLQJVSKRWRFRS\LQJFKDUJHVWUDYHOH[SHQVHVH[SHQVHVIRU³ZRUNLQJPHDOV´DQG

FRPSXWHUL]HG UHVHDUFK $NLQ *XPS ZLOO VHHNUHLPEXUVHPHQW IRU VXFK H[SHQVHV LQ DFFRUGDQFH

ZLWK WKH SURFHGXUHV VHW IRUWK LQ %DQNUXSWF\ &RGH VHFWLRQV  DQG  WKH DSSOLFDEOH

%DQNUXSWF\ 5XOHV WKH DSSOLFDEOH /RFDO 5XOHV WKH $GPLQLVWUDWLYH 2UGHU 0 $PHQGHG

*XLGHOLQHVIRU)HHVDQG'LVEXUVHPHQWVIRU3URIHVVLRQDOVLQWKH6RXWKHUQ'LVWULFWRI1HZ<RUN

%DQNUXSWF\&DVHVGDWHG-DQXDU\ 0RUULV&- DQ\RUGHUHQWHUHGLQWKHVH&KDSWHU

&DVHV HVWDEOLVKLQJ SURFHGXUHV IRU LQWHULP FRPSHQVDWLRQ DQG UHLPEXUVHPHQW RI H[SHQVHV RI

SURIHVVLRQDOVDQGDQ\RWKHUDSSOLFDEOHRUGHURIWKH&RXUW

               1RDJUHHPHQWH[LVWVQRUZLOODQ\EHPDGHWRVKDUHDQ\FRPSHQVDWLRQUHFHLYHG

E\$NLQ*XPSIRULWVVHUYLFHVZLWKDQ\RWKHUSHUVRQRUILUPRWKHUWKDQPHPEHUVRI$NLQ*XPS

               )RU WKH UHDVRQV VWDWHG KHUHLQ $NLQ *XPS UHSUHVHQWV QR LQWHUHVW DGYHUVH WR WKH

'HEWRUV¶LQGLYLGXDOFUHGLWRUVRUWKH&RPPLWWHHDQGWKHUHIRUHLVFDSDEOHRIIXOILOOLQJLWVGXWLHVWR

WKH&RPPLWWHHDQGWKHXQVHFXUHGFUHGLWRUVWKDWWKH&RPPLWWHHUHSUHVHQWV

               $NLQ *XPS LQWHQGV WR DSSO\ IRU DOORZDQFHV RI FRPSHQVDWLRQ IRU SURIHVVLRQDO

VHUYLFHV UHQGHUHG LQ WKHVH &KDSWHU  &DVHV LQ DFFRUGDQFH ZLWK WKH SURFHGXUHV VHW IRUWK LQ

%DQNUXSWF\&RGH VHFWLRQV  DQGWKHDSSOLFDEOH%DQNUXSWF\5XOHVWKHDSSOLFDEOH/RFDO

5XOHV WKH $GPLQLVWUDWLYH 2UGHU 0 $PHQGHG *XLGHOLQHV IRU )HHV DQG 'LVEXUVHPHQWV IRU

3URIHVVLRQDOVLQWKH6RXWKHUQ'LVWULFWRI1HZ<RUN%DQNUXSWF\&DVHVGDWHG-DQXDU\

    0RUULV &-  DQG DQ\ RUGHU HQWHUHG LQ WKHVH &KDSWHU  &DVHV HVWDEOLVKLQJ SURFHGXUHV IRU



                                                       

19-23649-rdd       Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05                 Main Document
                                            Pg 30 of 120



LQWHULPFRPSHQVDWLRQDQGUHLPEXUVHPHQWRIH[SHQVHVRISURIHVVLRQDOVDQGDQ\RWKHUDSSOLFDEOH

RUGHURIWKH&RXUW

            7KH IRUHJRLQJ FRQVWLWXWHV WKH VWDWHPHQW RI $NLQ *XPS SXUVXDQW WR %DQNUXSWF\

&RGHVHFWLRQV D DQG D %DQNUXSWF\5XOH D DQG/RFDO5XOH

                           6WDWHPHQW5HJDUGLQJ867UXVWHH*XLGHOLQHV

            7KH &RPPLWWHH DQG $NLQ *XPS LQWHQG WR PDNH D UHDVRQDEOH HIIRUW WR FRPSO\

ZLWK WKH 86 7UXVWHH¶V UHTXHVWV IRU LQIRUPDWLRQ DQG DGGLWLRQDO GLVFORVXUHV DV VHW IRUWK LQ WKH

5HYLVHG867*XLGHOLQHVERWKLQFRQQHFWLRQZLWKWKLVDSSOLFDWLRQDQGWKHLQWHULPDQGILQDOIHH

DSSOLFDWLRQVWREHILOHGE\$NLQ*XPSLQWKHFRXUVHRILWVHQJDJHPHQW,QGRLQJVRKRZHYHU

WKH&RPPLWWHHDQG$NLQ*XPSUHVHUYHDOOULJKWVDVWRWKHUHOHYDQFHDQGVXEVWDQWLYHOHJDOHIIHFW

RIWKH5HYLVHG867*XLGHOLQHVLQUHVSHFWRIDQ\DSSOLFDWLRQIRUHPSOR\PHQWRUFRPSHQVDWLRQLQ

WKHVHFDVHVWKDWIDOOVZLWKLQWKHDPELWRIWKH5HYLVHG867*XLGHOLQHV

            7KHIROORZLQJLVSURYLGHGLQUHVSRQVHWRWKHUHTXHVWIRUDGGLWLRQDOLQIRUPDWLRQVHW

IRUWKLQ6HFWLRQ'RIWKH5HYLVHG867*XLGHOLQHV

         D     $NLQ*XPSGLGQRWDJUHHWRDQ\YDULDWLRQVIURPRUDOWHUQDWLYHVWRLWVVWDQGDUGRU
                FXVWRPDU\ELOOLQJDUUDQJHPHQWVIRUWKLVHQJDJHPHQW
                
         E     1RUDWHIRUDQ\RIWKHSURIHVVLRQDOVLQFOXGHGLQWKLVHQJDJHPHQWYDULHVEDVHGRQ
                WKHJHRJUDSKLFORFDWLRQRIWKHEDQNUXSWF\FDVH

         F     $NLQ*XPSGLGQRWUHSUHVHQWDQ\PHPEHURIWKH&RPPLWWHHLQPRQWKVSULRUWR
                LWVUHWHQWLRQE\WKH&RPPLWWHH

         G     $NLQ*XPSH[SHFWVWRGHYHORSDSURVSHFWLYHEXGJHWDQGVWDIILQJSODQWRFRPSO\
                UHDVRQDEO\ ZLWK WKH 86 7UXVWHH¶V UHTXHVW IRU LQIRUPDWLRQ DQG DGGLWLRQDO
                GLVFORVXUHVDVWRZKLFK$NLQ*XPSUHVHUYHVDOOULJKWV

         H     7KH &RPPLWWHH KDV DSSURYHG $NLQ *XPS¶V SURSRVHG KRXUO\ ELOOLQJ UDWHV  7KH
                $NLQ *XPS DWWRUQH\V VWDIIHG RQ WKH 'HEWRUV¶ &KDSWHU  &DVHV VXEMHFW WR
                PRGLILFDWLRQ GHSHQGLQJ XSRQ IXUWKHU GHYHORSPHQW DUH VHW IRUWK DERYH LQ
                SDUDJUDSK
                               

                                                     

19-23649-rdd       Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05                 Main Document
                                            Pg 31 of 120



, GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW RQ WKLV WK GD\ RI
1RYHPEHU


                                                   VArik Preis                                     
                                                   1DPH$ULN3UHLV






                                                     

19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05       Main Document
                                       Pg 32 of 120



                                       Schedule 1
                               Schedule of Searched Parties

Committee of Unsecured Creditors
Blue Cross and Blue Shield Association           LTS Lohmann Therapy Systems Corporation
Cheryl Juaire                                    Pension Benefit Guaranty Corporation
CVS Caremark Part D Services L.L.C. and          Ryan Hampton
 CaremarkPCS Health, L.L.C.                      Walter Lee Salmons
Kara Trainor                                     West Boca Medical Center

Committee’s Professionals
Bayard, P.A.
Jefferies LLC
Province, Inc.

Debtor Entities
Adlon Therapeutics LP                            Purdue Pharma Technologies Inc.
Avrio Health LP                                  Purdue Pharmaceutical Products L.P.
Button Land L.P.                                 Purdue Pharmaceuticals L.P.
Coventry Technologies LP                         Purdue Transdermal Technologies L.P.
Greenfield Bioventures LP                        Quidnick Land L.P.
Imbrium Therapeutics LP                          Rhodes Pharmaceutical Inc.
Nyatt Cove Lifscience Inc.                       Rhodes Pharmaceutical L.P.
Ophir Green Corp.                                Rhodes Technologies Inc.
Paul Land Inc.                                   Seven Seas Hill Corp.
Purdue Neuroscience Company                      SVC Pharma Inc.
Purdue Pharma L.P.                               SVC Pharma L.P.
Purdue Pharma Manufacturing, LP                  UDF LP
Purdue Pharma of Puerto Rico L.P.

Other Related Entities
Accardi B.V.                                     Clovio Corporation
Accardi S.ar.l.                                  E.R.G. Realty, Inc.
Alfa Generics B.V.                               Euro-Celtique S.A.
Arsago B.V.                                      Evening Star Services Ltd.
Bangladesh Beauty Products Private Limited       Filti S.ar.l.
Bard Pharmaceuticals Inc.                        Flira S.ar.l.
Bard Pharmaceuticals Limited                     Freya Holdings Limited
Beauty Products Lanka (Private Limited)          Hambert B.V.
Bermag Limited                                   Hayez Corporation
Boetti Corporation                               IAF Corporation
Boldini Corporation                              IAF Limited
Bradenton Products B.V.                          IND S.ar.l.
Bulla S.ar.l.                                    Intromedix Advanced Medical Technologies
Cinfa Biotech Gmbh                                 Ltd.
Cinfa Biotech Sl                                 Irey S.ar.l.
Clinical Designs Limited                         Krugmann Gmbh
                                             1
19-23649-rdd   Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                     Pg 33 of 120



L.P. Clover Limited                             Mundipharma DC B.V.
Ladenburg B.V.                                  Mundipharma de Mexico, S. De R.L. De
Lake Claire Investments Ltd.                     C.V.
Lucien Holdings S.ar.l.                         Mundipharma Deutschland Gmbh & Co.
Lymit Holdings S.ar.l.                           KG
Maltus Corporation                              Mundipharma Development Pte. Ltd.
Marnine Holdings Pte. Limited                   Mundipharma Distribution Gmbh
Martone Holdings Pte. Limited                    (Philippines Branch)
Medimatch AG                                    Mundipharma Distribution Ltd.
Mexcus Corporation                              Mundipharma Edo Gmbh
MN Consulting LLC                               Mundipharma Egypt LLC
MNB Company                                     Mundipharma Farmaceutica LDA
Modi-Mundipharma Beauty Products                Mundipharma Gesmbh
 Private Limited                                Mundipharma Gesmbh (Bratislava Branch)
Modi-Mundipharma Healthcare Private             Mundipharma Gesmbh (Prague Branch)
 Limited                                        Mundipharma Gesmbh (Representative
Modi-Mundipharma Private Limited                 Office)
Mundibiopharma Limited                          Mundipharma Gmbh
Mundichemie Gmbh                                Mundipharma Healthcare Pte Limited
Mundipharma (Argentina) S.R.L.                  Mundipharma Holding AG
Mundipharma (Bangladesh) Private Limited        Mundipharma International Consulting
Mundipharma (China) Pharmaceutical               Services Inc. (Mundipharma International
 Company Limited                                 Danişmanlik Hizmetleri Anonim Şirketi)
Mundipharma (Colombia) S.A.S.                   Mundipharma International Corporation
Mundipharma (Hong Kong) Limited                  Limited
Mundipharma (Myanmar) Co., Ltd.                 Mundipharma International Holdings
Mundipharma (Proprietary) Limited                Limited
Mundipharma (Shanghai) International            Mundipharma International Limited
 Trade Limited Company                          Mundipharma International Limited (US)
Mundipharma (Thailand) Limited                  Mundipharma International Services Gmbh
Mundipharma A/S (Formerly Norpharma             Mundipharma International Services
 A/S; Name Change May 15, 2017)                  Limited
Mundipharma AB                                  Mundipharma International Services S.ar.l.
Mundipharma AG                                  Mundipharma International Technical
Mundipharma Anz Pty Limited (Formerly            Operations Limited
 Mundipharma Pty. Limited; Name Change          Mundipharma IT Gmbh
 March 11, 2019)                                Mundipharma IT Services Gmbh
Mundipharma AS                                  Mundipharma IT Services Gmbh & Co. KG
Mundipharma Australia Pty. Ltd.                 Mundipharma IT Services Limited
Mundipharma B.V.                                Mundipharma IT Services Pte Ltd.
Mundipharma Bradenton B.V.                      Mundipharma IT Services Verwaltungs
Mundipharma Brasil Produtos Médicos E            Gmbh
 Farmacêuticos Ltda.                            Mundipharma Kabushiki Kaishe
Mundipharma Comm. VA                            Mundipharma Korea Ltd.
Mundipharma Company                             Mundipharma Laboratories Gmbh
Mundipharma Corporation (Ireland) Limited
Mundipharma Corporation Limited
                                            2
19-23649-rdd     Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                       Pg 34 of 120



Mundipharma Laboratories Gmbh                      Mundipharma Pharmaceuticals S.L.
 (Representative Office of Mundipharma             Mundipharma Pharmaceuticals S.R.L.
 Laboratories Gmbh)                                Mundipharma Pharmaceuticals Sdn. Bhd.
Mundipharma Laboratories Limited                   Mundipharma Polska Sp. z o.o.
Mundipharma Latam Gmbh                             Mundipharma Pte Limited
Mundipharma Limited                                Mundipharma Research Gmbh & Co. KG
Mundipharma Ltd.                                   Mundipharma Research Limited
Mundipharma Management Sarl                        Mundipharma Research Verwaltungs Gmbh
Mundipharma Manufacturing Pte. Limited             Mundipharma SAS
Mundipharma Maroc                                  Mundipharma Scientific Office of
Mundipharma Mea Gmbh                                Mundipharma Mea Gmbh
Mundipharma Medical Cee Gmbh                       Mundipharma Singapore Holding Pte.
 (Representative Office; De-Registration            Limited
 Pending)                                          Mundipharma Trading Bangladesh Private
Mundipharma Medical Company                         Limited
Mundipharma Medical Company (Swiss                 Mundipharma Verwaltungsgesellschaft Mbh
 Branch)                                           NAPP Laboratories Limited
Mundipharma Medical Company Limited                NAPP Pension Trustees Limited
Mundipharma Medical Gmbh                           NAPP Pharmaceutical Group Limited
Mundipharma Medical Gmbh (Budapest                 NAPP Pharmaceutical Holdings Ltd.
 Branch; De-Registration Pending)                  NAPP Pharmaceuticals Limited
Mundipharma Medical Gmbh (Romania                  NAPP Research Centre Limited
 Branch)                                           Nappwood Land Corporation
Mundipharma Medical S.ar.l. (Sofia Branch;         Nayatt Cove Lifescience Inc.
 Inactive)                                         Nitid S.ar.l.
Mundipharma Middle East FZ-LLC                     Nontag S.ar.l.
Mundipharma Near East Gmbh                         One Stamford Realty L.P.
Mundipharma New Zealand Limited                    Paineurope Limited
Mundipharma Ophthalmology Corporation              Pharma Associates L.P.
 Limited                                           Pharmaceutical Research Associates, Inc.
Mundipharma Ophthalmology Products                 Porthos S.ar.l.
 Limited                                           Pt. Mundipharma Healthcare Indonesia
Mundipharma Oy                                     Purdue Frederick Inc.
Mundipharma Pharmaceutical Company                 Purdue Pharma
 Sico Ltd.                                         Purdue Pharma Inc.
Mundipharma Pharmaceuticals (Chile)                Purdue Pharma ULC
 Limitada                                          Qdem Pharmaceuticals Limited
Mundipharma Pharmaceuticals Argentina              Rafa Laboratories Limited
 S.R.L.                                            Revlon Pakistan Private Limited
Mundipharma Pharmaceuticals B.V.                   SOFY S.ar.l.
Mundipharma Pharmaceuticals BVBA                   Songol S.ar.l.
Mundipharma Pharmaceuticals Industry and           Sonti S.ar.l.
 Trade Limited (Mundipharma Ecza                   Tacca B.V.
 Urunleri Sanayi Ve Ticaret Limited Şirketi)       Taiwan Mundipharma Pharmaceuticals Ltd.
Mundipharma Pharmaceuticals Limited                Technical Scientific Office of Mundipharma
Mundipharma Pharmaceuticals Private                 Near East Gmbh
 Limited                                           TFC Pharma Gmbh
                                               3
19-23649-rdd     Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05       Main Document
                                       Pg 35 of 120



The NAPP Educational Foundation                 The Terramar Foundation, Inc.
The P.F. Laboratories, Inc.                     Transworld Pharma Limited
The Purdue Frederick Company (“PF”)             TXP Services Inc.
The Representative Office of Mundipharma        Vaccaro B.V.
 Pharmaceuticals Pte. Ltd. in Ho Chi Minh       Venusti B.V.
 City (Representative Office of                 Win-Health Care Private Limited
 Mundipharma Pharmaceuticals Pte. Ltd.          Win-Medicare Private Limited
 (Singapore))

Current Directors and Officers
Anthony Roncalli                                Mike Cola
Cecil Pickett                                   Peter Boer
John Dubel                                      R. Stevens Miller (Steve Miller)
Ken Buckfire

Former Directors and Officers
Alan Dunton                                     Kathe A. Sackler, M.D.
Alan Must                                       Lisa E. Pilla
Beverly Sackler                                 Maggie Feltz
Brianne Weingarten                              Marc Kesselman
Burt Rosen                                      Marcelo Bigal, M.D.
Craig Landau, M.D.                              Maria Barton
David A. Sackler                                Marv Kelly
David Haddox                                    Monica Kwarcinski, Ph.D.
David Lundie                                    Mortimer D.A. Sackler
Diana Lenkowsky                                 Mortimer Sackler
Edward B, Mahony                                Paul Medeiros
F. Mark Geraci                                  Paulo F. Costa
Gail Cawkwell, M.D.                             Philip C. Strassburger
Ilene Sackler Lefcourt                          Ralph Snyderman
J. Alan Butcher                                 Raymond Sackler
Jacques Theurillat                              Richard S. Sackler, M.D.
John Renger                                     Richard W. Silbert
Jon Lowne                                       Samantha (Sackler) Hunt
Jonathan D. Sackler                             Stuart D. Baker
Josephine Martin                                Theresa Sackler
Karen Laurel                                    Therese E. Sackler

Banks
Citibank                                        Metropolitan Commercial Bank
East West Bank                                  UBS Group AG
Goldman Sachs                                   Wells Fargo & Company
JP Morgan Chase

Secured Creditors
Air Liquide Industrial U.S. LP
Ikon Financial SVCS
                                            4
19-23649-rdd     Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05    Main Document
                                       Pg 36 of 120



U.S. Bank Equipment Finance

50 Largest Unsecured Creditors
Altergon Italia Srl                            Mckesson Corporation
Amerisourcebergen                              Missouri Healthnet Division
APC Workforce Solutions LLC                    North Carolina Department of Health and
Ascent Health Services LLC                      Human Services
Ashland Specialty Ingredients GP               Ohio Clinical Trials Inc.
Bioeclipse LLC                                 Ohio Department of Medicaid
Cardinal Health                                Oklahoma Health Care Authority
Caremarkpcs Health, L.L.C.                     OptumRx, Inc.
Challenge Printing Company                     Packaging Coordinators Inc.
Cobbs Creek Healthcare LLC                     Pharmaceutical Research Assoc Inc.
Cognizant Tech Solutions US Corp               PL Development LLC
Commonwealth of Pennsylvania Medicaid          PPD Development LP
  Drug Rebate Program                          Prime Therapeutics LLC
Contract Pharmacal Corp                        Purple Strategies LLC
CVS Caremark Part D Services, L.L.C.           Rhodes Technologies Inc.
Defense Health Agency                          S Emerson Group Inc.
Denver Health & Hospital Auth                  Sciecure Pharma Inc.
Department of Health Care Services (CA)        SPECGX LLC
Dezenhall Resources                            State of New Jersey Division of Medical
Frontage Laboratories Inc.                      Assistance and Health Services
GCI Health                                     State of New York Department of Health
Georgia Dept of Community Health               Thatcher Company
Glatt Air Techniques Inc.                      Trialcard Inc.
Healthcore Inc.                                Walrus LLC
Integrated Behavioral Health Inc.              Wavelength Enterprises Inc.
Inventiv Health Clinical Lab Inc.              Wisconsin Department of Health Services
Inventiv Health Consulting Inc.

Vendors
Accencio LLC                                   Bank of America N.A.
Activus Solutions LLC                          Banner Pharmacaps Inc.
Advanced Clinical                              Berlin Packaging LLC
Air Castle Limited                             BI Worldwide
Alcami Corporation                             Blue Matter LLC
Allied Universal Security Services             Brewster Jory Associates LLC
Alvogen Malta Operations Ltd                   Cambrex Charles City Inc.
American United Life Ins Co                    Capsugel
Anaqua Inc.                                    CBRE, Inc.
Aplicare Inc.                                  Centimark Corporation
Aptus Health                                   Ceridian HCM Inc.
Ashland Specialty Ingredients GP               Challenge Printing Company
Atlantic Corp of Wilmington Inc.               Charles River Laboratories
Atomus Inc.                                    Cigna Health and Life Insurance Co.
Avista Pharma Solutions Inc.                   Cigna Participant HSA Funding Fundi
                                           5
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05   Main Document
                                      Pg 37 of 120



Cintas Corporation                            Hannegan Landau Poersh & Rosenbaum
City of Wilson                                Harm Reduction Therapeutics Inc.
Clarivate Analytics US LLC                    Havas Health Inc.
Clockwell Strategy LLC                        HB Communications Inc.
Cobbs Creek Healthcare LLC                    HCL America Inc.
Cobra Legal Solutions LLC                     Health Advances Inc.
Cognizant Tech Solutions US Corp              Healthagen
Colorcon Inc.                                 Healthcore Inc.
Communities 4 Action Inc.                     Host Analytics Inc.
Contract Pharmacal Corp                       Iheart Media Entertainment Inc.
Core Access Group LLC                         IMCD US LLC
Cornerstone Research Inc.                     Inc Research LLC
Covermymeds LLC                               Indoet Ltd
Crowe and Dunlevy                             Inflexxion
CSC Consulting Inc.                           Information Resources Inc.
Cspace                                        Integrated Behavioral Health Inc.
Culinart Inc.                                 Integreon Managed Solutions Inc.
Cumberland Consulting Group LLC               Inventiv Health Clinical Lab Inc.
Daniel J Edelman Limited                      Inventiv Health Consulting Inc.
Debevoise & Plimpton LLP                      Iqvia Inc.
Decision Resources Inc.                       Iqvia Rds Inc.
Deerfield Agency                              Ironton & Lawrence County Area
Deloitte & Touche LLP                         J Knipper and Co Inc.
Denver Health & Hospital Auth                 Johnson Controls Inc.
Depomed Inc.                                  Joseph Hage Aaronson LLC
Dezenhall Resources                           JRS Maintenance Service Inc.
Diray Media Inc.                              JS Mccarthy Printers
DLA Piper LLP US                              Kaiser Foundation Health Plan
Dorsey & Whitney LLP                          Kantar Health Inc.
Drugscan Inc.                                 Kashiv Pharma LLC
Durham County Tax Collector                   Kerry Ingredients & Flavours
Edwards Inc.                                  Kleinfeld Kaplan & Becker
Elsevier                                      Klick USA Inc.
Epic Pharma LLC                               Leverage Global Consulting LLC
Everfi Inc.                                   Light Sciences Oncology Inc.
Fayette Memorial Hospital Assoc Inc.          Lowenstein Sandler PC
Fette America Inc.                            LTS Lohmann Therapy Systems
Fidelity Managed Income                       Luther J Strange III
Fisher Scientific Co LLC                      Managed Markets
FTI Consulting Sc Inc.                        Marketvision Research Inc.
GCI Health                                    MC-21 Healthcare LLC
Gefco Forwarding USA Inc.                     Mckee Building Group Inc.
Glatt Air Techniques Inc                      Mckesson Specialty Arizona Inc.
Goldman Sachs Asset Mgmt LP                   Medidata Solutions Inc.
Granules USA Inc.                             Meridian Comp of New York
Grm Information Management                    MG America Inc.
Grunenthal Gmbh (EUR)                         Michael Allen Company LLC
                                          6
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05    Main Document
                                      Pg 38 of 120



Microsoft Licensing Group                     Robert Bosch Packaging
Mitratech Holdings Inc.                       Robert S. Miller
Morris Nichols Arsht & Tunnell LLP            Roda Creative Services
Movilitas Consulting LLC                      Russell Reynolds Assoc Inc.
Multisorb Technologies Inc.                   S Emerson Group Inc.
Mulvaney Mechanical Inc.                      SAP America
NCH Marketing Services Inc.                   Scenic Designs Inc.
Neal & Harwell Plc                            Schneider Electric Buildings
Nelson Mullins Riley &                        Sentient Jet LLC
Nielsen Co LLC                                Sharp Corp
Noramco Inc.                                  Shionogi Inc.
Northlake International LLC                   Sidley Austin LLP
Novation LLC                                  Siemens Industry Inc.
O Berk Co                                     SIMR Inc
Ohio Clinical Trials Inc.                     Sodexo Operations LLC
Oracle America Inc.                           Sotax Corp
Otis Elevator Company                         Southeast Industrial Equipment Inc.
Packaging Coordinators Inc.                   Southport Law Offices LLC
Painweek                                      Sparta Systems Inc.
Patheon Pharmaceuticals Inc.                  Spencer Stuart
Petrillo Klein & Boxer LLP                    Spinethera Inc.
Pharmaceutical Product Stewardship            Standard Insurance Co.
Pinney Associates                             State & Federal Communications Inc.
Pl Development LLC                            Sterne Kessler Goldstein & Fox PLLC
Porter Hedges LLP                             Stroz Friedberg Inc.
PPD Development LLC                           Sudler & Hennessey
Praxis Precision Medicines Inc.               Symbiance Inc.
Precision Computer Services Inc.              Systech Solutions Inc.
Precision Promotional Effectiveness           Technical Traffic Consultants
Presidio Networked Solutions Inc.             Thatcher Company
Price Waterhouse Coopers LLP                  The Children’s Center of Hamden Inc.
Princeton Brand Econometrics Inc.             The Jolt Agency
Princeton Office Center LLC                   The Mcmahon Group LLC
Proquest LLC                                  Tracelink Inc.
PSL Group American Limited                    Tribune Media Company
Publicis Hlth/Discovery USA                   Truven Health Analytics LLC
Purple Strategies LLC                         Turner Construction Company
Quality Chemical Laboratories                 United Biosource LLC
Quinn Emanuel Urquhart &                      United Parcel Service
Razorfish Health                              United Services of America Inc
Reed Smith LLP                                United States Pharmacopeial Convent
Relayhealth                                   UPS Supply Chain Solutions
Reltio Inc.                                   Valassis Direct Mail Inc.
Revitas Inc.                                  Valuecentric LLC
Revolution Digital                            Vaynermedia
Ricoh USA Inc.                                Veeva Systems Inc.
Right Management Consultants                  Venable LLP
                                          7
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05    Main Document
                                      Pg 39 of 120



Viaduct Landholdings Mgmt & Vida              Wells Fargo Financial Leasing Inc.
 Ventures                                     Wheels Inc.
Vorys Sater Seymour & Pease LLP               WHR Group
Waldorf Astoria Amsterdam                     Wiggin & Dana LLP
Walgreen Co.                                  Wilmer Cutler Pickering Hale and Dorr LLP
Walmart Inc.                                  Xttrium Laboratories Inc.
Walrus LLC                                    Yale University
Waters Corporation                            Zerochaos
Weil Gotshal & Manges LLP                     Zitter Group

Customers
Ace Surgical Supply                           DMS Pharmaceutical Group Inc.
Albertsons                                    Drogueria Betances LLC
Alliance Animal Care LLC                      Drugs Unlimited Inc.
Amazon.com                                    DV Medical Supply
AMD Pennsylvania LLC                          Express Medical Supply
Amerisource Health Servs Corp                 Express Scripts
Amerisourcebergen Corporation                 Fisher Scientific
Amerisourcebergen Drug Corp                   Florida Hardware LLC
Anda Inc.                                     Fred Meyer
Associated Food Stores                        Genetco Inc.
Associated Pharmacies Inc.                    Golden State Medical Supply Inc.
Auburn Pharmaceutical Company                 Golub Central Dist
Bashas Inc.                                   Greenhill Trading Inc.ind
Beck Lee                                      Hannas Pharmaceutical Supply
Bell Medical Services Inc.                    Harmon Stores Inc.
Big Dees Tack and Vet Supply                  Harris Teeter
Bloodworth Wholesale Drugs                    HBC Service
Blupax Pharmaceuticals LLC                    HD Smith LLC
Borschow Hosp & Med Supplies                  HE Butt Grocery
Bradley Caldwell Supply                       HE Butt Grocery Company
Bruce Medical Supply                          Healthsource Distributors LLC
Burlington Drug Co Inc.                       Henry Schein Animal Health
C&S Metro/C&S Brattleboro                     Honeywell Safety Products
Capital Wholesale Drug and Co                 HY VEE
Cardinal Health dba Harvard Drui              Imperial Distributors Inc.
Cardinal Health Inc.                          Independent Pharmacy Cooperativi
Cardinal Health P.R. 120 Inc.                 Ingles Markets Inc.
Certco Inc.                                   Jams Wholesale Distribution
Cesar Castillo Inc.                           Jeffers Vet Supply
Claflin Company                               Jet.com Inc.
Complete Medical Supplies                     Keysource Acquisition LLC
Concordance Healthcare Solution               Kinney Drugs
CVS Caremark                                  Kinray Inc.
CVS Distribution                              Kmart Corporation
Dakota Drug Inc.                              KPH Healthcare Services Inc.
Discount Drug Mart                            L&R Distributors Inc.
                                          8
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                      Pg 40 of 120



Lake Erie Medical                                Roundys Inc.
Louisiana Wholesale Drug Co Inci                 Safe Chain
Marc Glassman                                    Safeway Mail Stop
Mckesson Corp                                    Salus Medical LLC
Mckesson Financial Document                      Save Mart Modesto Yosemite Whs
Medsafe                                          Schnuck Markets
Meijer                                           Schnucks Markets Inc.
Merchants Distributors                           School Health Supplies
Metro Medical Supply                             Smith Drug Company
Meyers Supply                                    Southern Livestock Supply
Miami Luken Inc.                                 Spartan Nash Inc.
Midwest Veterinary Supply                        Stater Brothers Market
Morris Dickson Company Ltd                       Sunset Pharmaceuticals Inc.
Mwi Veterinary Supply                            Supervalu
NC Mutual                                        Supervalu Pharmacies Inc.
Nash Finch                                       Target Corp
Nationwide Medical/Surgical                      The Hilsinger Company
Normed                                           Thrifty White
Northwest Generics LLC                           Top Rx LLC
OptumRx                                          U Rm Stores Inc.
Owens & Minor                                    Valley Veterinary Clinic Ltd
Park Surgical Co Inc.                            Valley Wholesale Drug Co LLC
Peytons                                          Valu Merchandisers Company
Peytons Fountain                                 Value Drug Company
Pharmacy Buying Association                      Veterinary Service Inc.
Pmhi Medco Supply Co                             VF Grace
Prescription Supply Inc.                         Vistapharm Inc.
Publix Super Markets Inc.                        Vitacost.Com
Quest Pharmaceuticals Inc.                       Walmart Stores Inc.
Ralphs Grocery                                   Wegmans Food Markets
Richie Pharmacal Co Inc.                         Western Saddlery
Robert Matthews Company                          Winco Foods LLC
Rochester Drug Cooperative Inc.

Government Authorities
Pension Benefit Guaranty Corporation             United States Drug Enforcement
United States Food and Drug Administration        Administration (DEA)
 (FDA)

Utilities
Clean Harbors Inc.                               Eversource Energy
Cox Business                                     Frontier Communications
Crystal Rock                                     Heritage Environmental Services
Danox Environmental Services Inc.                Hocon Gas Inc.
Direct Energy Services LLC                       Hocon Industrial Gas
Duke Energy                                      IPASS
Earthlink Business Company                       Kent County Water Authority
                                             9
19-23649-rdd   Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                     Pg 41 of 120



Lavoie & Son Industrial                          Spectrum Business
Masergy Communications Inc.                      Sprint
Matheson Tri Gas Inc.                            Stallings Brothers Holdings Inc.
MCI Comm Service                                 Stericycle Inc.
National Grid                                    Suez WTS USA Inc.
New Jersey American Water Co                     Time Warner Cable Enterprises LLC
On Site Shredding LLC                            Veolia ES Technical Solutions
Optimum - Cablevision                            Verizon
PSE&G                                            Verizon Washington DC Inc.
PSNC Energy                                      Waste Industries LLC
Southern Elevator Co Inc.                        Zoom Video Communications

Insurers
ACE American Insurance Co.                       Liberty Mutual Fire Insurance Company
ACE Property and Casualty Insurance              Liberty Surplus Insurance Corporation
  Company                                         (Non-Admitted)
Chubb                                            National Union Fire Insurance Co. of
Factory Mutual Insurance Company                  Pittsburgh, PA (AIG)
FM Global Transit                                Old Republic Insurance Company
Great American Insurance Company (Vosco)         Steadfast Insurance Company - Zurich
Ironshore Specialty Insurance Company            The Insurance Company of The State of
Isosceles Insurance Ltd. Separate Account         Pennsylvania (AIG Worldsource)
  [Pplp-01]                                      U.S. Specialty Insurance Company - HCC
Liberty Insurance Corp                           Zurich American Insurance Company

Surety Bonds
Westchester Fire Insurance Company

Equity Interests
Anthony M. Roncalli                              Linarite Holdings LLC
Banela Corporation                               Millborne Trust Company Limited
Beacon Company                                   Perthlite Holdings Llc
BR Holdings Associates Inc.                      PLP Associates Holdings Inc.
BR Holdings Associates L.P.                      PLP Associates Holdings L.P.
Heatheridge Trust Company Limited,               Raymond R. Sackler
Hercules Trust                                   Rosebay Medical Company L.P.
Jeffrey A. Robins                                Rosebay Medical Company, Inc.
Leslie J. Schreyer                               Stanhope Gate Corp.

Restructuring Professionals
Alixpartners LLP                                 PJT Partners LP
Davis Polk and Wardwell LLP                      Teneo Strategy LLC

Other Consultants & Advisors
Deloitte Consulting LLP                          IBM Corporation
Ernst & Young                                    Mckinsey & Co Inc.
Genesis Research LLC                             Trinity Partners LLC
                                            10
19-23649-rdd    Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05      Main Document
                                         Pg 42 of 120



ZS Associates Inc.

Licensing Agreements
Abbott Laboratories                               University of Texas
Grünenthal Gmbh
Litigation
Occidental Chemical Corporation

Landlords
One Stamford Realty L.P.
UBS Financial Services Inc.

Sublessees
Aircastle Advisor LLC                             Kokino LLC
Brookside Equity Partners                         Pharmaceutical Research Associates, Inc.
Charter Communications Holding Company,           TXP Services Inc.
 LLC                                              W.J. Deutsch & Sons Ltd.
Hillside Capital Incorporated

United States Bankruptcy Judges (Southern District of New York)
Cecelia G. Morris                              Robert D. Drain
James L. Garrity Jr.                           Robert E. Grossman
Martin Glenn                                   Sean H. Lane
Mary Kay Vyskocil                              Shelley C. Chapman
Michael E. Wiles                               Stuart M. Bernstein

United States Trustee’s Office
(Region 2, Southern District of New York, Manhattan and White Plains Divisions)
Andrea B. Schwartz                             Linda A. Riffkin
Andy Velez-Rivera                              Maria Catapano
Benjamin J. Higgins                            Mary V. Moroney
Brian S. Masumoto                              Paul K. Schwartzberg
Cheuk M. Ng                                    Richard C. Morrissey
Danny A. Choy                                  Serene Nakano
Ercilia A. Mendoza                             Shannon Scott
Greg M. Zipes                                  Susan Arbeit
Ilusion Rodriguez                              Sylvester Sharp
Joseph Nadkarni                                Victor Abriano

Debtor Legal Counsel
Abe Ikubo & Katayama                              Blank Rome LLP
ABG Intellectual Property Law                     Borden Ladner Gervais LLP
Anaqua Services Inc.                              Brinks Gilson & Lione
Angeli Ungar Law Group LLC                        Brunini Grantham Grower Hewes, PLLC
Arnold & Porter Kaye Scholer LLP                  Cetrulo LLP
Bassford Remele                                   Chris Shapley
Beresford Booth PPLC                              Cipriani & Werner PC
                                             11
19-23649-rdd   Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05     Main Document
                                     Pg 43 of 120



Cogency Global                                Maynard Cooper Gale
Cole Scott & Kissane                          MDL 2804 Defendant Special Master Fund
Covington & Burling LLP                       Meltzer, Purtill & Stelle, LLC
Crowe & Dunlevy                               Mitchell, Williams, Selig, Gates &
Dannemann Siemsen Advogados                    Woodyard, PLLC
Dannemann Siemsen Bigler & Ipanema            Montgomery & Andrews, Pa
 Moreira                                      Morgan Lewis & Bockius LLP
Davidson, Davidson & Kappel, LLC              Morris Nichols Arsht and Tunnell LLP
Davis, Hatley, Haffeman & Tighe, P.C.         Morrison & Foerster LLP
Dechert LLP                                   Neal & Harwell
Dehay & Elliston LLP                          Nelson Mullins Riley & Scarborough LLP
Dinse, Knapp & McAndrew                       Nixon Peabody
DLA Piper LLP                                 Norton Rose Fulbright US LLP
Dorsey & Whitney LLP                          Oliverio & Marcaccio LLP
Durbin Larimore & Bialick                     O'Neill & Borges
Euro Celtique S.A.                            Park Jensen Bennett LLP
Evans Fears & Schuttert LLP                   Parker Hurst & Burnett PLC
Fox, O'Neill & Shannon S.C.                   Parsons Behle & Latimer
Frazer Greene Upchurch & Baker, LLC           Penn Stuart & Eskridge
Frost Brown Todd LLC                          Pryor Cashman LLP
German Gallagher Murtagh                      Reed Smith, LLP
Gibson Dunn & Crutcher LLP                    Reichard & Escalera LLC
Gordon, Arata, Montgomery, Barnett,           Reilly, Mcdevitt & Henrich, P.C.
 Mccollam, Duplantis & Eagan LLP              Reminger Co., L.P.A.
Gunderson, Palmer, Nelson, Ashmore LLP        Richmond & Quinn
Hannegan Landau Poersch & Rosenbam            Robinson Gray Stepp & Laffitte, LLC
 Advocacy, LLC                                Sands Anderson PC
Hepler Broom LLC                              Semmes Attorneys at Law
Hinckley, Allen & Snyder LLP                  Shaw Keller LLP
Hirst Applegate, LLP                          Sidley Austin, LLP
Hogan Lovells US LLP [DC]                     Skadden, Arps, Slate, Meagher & Flom LLP
Holland & Hart                                Skarzynski Black
Jackson Lewis P.C.                            Snell & Wilmer
John Lockey (Barrister)                       Steptoe & Johnson
Jones Day                                     Sterne Kessler Goldstein Fox PLLC
Karr Tuttle Campbell                          Stikeman Elliott, LLP
King & Spalding LLP                           Stites & Harbison, PLLC
Kleinfeld Kaplan and Becker LLP               Taylor English
Larson O'Brien LLP                            Taylor Law Office
Law Offices of Ian E. Bjorkman, LLC           Thompson Coburn, LLP
Leason Ellis LLP                              Thompson Hine
Lewis Johs Avallone Aviles, LLP               Troutman Sanders LLP
Lowenstein Sandler LLP                        Vogel Law Firm, Ltd.
Lynn Pinker Cox & Hurst                       Vorys Sater Seymour & Pease
Lytle Soule & Curlee, P.C.                    Walsh Pizzi O'Reilly Falanga LLP
Maiwald                                       Wheeler Trigg O'Donnell LLP
Marks & Clerk LLP                             Wiggin and Dana, LLP
                                         12
19-23649-rdd   Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05      Main Document
                                     Pg 44 of 120



Wilmerhale

Director and Officer Legal Counsel
Brenner, Saltzman & Wallman LLP               Lankler Siffert & Wohl LLP
Cameron & Mittleman                           Lewis Thomason King Krieg
Choate Hall & Stewart LLP                     Lum, Drasco & Positan Llc
Cohen & Gresser LLP                           Luther Strange & Associates LLC
Cohne Kinghorn                                Mcdermott Will & Emery
Conner & Winters, LLP                         Mulinix Goerke & Meyer PPLC
Davison Law                                   Nelson Mullins Riley & Scarborough LLP
Day Pitney                                    Norton Rose
Debevoise & Plimpton LLP                      Norton Rose (Stroz Pass Through)
Deborah Barbier                               Paul Weiss
Fitch Law Partners                            Rosenthal Lurie & Broudy LLC
Haug Partners                                 Salvatore Prescott & Porter, PPLC
Hawkins Parnell & Young                       Simpson Thacher Barlett LLP
Joseph Hage Aaronson LLC                      Steptoe & Johnson
Kelley Jasons Mcgowan Spinelli Hanna &        Wheeler Trigg O'Donnell LLP
 Reber, LLP                                   Zeiger Tigges & Little LLP

Employee Indemnity Legal Counsel
Beresford Booth PPLC                          Porter Hedges, LLP
Blank Rome LLP                                Richard J. Prendergast, Ltd
Bryan Cave LLP                                Riker Danzig Scherer Hyland & Perretti,
Curl Glasson & Patrasciouiu Plc                LLP
DLA Piper LLP                                 Robert Lima
Lisa Mallinger                                Salvatore Prescott & Porter, PPLC
Lytle Soule & Curlee, P.C.                    Taylor Law Office
Miller & Chevalier                            Venable LLP
Petrillo Klein & Boxer

Plaintiffs' Attorneys
Aaron & Gianna, PLC                           Anderson & Karrenberg
Abboud Law Firm                               Andrews & Thornton
Abott Law Group                               Andrus Anderson
Ahmad, Zavitsanos, Anaipakos, Alavi &         Andrus Wagstaff
 Mensing PC                                   Angela Hammonds-Saucier
Alexander Corder                              Archie Lamb & Associates, LLC
Alexander Dubose Jefferson & Townsend         Askman Law Firm
 LLP                                          Atlanta Dept. of Law
Alexandria City Attorney                      Attorney General of Virginia
Alicia Roshong                                Axley Brynelson
Allan J. George                               Bad River Legal Dept.
Altman Legal Group                            Bahe Cook Cantley & Nefzger PLC
Alvendia, Kelly & Demarest LLC                Bailey & Greer
Amy Arrington                                 Balch & Bingham
Anapol Weiss                                  Baldwin Crocker
                                         13
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                       Pg 45 of 120



Barbara D. Underwood                              Brunson, Barnett & Sherrer
Baron & Budd                                      Bryant Law Center
Barrack, Rodos & Bacine                           Buerger, Moseley & Carson
Barrett Law Group, P.A.                           Bufete Andreu & Sagardia
Barrett Law Office                                Burg Simpson
Barrios, Kingsdorf & Casteix                      Burgos & Associates
Beard & Beard                                     Burke Harvey
Beasley Allen Law Firm                            Burke Lasseter
Beck, Amsden & Stalpes, PLLC                      Burke, Harvey & Frankowski, LLC
Bedford, Rogers & Bowling PC                      Burnside Law
Beggs & Lane                                      Campbell Law Firm
Behm and Behm                                     Carella, Byrne, Cecchi, Olstein, Brody &
Bell Law Firm                                      Agnello, P.C.
Bentley & Bruning, PA                             Carey Davis & Lowe
Berger & Montague, PC                             Carpenter Lipps & Leland LLP
Berke, Berke & Berke                              Cascade Law Center
Bern Cappelli                                     Cates Mahoney
Berrigan Litchfield                               Ceiba Legal
Bianco PA                                         Chafin Law Firm
Bird Law Group                                    Chambliss, Bahner & Stophel, PC
Birmingham & Cwach                                Charles E. Boyk
Blackburn & Conner                                Charles L. Barnum, Pc
Blackmon & Blackmon                               Chehardy, Sherman, Williams, Murray,
Blanco County                                      Recile, Stakelum & Hayes, LLP
Blasingame, Burch, Garrard & Ashley, PC           Cherundolo Law Firm
Bobby R. Manning                                  Cheverie & Associates
Boni, Zack & Snyder                               Christine M. Beck
Bonsignore, Llc                                   Churchwyble, PC
Boone Karlberg                                    Churman, Howald, Weber, Senkel &
Bossier & Associates, PLLC                         Norrick
Bowling & Johnson                                 City Attorney
Branstetter, Stranch & Jennings                   City of Burlington
Braswell Murphy LLC                               City of Eureka
Braud & Gallagher                                 City of Miami
Brazos County Attorney's Office                   City of Mount Vernon
Brennan, Manna & Diamond                          City of Philadelphia Law Dept.
Brent L. Crumpton, PC                             City of Quincy
Brian K. Balser                                   City of Rochester
Brindisi, Murad & Brindisi Pearlman               City of Savannah
Brinson, Askew, Berry, Siegler, Richardson        City of St. Louis
 & Davis                                          Clayborne, Sabo & Wagner
Briol & Benson                                    Clendenen & Shea
Brister & Brister                                 Climaco Wilcox
Broussard Baloney                                 Climaco, Wilcox, Peca & Garofoli
Brown, Readdick, Bumgartner, Carter,              Cohen & Malad
 Strickland & Watkins                             Cohen & Milstein
Bruhl Law Firm                                    Coles Barton, LLP
                                             14
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05    Main Document
                                       Pg 46 of 120



Collins, Collins & Conley                      Drubner Hartley
Colvin Law Firm                                Drummond Woodsum
Conaway & Strickler, PC                        Duham Jones & Pinegar
Conley Griggs Partin LLP                       Durrett Law Offices
Consovoy, Mccarthy, Park PLLC                  E. Mark Ezell, PC
Conybeare Law Office, PC                       Eaves Law Firm LLC
Cooner & Conway                                Edelson PC
Cooper & Elliott                               Edmond, Lindsay & Hoffler
Cooper Law Firm                                Edwards Frickle & Culver
Cory, Meredith, Witter & Smith                 Eggnatz Pascucci
Cotchett, Pitre & Mccarthy, LLP                Emerson Poynter
Crawford & Mauro                               Enoch Tarver
Critchley, Kinum & Denoia, LLC                 Everett, Gaskins & Hancock, LLP
Crongeyer Law Firm, P.C.                       Faddoul, Cluff, Hardy & Conaway, PC
Crueger Dickinson                              Faulknew, Hoffman & Phillips
Curry & Friend                                 Fayard & Honeycutt
Cusimano, Roberts, & Mills                     Fears Nachawati
Cutler Law Firm                                Feldman & Pinto
Czack Law Firm                                 Fellerman & Ciarimboli Law
D'Amore Law Group, P.C.                        Ferraro Law Firm
Dampier Law Firm                               Ferrer Poirot & Wansbrough
Dane County District Attorney's Office         Fibich, Leebron, Copeland & Briggs
Daniel R. Meachum & Assoc.                     Fields PLLC
Daniell, Upton, Perry & Morris                 Fields, Dehmlow & Vessels
D'Arcy Johnson Day                             Fillingane Law Firm, LLC
David N. Cole                                  Fine, Kaplan and Black
Davis County Attorneys Office                  Fitzsimmons Law Firm
Davis Schweizer PLLC                           Fleming, Nolen & Jez, LLP
Debra Bechtel                                  Foley & Lardner
Degaris & Rogers                               Fox & Farley
Dekalb County State Attorney                   Frazer Law, LLC
Demer & Marniella                              Frazer, PLC
Dennis P. Couvillion                           Friedman & Associates, PC
Dewitt Ross                                    Friedman, Dazzio, Zulnas & Bowling, P.C.
Dewsnup, King, Olsen, Worel, Havas,            Fulgham Bullock, Pllc
 Mortenson                                     Fulmer Sill Law Group
Diamond Woodsum                                Gachassin Law Firm
Dickenson County Attorney                      Gainsburgh, Benjamin, David, Meunier &
Dies & Parkhurst                                Warshauer
Dilworth Paxson                                Galanda Broadman
Dolt Thompson                                  Gallagher Law Firm
Domina Law Group                               Gardner Brewer Martinez-Monfort, P.A.
Don W. Barrett, PA                             Garry Whitaker Law, PC
Dona Ana County                                Garson Johnson LLC
Donald R. Vaughn & Assoc.                      Gary C. Johnson, PSC
Dressman Benzinger Lavelle                     Gene Stump
Dreyer Boyajian LLP                            George B. Daniel
                                          15
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05       Main Document
                                      Pg 47 of 120



Gibbs Armstrong Botochoff, PC                     Holland Law Firm
Gibson & Keith                                    Holloran Schwartz & Gaertner
Gilbert LLP                                       Houston, Thompson and Lewis, PC.
Gilman & Bedigian Llc                             Hovde Dassow & Deets
Glago Law Firm                                    Huber, Slack, Thomas & Marcelle
Glenn Coffee & Assoc.                             Hull Barrett, Pc
Gold, Khourey & Turak                             Hurwitz Sagarin
Goldenberg, Heller & Antognoli, P.C.              Hutchens Law Firm
Goldfarb & Huck Roth Rojas                        Irpino, Avin & Hawkins Law Firm
Goldsmith & Goldsmith, L.L.P.                     Isaac Wiles Burkholder & Teetor LLC
Gomez Iagmin Trial Attorneys                      J F Henderson Law, PLLC
Goodwin & Goodwin                                 J. Harold Seagle
Goodwin Abernathy LLP                             J. Scott Taylor
Grabhorn Law Office, PLLC                         Jack Harang
Grant D. Amey                                     Jackson & Foster
Gray & White                                      Jackson, Fikes, Hood & Brakefield
Greene, Ketchum, Farrell, Bailey & Tweel          Jackson, Vance, Morrison
Griffith & Griffith                               James B. Ragan
Grotefeld Hoffmann Schleiter Gordon &             James Law Office
 Ochoa LLP                                        Jason C. Odom
Guida Law Office                                  Jasper County
Gullett Sanford                                   Jefferson County Attorney's Office
Gunter & Danzey                                   Jefferson Townsend
Gustafson Gluek PLLC                              Jeffrey A. Cornell
Hach Rose                                         Jeffrey Simon
Hagens Berman                                     Jessee and Jessee
Haley & Olson, PC                                 Jinks, Crow & Dickson
Haliczer Pettis & Schwamm                         John F. Young
Hamel, Waxler, Allen & Collins                    John G. Walker
Hardin County Attorney                            John Hunt Morgan, P.S.C.
Hardy, Mcdaniel & Welch                           John W. Alderman
Harrison Davis Steakley Morrison Jones, PC        Johnson & Johnson, PLLC
Harrison Steakley                                 Johnson Berg Mcevoy & Bostock
Harrison White                                    Johnson Gray
Hartley & Hickman                                 Johnson, Caldwell & Mccoy
Haskell Slaughter & Gallion                       Johnson, Johnson, Lucas & Middleton, PC
Hasty Pope                                        Jones, Waldo, Holbrook & Mcdonough P.C.
Haviland Hughes                                   Kalish Law
Hayley & Olson Pc                                 Kanner & Whiteley LLC
Heinlein, Beeler, Mingace & Heineman, PC          Kapke & Willerth
Heley Duncan & Melander                           Kaufman Canoles
Helperbroom                                       Keefe Law Firm
Henry County State Attorney                       Keller Lenkner LLC
Hill, Peterson, Carper, Bee & Deitzler,           Keller Rohrback LLP
 PLLC                                             Kelley & Ferraro
Hobbs, Straus, Dean & Walker                      Kelley, Goldfarb, Huck, Roth & Riojas,
Hogen Adams PLLC                                    PLLC
                                             16
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                      Pg 48 of 120



Kelly, Durham & Pittard, LLP                      Lola Thomas
Kemp & Kemp                                       Los Angeles City Attorney's Office
Kendall County State Attorney                     Lowe, Mobley, Lowe & Leduke
Kenyatta K. Stewart (Acting Corporate             Lowe, Stein, Hoffman, Allweiss & Hauver
 Counsel)                                         Luciana P. Brasil
Kercsmar & Feltus                                 Luis R. Vera & Assoc.
Kerkman Wagner & Dunn                             Lupardus Law Office
Kilgore Law Office                                Macoupin County State Attorney
Kimberly C. Haugh, PC                             Maddox Isaacson & Cisneros
Kinnard Clayton & Beveridge                       Magleby, Cataxinos & Greenwood
Kirk Pinkerton, PA                                Manchester Law Office
Kopelowitz Ostrow Ferguson Weiselberg             Mann & Kemp
 Gilbert                                          Marc J. Bern & Partners LLP
Kovacich Snipes                                   Marcus & Mack
Kozyak Tropin and Throckmorton                    Mark A. Schneider
Krause & Kinsman                                  Marler Schrum
Krupnick                                          Martin Walker PC
Kushner Hamed & Grostic                           Martinsville City Attorney
Kwall Barack Nadeau                               Martzell & Bickford
L/O Crystal Jessee                                Martzell, Bickford & Centola
Laborde Earles Law Firm                           Matthew P. Chenevert
Lancione & Lancione                               Matthew R. Mccarley
Lanier Law                                        Mauro Archer & Assoc.
Law Office of Dan A. Robin, Jr. LLC               Mayle LLC
Law Office of Daniel R. Karon                     Maytte Texidor Lopez
Law Office of Grant D. Amey, LLC                  Mcafee & Taft
Law Office of Joseph C. Tann                      Mcbrayer, Mcginnis, Leslie & Kirkland
Law Office of Robert E. Sweeney                    PLLC
Law Office of Thomas L. Young, P.A.               Mccabe Trotter and Beverly
Law Offices of B. Dahlenburg Bonar, P.S.C.        Mccamy Phillips, Tuggle
Law Offices of Francis O. Scarpulla               Mccoy, Hiestand & Smith, PLC
Law Offices of Grant D. Amey                      Mchugh Fuller Law Group, PLLC
Law Offices of P. Rodney Jackson                  Mckellar Hyde PLC
Leblanc Fantaci Villo                             Mcnamee & Mcnamee
Lefton Group                                      Mcnamee Hosea
Leger & Shaw                                      Means Gillis Law
Leiff Cabraiser                                   Melissa J. Williams
Leist Warner                                      Merrimack County
Leslie Murray Law Firm                            Meyer Hendricks & Bivens PA
Levenfeld Pearlstein                              Meyers & Flowers, LLC
Levin Papantonio                                  Meyers, Flowers, Bruno & Herrmann
Levin Sedran & Berman LLP                         Michael H. Kahn
Levin, Papantonio                                 Mike & Associates
Lieff, Cabraser, Heimann & Bernstein              Mike Moore Law Firm
Lillis Law Firm LLC                               Miles Granderson LLC
Lloyd & Hogan                                     Miller Law
Lockridge Grindal Nauen PLLP                      Mololamken
                                             17
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                       Pg 49 of 120



Montgomery County Prosecuting Attorneys            Pendley, Baudin & Coffin
 Office                                            Perrin, Landry, Delaunay
Montgomery Ponder                                  Perry & Young
Mooney Wieland Smith & Rose                        Phillips & Paolicelli
Moore Law Group                                    Phipph Deacon Purnell
Morgan & Morgan                                    Phipps Anderson Deacon
Morris King & Hodge                                Phipps Deacon Purnell
Morrow, Morrow, Ryan, Bassett & Haik               Piatt County State Attorney
Mortensen                                          Pierce County Prosecutor's Office
Motley Rice                                        Pinto Coates Kyre & Bowers, PLLC
Mthirtysix PLLC                                    Plevin, Galucci Company, L.P.A.
Mullens & Mullens                                  Podhurst Orseck P.A.
Murray & Murray Co.                                Pogust Braslow & Millrood
Nack Richardson & Nack                             Pompey & Pompey
Napoli Shkolnik PLLC                               Poole & Poole
Neblett, Beard & Arsenault                         Poole Law
Neil T. Leifer LLC                                 Porteous Hainkel & Johnson
Nelson, Bryan & Cross                              Porteous, Hainkel and Johnson, LLP
Nick Kahl, LLC                                     Portland City Attorney's Office
Nick Mauro                                         Powell & Majestro
Nix, Patterson & Roach                             Prieto, Marigliano, Holbert & Prieto, LLC
Nixon, Vogelman, Barry, Slawsky &                  Prim & Mendheim
 Simoneau                                          Prince Armstrong LLC
Nueces County Attorneys Office                     Prince Glover & Hayes
Nye & Nye                                          Pritt & Spano
Nye County District Attorney                       Prochaska, Howell & Prochaska LLC
Ochs Law Firm                                      Purnell Law
Office of County Attorney - Harvey                 R. Jeffrey Perloff
Office of Robert F. Julian                         R.D. Burns
Office of Salt Lake District Attorney              Ralph E. Marasco, Jr.
Office of The Attorney General - Texas             Ramos Law
Office of The Montgomery County Attorney           Rebein Brothers
O'Malley & Langan                                  Reddick Moss, PLLC
O'Neill Law                                        Reich & Binstock
Osborne & Francis                                  Reidar M. Mogerman
Oths, Heiser, Miller, Waigland & Clagg             Rex A. Sharp, P.A.
Panatier Bartlett                                  Richard Schecter
Pansing Hogan Ernst & Backman                      Riley & Jackson
Paoli Law Firm, PC                                 Rinehardt Law Firm
Parks Crump LLC                                    Robbins Geller Rudman & Dowd LLP
Pasternack, Tilker, Ziegler, Walsh, Stanton        Robert F. Julian
 & Romano                                          Robert Pierce & Assoc.
Patrick C. McGinley                                Robins Geller
Patrick C. Smith LLC                               Robins Kaplan
Patty & Young                                      Robinson Calcagnie
Paul D. Henderson                                  Robles, Rael & Anaya
Pedersen and Whitehead                             Rodman, Rodman & Sandman
                                              18
19-23649-rdd     Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                       Pg 50 of 120



Roger F. Lagarde                                   Sommers Schwartz Pc
Rogers Law Group, PA                               Sonosky, Chambers, Sachse, Mielke &
Romano Law Group                                    Brownell, LLP
Ronald L. Book, PA                                 Sonosky, Chambers, Sachse, Miller &
Roosevelt County Attorney                           Munson, LLP
Rosen Harwood                                      Spangenberg, Shibley & Liber
Ross F. Lagarde                                    Spears & Spears
S. Dubose Porter, Attorney at Law                  Speights & Worrich, LLC
Sacks Weston Diamond                               Spiro Harrison
Saltz Mongeluzzi Barrett & Bendesky                Stag Liuzza, L.L.C.
Salvatore Territo                                  Stephen M. Tunstall
Sam Bernstein Law Firm, PLLC                       Steven E. Scheer
San Francisco City Attorney's Office               Steven W. Berman
San Patricio County Attorneys Office               Steven William Teppler
Sanders Phillips Grossman, LLC                     Stoll Stoll Berne Lokting & Shlachter P.C.
Sanders, Motley, Young & Gallardo                  Strawbridge
Sanford Heisler Sharp                              Strong-Garner-Bauer
Sarpy County Attorney                              Stuart Smith
Savage O'Donnell                                   Studstill Firm
Scheer Montgomery                                  Stull, Stull & Brody
Schonekas, Evans, McGoey & McEachin                Styron & Shilling
Schwartz Bon Walker & Studer                       Sullivan & Sullivan
Schwarz Mongeluzzi                                 Sullivan, Ward, Asher & Patton
Scott & Scott                                      Sumner County Law Department
Scott Elliott Smith                                Susan J. Van Zandt
Scott Taylor, PLLC                                 Suthers & Thompson
Seagle Law                                         Suzanne Weise
Seeger Weiss LLP                                   Sweeney Merrigan Law
Seif & Mcnamee                                     Tad Robinson O'Neill
Shaffer Madia Law                                  Taft Stettinius & Hollister LLP
Shelby County Attorney's Office                    Tate Law Group
Sheller, PC                                        Taylor & Knight
Sher Garner Cahill Richter Klein & Hilbert,        Taylor Martino
 LLC                                               The Bell Law Firm
Silverman Thompson Slutkin and White               The Bilek Law Firm
 LLC                                               The Bruehl Firm
Simmons & Simmons                                  The Calwell Practice
Simmons Hanly Conroy                               The Chaffin Law Firm
Simon Greenstone Panatier Bartlett                 The Charleston Group
Simon Law Firm                                     The Cheek Law Firm
Sims & Sims                                        The Cherokee Nation
Skagit County Prosecutor's Office                  The Cicala Law Firm PLLC
Skikos Crawford Skikos & Joseph                    The CK Hoeffler Firm
Skinner Law                                        The Cochran Firm-Donthan, PC
Smith & Fawer                                      The Conrad Law Firm
Smith & Johnson                                    The Cooper Law Firm
Smith Stag                                         The Creadore Law Firm
                                              19
19-23649-rdd     Doc 421   Filed 11/05/19 Entered 11/05/19 21:48:05     Main Document
                                      Pg 51 of 120



The Czack Law Firm                             Tucker Long, PC
The Dampier Law Firm                           Turner, Reid, Duncan, Loomer & Patton
The Danzey Law Firm                            Tzangas, Plakas, Mannos
The Diaz Law Firm                              Utah Attorney General's Office
The Dilorenzo Law Firm, LLC                    Ventura Law
The Downey Law Firm                            Virginia Beach City Attorney's Office
The Dudenhefer Law Firm, LLC                   Von Stange Law
The Dugan Law Firm                             Wagstaff & Cartmell, LLP
The Edwards Firm                               Walker Sigmon Law
The Eichholz Law Firm, P.C.                    Walter B. Calton
The Finnell Firm                               Walworth County Corporation Counsel
The Fitte Law Firm LLC                         Ward & Smith
The Frankowski Law Firm LLC                    Ward and Smith
The Gallagher Law Firm                         Ward Black
The Green Law Firm                             Warner Law
The Gross Law Firm                             Washington County Attorney
The King Firm                                  Waters Kraus & Paul
The Kuykendall Group                           Watson Heidelberg Jones
The Lanier Law Firm                            Watts Guerra
The Law Offices of Tom Hall                    Weisman, Kennedy & Berris Co., L.P.A..
The Maher Law Firm, PA                         Weitz & Luxenberg
The Miller Law Firm                            Welch Law Firm, PLC
The Moskowitz Law Firm                         Wes Williams Jr.
The Poole Law Group                            Whaley Law Firm
The Sam Bernstein Law Firm, PLLC               Whetstone Perkins and Fulda
The Spigarelli Law Firm                        Whitaker
The Webb Law Centre                            Whitten Burrage
Themis Pllc                                    Wiggins, Childs, Quinn & Pantazis, LLC
Thomas Barney                                  Wilentz, Goldman & Spitzer
Thomas E. Edge                                 Wilkes & Mchugh
Thomas E. Mcintire & Associates                Williams Dirks Dameron LLC
Thomas J. Donovan Jr.                          Winch Law Firm
Thompson Barney Law Firm                       Wolf Haldenstein Alder Freeman & Herz
Thompson, Thompson & Winters                    LLP
Thornton Carpenter O'Brien Lawrence &          Worel Havas
 Sims                                          Yarborough Law Office
Thornton Law Firm                              Young Ricchiuti Caldwell & Heller
Thrash Law Firm, P.A.                          Zachary W. Carter
Thrasher Dismore & Dolan                       Zarzaur Mujumdar & Debrosse
Tisinger Vance, P.C.                           Zebarsky Payne
Tousley Brian Stephens                         Zeldes, Needle & Cooper
Trafton, Matzen, Belleau & Frenette LLP        Zoll & Kranz
Troy Law Firm                                  Methvin Portis & Miles PC

Plaintiffs
A.M.H.                                         Adair County
Absolute House                                 Adams County
                                          20
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                       Pg 52 of 120



Adams County Board of County                       Aroostook County
 Commissioners                                     Asa’ Carsamiut Tribe
Adams County, Idaho                                Asbestos Workers Local 6 Health and
Adams County, Mississippi                           Welfare Fund and Massachusetts
AFSCME District Council 33 Health &                 Bricklayers & Masons Trust Funds
 Welfare Fund                                      Ascension Parish Government
AFSCME District Council 47 Health &                Ashe County
 Welfare Fund                                      Ashland County
Akiak Native Community                             Ashland County Board of County
Alamosa County                                      Commissioners
Alan Wilson South Caroline Attorney                Assoc. of Ark. Counties
 General                                           Assoc. of Ark. Counties Risk Mgmt. Fund
Alaska Native Tribal Health Consortium             Assoc. of Ark. Counties WC Trust
Aleutian Pribilof Islands Association, Inc.        Atchison County, Missouri
Alexander County                                   Athens County Board of County
Allamakee County                                    Commissioners
Allegany County, Maryland                          Atkinson County, Georgia
Alleghany County                                   Audrain County, Missouri
Allen County                                       Auglaize County Board of County
Allen County Board of County                        Commissioners
 Commissioners                                     Augusta, GA
Amber Zibritosky, The Law Director for the         Autauga County, Alabama
 City of Stow                                      Bacon County Hospital and Health System
Amel Eiland                                        Bacon County Hospital Foundation, Inc.
American Federation of State, County and           Bacon County, Georgia
 Municipal Employees District Council 37           Bad River Band of Lake Superior Chippewa
 Health & Security Plan                            Baltimore County, Maryland
American Resources Insurance Company,              Banks County, Georgia
 Inc.                                              Baptist Health Corbin
Amite County, Miss.                                Baptist Health Floyd
A-Mmed Ambulance, Inc.                             Baptist Health La Grange
And City of Mountain Brook, AL                     Baptist Health Lexington
Anderson County                                    Baptist Health Louisville
Andrew G. Riling and Beverly Riling                Baptist Health Madisonville, Inc.
Androscoggin County                                Baptist Health Paducah
Andy Brown, In His Capacity as The Sheriff         Baptist Health Richmond, Inc.
 For Jackson Parish                                Baptist Healthcare System, Inc.
Angel Bolton and Christopher Bolton                Baptist Hospital Inc. and Jay Hospital
Anne Arundel County, Maryland                      Barbara D. Underwood, Attorney General of
Anson County                                        the State of New York
ApolloMd Business Services, LLC                    Barbara Rivers
Appalachian Regional Healthcare, Inc.              Barbour County, Alabama
Appling Health Care System                         Barron County
Arab, Al                                           Barry Staubus
Arizona Counties Insurance Pool                    Bartow County, Georgia
Arizona Municipal Risk Retention Pool              Battle Mountain of The Te-Moak Tribe of
Armstrong County, Pa                                Western Shoshone Indians
                                              21
19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                        Pg 53 of 120



Bay County                                          Board of County Commissioners of Grady
Bayfield County                                      County
Beaufort County                                     Board of County Commissioners of Harper
Beauregard Parish Police Jury                        County
Beaver County, Pennsylvania                         Board of County Commissioners of
Bell County                                          Jefferson County
Bellefonte Physician Services, Inc.                 Board of County Commissioners of Love
Belmont County Board of County                       County
 Commissioners                                      Board of County Commissioners of Neosho
Ben Hill County, Georgia                             County, Kansas
Benton County                                       Board of County Commissioners of
Benton County, Miss.                                 Pittsburg County
Benton Fire Protection District No. 4               Board of County Commissioners of Pratt
Bergen County                                        County, Kansas
Berkeley County Council                             Board of County Commissioners of
Berlin, New Hampshire                                Stephens County
Berrien County, Georgia                             Board of County Commissioners of the
Bibb County, Alabama                                 County of Adams
Big Bend Community Based Care Inc.                  Board of County Commissioners of the
Big Sandy Rancheria of Western Mono                  County of Arapahoe
 Indians                                            Board of County Commissioners of the
Big Valley Band of Pomo Indians of The               County of Boulder
 Big Valley Rancheria                               Board of County Commissioners of the
Bill Chris, The Law Director for the City of         County of Dona Ana, New Mexico
 Green                                              Board of County Commissioners of the
Bios Companies, Inc.                                 County of Fremont
Bios Companies, Inc. Welfare Plan                   Board of County Commissioners of the
Black Hawk County                                    County of Mckinley
Blackford County, Indiana                           Board of County Commissioners of the
Blaine County, Idaho                                 County of Santa Fe
Bland County, Virginia                              Board of County Commissioners of the
Bleckley Memorial Hospital                           County of Taos
Blount County                                       Board of County Commissioners of the
Blue Cross and Blue Shield of Louisiana              County of Teller
Board of Commissioners for Lucas County,            Board of County Commissioners of
 Ohio                                                Washington County, Maryland
Board of County Commissioners of Caddo              Board of Dewey Commissioners of Harper
 County                                              County
Board of County Commissioners of                    Board of Kiowa Commissioners of Harper
 Cherokee County, Kansas                             County
Board of County Commissioners of County             Board of Major Commissioners of Harper
 of Larimer                                          County
Board of County Commissioners of Cowley             Board of Woods Commissioners of Harper
 County, Kansas                                      County
Board of County Commissioners of                    Bob Heydorn, The Solicitor The Village of
 Crawford County, Kansas                             Silver Lake
                                                    Bobbie Lou Moore
                                               22
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                       Pg 54 of 120



Bobby Guidroz, Sheriff of St. Landry                Burke County
 Parish, Louisiana                                  Burnett County
Boise County, Idaho                                 Butler County
Bon Secours Health System, Inc.                     Butler County Board of Commissioners
Bond County                                         Butler County, Alabama
Bonneville County, Idaho                            Butts County, Georgia
Boone County                                        Cabarrus County
Boone County, Illinois                              Caddo Fire Protection District No. 1
Bossier City                                        Caddo Parish
Bossier Parish                                      Cahto Indian Tribe of The Laytonville
Bossier Parish Emergency Medical Services            Rancheria
 Ambulance District                                 Caldwell County
Boston Township                                     Caldwell Parish
Bourbon County, Kansas                              Calhoun County
Bowling Green Warren County Community               Calhoun County, Alabama
 Hospital Corporation                               Calhoun County, Florida
Boyd County                                         Calhoun County, South Carolina
Boyle County                                        Calumet County
Brad Bryan, The Solicitor For The Village of        Cambria County, Pennsylvania
 Peninsula                                          Camden County, Georgia
Brantley County, Georgia                            Camden County, NJ
Brazos County                                       Campbell County, TN
Brevard Family Partnership                          Candler County, Ga
Brian Lowry                                         Canyon County
Bricklayers and Allied Craftworkers Local           Cape Girardeau County
 Union No. 1 of PA/DE Health and Welfare            Cape May County, New Jersey
 Fund                                               Carbon County, Utah
Bridge House Corporation                            Carbon County, Wyoming
Brooke County Commission                            Caribou County, Idaho
Brooks County, Georgia                              Carmen Siebler
Broward County, Florida                             Caroline County, Maryland
Brown County                                        Carpenters Health & Welfare of Philadelphia
Brown County Board of County                         & Vicinity
 Commissioners                                      Carroll County
Brunswick County                                    Carroll County Board of County
Bryan Nace, The Law Director for the City            Commissioners
 of Fairlawn                                        Carroll County, Mississippi
Bryant C. Dunaway                                   Carroll County, Virginia
Buchanan County                                     Carteret County, North Carolina
Buchanan County, Missouri                           Casper, Wyoming
Bucks County                                        Cass County, Missouri
Buffalo County                                      Cassia County, Idaho
Bullitt County                                      Caswell County
Bulloch County, Georgia                             Catahoula Parish Police Jury
Bullock County, Alabama                             Catawba County, NC
Buncombe County                                     Catoosa County, Georgia
Bureau County, Illinois                             Cecil County, Maryland
                                               23
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                      Pg 55 of 120



Center Point, Inc.                               City of Albertville, AL
Central Florida Behavioral Health Network        City of Alexandria
 Inc.                                            City of Alexandria, City of Elwood and
Central Florida Cares Health System Inc           Madison County
Central States, Southeast and Southwest          City of Alexandria, Louisiana
 Areas Health & Welfare Fund                     City of Aliquippa
Chaffee County                                   City of Alma, Georgia
Chambers County, Alabama                         City of Anacortes and Sedro-Woolley
Champaign County Board of County                  School District
 Commissioners                                   City of Anniston, Alabama
Champaign County, Illinois                       City of Ansonia
Charlton County, Georgia                         City of Ashland, Ohio
Charter Township of Canton                       City of Atlanta
Charter Township of Clinton, Michigan            City of Auburn
Charter Township of Huron, Michigan              City of Augusta
Charter Township of Northville                   City of Aurora
Charter Township of Van Buren                    City of Aurora, Ohio
Chatham County, Georgia                          City of Bainbridge, Georgia
Chattooga County                                 City of Bangor
Chelan County                                    City of Barberton
Cher-Ae Heights Indian Community of the          City of Bastrop, Louisiana
 Trinidad Rancheria                              City of Baton Rouge, Parish of East Baton
Cherokee County                                   Rouge
Cherokee County, Alabama                         City of Beech Grove, Indiana
Cheshire County                                  City of Belmont
Cheyenne & Arapaho Tribes                        City of Benham
Cheyenne River Sioux Tribe                       City of Berwyn
Chicago Regional Council of Carpenter            City of Beverly, Massachusetts
Chicago Regional Council of Carpenters           City of Biddeford
 Welfare Fund                                    City of Birmingham, Alabama
Chickasaw County, Mississippi                    City of Black Hawk
Chickasaw Nation                                 City of Bloomington and Monroe County
Chilton County, Alabama                          City of Boaz, AL
Chippewa County                                  City of Bogalusa, Louisiana
Chitimacha Tribe of Louisiana                    City of Boise
Choctaw Nation                                   City of Boston
Chowan County                                    City of Bowie, Maryland
Chris and Diane Denson                           City of Bradenton
Christian County                                 City of Bridgeport
Chugachmiut, Inc.                                City of Bridgeport, Alabama
City and County of Broomfield                    City of Broadview Heights
City and County of Denver                        City of Broken Arrow
City of Abbeville, Al                            City of Brunswick
City of Ada                                      City of Brunswick, Georgia
City of Alamosa                                  City of Buckhannon, West Virginia
City of Albany                                   City of Buckhorn
City of Albany, Georgia                          City of Burbank
                                            24
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05     Main Document
                                       Pg 56 of 120



City of Burlington                             City of East Cleveland, OH
City of Carbon Hill, Alabama                   City of East Lansing, Michigan
City of Cardova, Alabama                       City of East Providence
City of Caribou                                City of Easthampton, Mass.
City of Catersville                            City of Edmond
City of Central Falls, RI                      City of Elyria
City of Charleston, Miss.                      City of Enterprise, Alabama
City of Chelsea                                City of Escanaba, Michigan
City of Chicago                                City of Euclid
City of Chicago Heights                        City of Eunice, Louisiana
City of Chicopee                               City of Eureka
City of Cincinnati                             City of Evansville, Indiana
City of Clanton, Alabama, a Municipal          City of Everett
 Corporation                                   City of Evergreen, Alabama
City of Claremont                              City of Fairlawn
City of Clarksville, Tennessee                 City of Fall River
City of Clearwater In The County of            City of Fayette Alabama
 Pinellas                                      City of Fayetteville
City of Cleveland                              City of Findlay
City of Coconut Creek, Florida                 City of Fishers, Indiana
City of Columbia, Mississippi                  City of Fitchburg
City of Columbus                               City of Fitzgerald, Georgia
City of Columbus, Mississippi                  City of Flint, Michigan
City of Commerce City                          City of Florence
City of Concord, New Hampshire                 City of Florence, Alabama
City of Connersville and Fayette County        City of Fort Lauderdale, Florida
City of Coral Gables                           City of Fort Payne, Alabama
City of Countryside                            City of Fostoria
City of Covington                              City of Framingham
City of Covington, Kentucky                    City of Franklin
City of Cranston, RI                           City of Franklin, New Hampshire
City of Cumberland, Maryland                   City of Frederick, Maryland
City of Cuyahoga Falls                         City of Frostburg, Maryland
City of Danubury                               City of Gadsden, Alabama
City of Dayton                                 City of Gainesville, Georgia
City of Decatur, Alabama                       City of Galax
City of Deerfield Beach, Florida               City of Garfield Heights
City of Delray Beach                           City of Gary, Indiana
City of Demopolis, Alabama                     City of Georgiana, Al
City of Demorest, Georgia                      City of Gloucester
City of Derby                                  City of Grand Rapids, Michigan
City of Detroit                                City of Granite City, Illinois
City of Donaldsonville                         City of Grayson
City of Dora                                   City of Great Falls
City of Douglas, AL                            City of Green
City of Dover, New Hampshire                   City of Greenfield
City of Eagle Pass, Texas                      City of Greensboro, Al
                                          25
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05    Main Document
                                       Pg 57 of 120



City of Greenville, Alabama                    City of Kent, Michigan
City of Greenwood, Indiana                     City of Kent, Ohio
City of Greenwood, Mississippi                 City of Kingman
City of Gretna                                 City of Kokomo, Indiana
City of Guin, AL                               City of Laconia, New Hampshire
City of Guntersville, AL                       City of Lafayette
City of Guthrie County                         City of Lakewood
City of Hagerstown, Maryland                   City of Lakewood and The City of Wheat
City of Hallandale Beach, Florida               Ridge
City of Hamilton, AL                           City of Lansing
City of Hamilton, Ohio                         City of Laredo, Texas
City of Hammond                                City of Lauderhill, Florida
City of Harlan                                 City of Laurel, Mississippi
City of Harrisburg, Illinois                   City of Lawrence, Indiana
City of Harrisville                            City of Lawton
City of Hartford, Indiana                      City of Lebanon, Ohio
City of Hartselle, Alabama                     City of Leominster
City of Harvey                                 City of Lewiston
City of Hattiesburg, MS                        City of Lima
City of Haverhill                              City of Lincoln, Alabama
City of Henagar, Alabama                       City of Livonia
City of Henderson County                       City of Lock Haven
City of Henderson, Kentucky                    City of Logansport
City of Hickory                                City of London
City of Holyoke                                City of Lorain
City of Hueytown, AL                           City of Los Angeles, California
City of Huntington, Indiana                    City of Lowell
City of Huron, Ohio                            City of Loyall
City of Hyden                                  City of Lumberton, Mississippi
City of Independence                           City of Lynch
City of Indianapolis                           City of Lyndhurst
City of Iron Mountain, Michigan                City of Lynn
City of Ironton, Ohio                          City of Macedonia, OH
City of Ithaca                                 City of Malden
City of Iuka, Mississippi                      City of Manchester
City of Jackson, Michigan                      City of Mansfield
City of Jacksonville                           City of Marion, Alabama
City of Jasper                                 City of Martinsville, Indiana
City of Jasper, Indiana                        City of Martinsville, Virginia
City of Jeffersonville, Indiana                City of Medford
City of Jersey City, New Jersey                City of Melrose
City of Joplin                                 City of Memphis
City of Kansas City, Missouri                  City of Meridian
City of Keene, NH                              City of Methuen
City of Kenner                                 City of Metropolis, Illinois
City of Kenova, West Virginia                  City of Miami
City of Kent                                   City of Miami Gardens, Florida
                                          26
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05      Main Document
                                      Pg 58 of 120



City of Midfield, Alabama                     City of Olmsted Falls
City of Milledgeville, Georgia                City of Olympia
City of Minneapolis, Minnesota                City of Opp, Alabama
City of Miramar, Florida                      City of Overland Park, Kansas
City of Missoula                              City of Owasso
City of Mobile, Alabama                       City of Ozark, Alabama
City of Monroe, Louisiana                     City of Paducah, Kentucky
City of Montepelier, Indiana                  City of Palm Bay
City of Montgomery, AL                        City of Palmetto
City of Montgomery, West Virginia             City of Parma
City of Morehead                              City of Parma Heights
City of Moulton, Alabama                      City of Parrish, Alabama
City of Mount Vernon                          City of Paterson, NJ
City of Munroe Falls                          City of Patterson
City of Nanticoke, Pennsylvania               City of Pawtucket, RI
City of Nashua                                City of Peabody
City of Nauvoo, Alabama                       City of Pekin
City of Nettleton, Mississippi                City of Pembroke Pines, Florida
City of New Albany, Indiana                   City of Pensacola
City of New Albany, Mississippi               City of Peoria
City of New Britain                           City of Peru, Indiana
City of New Castle                            City of Philadelphia
City of New Franklin                          City of Philadelphia, Miss.
City of New Haven                             City of Phoenix
City of New Hope, Alabama                     City of Pinellas Park
City of New Iberia                            City of Pineville, Louisiana
City of New London                            City of Pippa Passes
City of New Orleans                           City of Pittsburgh
City of New Roads, Louisiana                  City of Pittsfield
City of New York                              City of Plattsburgh
City of Newark, NJ                            City of Pleasant Grove, AL
City of Newburgh Heights, Oh                  City of Pompano Beach, Florida
City of Newburyport                           City of Ponca City
City of Newport, RI                           City of Pooler, Georgia
City of Noblesville, Indiana                  City of Portland
City of North Adams                           City of Portland and Jay County
City of North Miami, Florida                  City of Portland, Oregon
City of North Olmstead                        City of Portsmouth
City of North Royalton, OH                    City of Preston
City of Northampton                           City of Prichard, Alabama
City of Northglenn                            City of Princeton, Illinois
City of Northlake                             City of Princeton, West Virginia
City of Norton                                City of Providence
City of Norton, Virginia                      City of Quincy
City of Norwalk                               City of Ravenna, Ohio
City of Oakman, Alabama                       City of Reno
City of Oklahoma City                         City of Revere
                                         27
19-23649-rdd     Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05      Main Document
                                       Pg 59 of 120



City of Richmond                               City of Traverse City, Michigan
City of Richmond Hill, Georgia                 City of Troy
City of Rochester                              City of Troy, Alabama
City of Rockford, Illinois                     City of Tucson
City of Rome                                   City of Tuscaloosa, Alabama
City of Romulus                                City of Tuskegee, Alabama
City of Saco                                   City of Union Springs, Alabama
City of Saint Martinville                      City of Utica, New York
City of Salem                                  City of Van Wert
City of San Diego                              City of Vernon, Alabama
City of Sandusky                               City of Verona, Mississippi
City of Sandy Springs, Georgia                 City of Vienna, West Virginia
City of Sanford                                City of Virginia Beach and Sheriff of The
City of Sarasota                                City of Virginia Beach
City of Sault Ste. Marie, Michigan             City of Warren
City of Schenectady                            City of Warwick, RI
City of Scottsboro, Alabama                    City of Waterbury
City of Seat Pleasant, Maryland                City of Waterville
City of Seattle                                City of Wayne
City of Sedro Woolley                          City of Weaver, Alabama
City of Selma, Alabama                         City of West Lafayette
City of Seymour, Indiana                       City of West Monroe, Louisiana
City of Shannon, Mississippi                   City of Westfield, Indiana
City of Shawnee                                City of Westland, Michigan
City of Shelbyville, Indiana                   City of Westminster
City of Shreveport                             City of Wickliffe
City of Sipsey, Alabama                        City of Wilkes-Barre, Pennsylvania
City of Somerville                             City of Wilmington
City of South Bend, Indiana                    City of Winchester
City of Springfield, Missouri                  City of Winfield, Alabama
City of St. Joseph, Missouri                   City of Woburn
City of St. Louis                              City of Woodbury, Georgia
City of St. Mary's                             City of Worcester
City of St. Mary's Ohio                        City of Yukon
City of Starkville, Mississippi                Claiborne County, Miss
City of Stow                                   Claiborne Parish
City of Strongsville                           Clallam County
City of Sumiton                                Clark County
City of Syracuse, New York                     Clarke County, Mississippi
City of Tacoma                                 Clay County Medical Corporation
City of Tallahassee                            Clay County, Alabama
City of Talledega, Alabama                     Clayton County, Georgia
City of Tallmadge                              Clearfield County, Pennsylvania
City of Tampa                                  Cleburne County, Alabama
City of Thornton                               Clermont County Board of County
City of Tifton, Georgia                         Commissioners
City of Toledo
                                          28
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05       Main Document
                                       Pg 60 of 120



Cleveland Bakers and Teamsters Health and         County Commissioners of Charles County,
 Welfare Fund                                      Maryland
Cleveland County                                  County of Alachua
Cleveland Teachers Union, Local 279               County of Albany, NY
Clinch County Hospital Authority                  County of Alcona, Michigan
Clinton County                                    County of Alger, Michigan
Clinton County Board of Commissioners             County of Allegheny
Cloverdale Rancheria of Pomo Indians              County of Allendale
Cobb County                                       County of Amador
Coeur Dalene Tribe                                County of Anaconda-Deer Lodge
Coffee County, Alabama                            County of Anderson
Cole County, Missouri                             County of Angelina
Coles County                                      County of Anoka, MN
Columbia County                                   County of Antrim, Michigan
Columbia County, Georgia                          County of Arenac, Michigan
Columbia County, PA                               County of Ashtabula
Columbiana County Board of County                 County of Ballard, Kentucky
 Commissioners                                    County of Bamberg
Columbus County                                   County of Baraga, Michigan
Columbus Georgia                                  County of Barnwell
Commissioners of St. Mary's County,               County of Beaufort
 Maryland                                         County of Bee
Common Wealth of PA                               County of Benzie, Michigan
Commonwealth of Massachusetts                     County of Berrien, Michigan
Commonwealth of PA                                County of Bexar
Commonwealth of Virginia                          County of Blanco
Community Based Care of Brevard, Inc.             County of Bowie
Community Partnership For Children, Inc.          County of Bradford
Concordia Parish                                  County of Branch
Conecuh County, Alabama                           County of Brevard, Florida
Conejos County                                    County of Burleson
Confederated Tribe of Warm Springs                County of Burnet
Confederated Tribes and Bands of The              County of Butte
 Yakama Nation                                    County of Calaveras
Confederated Tribes of The Grand Ronde            County of Cameron
 Community of Oregon                              County of Camp
Confederated Tribes of The Umatilla Indian        County of Carbon
 Reservation                                      County of Cascade
Consolidated Tribal Health Project, Inc.          County of Cass
Cook County, Georgia                              County of Cattaraugus
Cook County, Illinois                             County of Cayuga
Coos County, Oregon                               County of Charlevoix, Michigan
Copley Township                                   County of Chautauqua
Copper River Native Association                   County of Chenango
Coshocton County Board of County                  County of Chenango
 Commissioners                                    County of Cherokee
County Commission of Clay County                  County of Chesterfield
                                             29
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05     Main Document
                                      Pg 61 of 120



County of Childress                           County of Greenwood
County of Chippewa                            County of Grenada
County of Clackamas                           County of Hamilton
County of Clarion                             County of Hampton
County of Clay                                County of Hardin
County of Clinton                             County of Harrison
County of Clinton, Michigan                   County of Harvey
County of Cochise                             County of Herkimer
County of Colleton                            County of Hidalgo
County of Columbia                            County of Hillsdale, Michigan
County of Contra Costa                        County of Hopkins
County of Cooke                               County of Houston
County of Cortland                            County of Hudson, NJ
County of Coryell                             County of Imperial
County of Crawford, Michigan                  County of Inyo
County of Cumberland                          County of Iosco, Michigan
County of Cuyahoga                            County of Isabella, Michigan
County of Dallas                              County of Jasper
County of Dekalb                              County of Jefferson
County of Del Norte                           County of Jones
County of Delta                               County of Kennebec
County of Dickinson, Michigan                 County of Kerr
County of Dimmit                              County of Kershaw
County of Dorchester                          County of Kinney
County of Douglas, State of Nebraska          County of Knott
County of Eaton                               County of Knox, State of Nebraska
County of Ector                               County of La Salle
County of El Dorado                           County of Lake
County of El Paso                             County of Lake, Michigan
County of Erie                                County of Lamar
County of Essex                               County of Lane
County of Fairfield                           County of Lassen
County of Falls                               County of Laurens
County of Fannin                              County of Lee
County of Fayette                             County of Leelanau, Michigan
County of Floyd                               County of Lenawee, Michigan
County of Franklin                            County of Leon
County of Freestone                           County of Lewis
County of Fresno                              County of Lexington
County of Fulton                              County of Liberty
County of Galveston                           County of Limestone
County of Genesee                             County of Lincoln
County of Glenn                               County of Livingston
County of Grand Traverse                      County of Lorain
County of Gratiot, Michigan                   County of Luce, Michigan
County of Grayson                             County of Macomb
County of Greene                              County of Madera
                                         30
19-23649-rdd   Doc 421   Filed 11/05/19 Entered 11/05/19 21:48:05     Main Document
                                    Pg 62 of 120



County of Madison                           County of Ostego
County of Manistee, Michigan                County of Ostego, Michigan
County of Maricopa                          County of Oswego
County of Marin                             County of Panola
County of Marion                            County of Parker
County of Mariposa                          County of Pickens
County of Marquette, Michigan               County of Placer
County of Mason, Michigan                   County of Plumas
County of McCracken County, Kentucky        County of Polk, Texas
County of McLennan                          County of Portage, Ohio
County of McMullen                          County of Potter
County of Mendocino                         County of Presque Isle, Michigan
County of Merced                            County of Putnam
County of Merrimack                         County of Red River
County of Milam                             County of Reno
County of Mitchell, Texas                   County of Rensselaer
County of Modoc                             County of Rio Arriba
County of Mohave                            County of Riverside
County of Mono                              County of Robertson
County of Monroe                            County of Roosevelt
County of Monterey                          County of Roscommon, Michigan
County of Montgomery                        County of Rusk
County of Montmorency, Michigan             County of Sacramento
County of Mora                              County of Saginaw
County of Morris                            County of San Bernardino
County of Multnomah                         County of San Diego
County of Nacogdochies                      County of San Francisco
County of Napa, California                  County of San Joaquin
County of Nassau                            County of San Luis Obispo, California
County of Nevada                            County of San Mateo
County of Newaygo, Michigan                 County of San Patricio
County of Newton                            County of Sanilac, Michigan
County of Niagara                           County of Santa Barbara
County of Nolan, Texas                      County of Santa Cruz, California
County of Nueces                            County of Saratoga
County of Oakland                           County of Schenectady
County of Oceana, Michigan                  County of Schoharie
County of Oconee                            County of Schuyler
County of Ogemaw, Michigan                  County of Seneca
County of Oneida, NY                        County of Shasta
County of Onondaga, NY                      County of Shelby
County of Ontario                           County of Shiawassee, Michigan
County of Ontonagon, Michigan               County of Siskiyou
County of Orange                            County of Smith
County of Orangeburg                        County of Sonoma, California
County of Osceola                           County of St. Clair, Michigan
County of Osceola, Michigan                 County of St. Lawrence
                                       31
19-23649-rdd   Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05       Main Document
                                     Pg 63 of 120



County of Steuben                            Cullman County, Alabama
County of Suffolk                            Cumberland County
County of Sullivan                           Cumberland County, State of Maine
County of Summit, Ohio                       Currituck County
County of Sutter                             Daggett County, Utah
County of Tarrant                            Dakota County, Minnesota
County of Tehama                             Dale County, Alabama
County of Throckmorton                       Dane County, Wisconsin
County of Tioga                              Daniel Wilson
County of Titus                              Darcy C. Sherman
County of Tompkins                           Dare County
County of Travis                             Darke County Board of County
County of Trinity                             Commissioners
County of Trumbull                           Darren and Elena Flanagan
County of Tuolumne                           Dauphin County, PA
County of Tuscarawas, Ohio                   Davidson County
County of Ulster                             Davie County
County of Union                              Davis County
County of Upshur                             Deborah Green-Kuchta
County of Van Zandt                          Debra Dawsey
County of Volusia, Florida                   Decatur County, Georgia
County of Waller                             Dekalb County, Illinois
County of Warren                             Delaware County
County of Washington                         Delaware County Board of County
County of Wayne                               Commissioners
County of Webb                               Delaware County, Pennsylvania
County of Westchester                        Dent County
County of Westmoreland                       Deric Rees and Ceonda Rees
County of Wexford, Michigan                  Des Moines County
County of Wichita, Texas                     Desoto Fire Protection District No. 8
County of Wilcox, Georgia                    Detroit Wayne Mental Health Authority
County of Williamsburg                       Dickenson County
County of Wood                               Doddridge County Commission
County of Wyoming                            Dodge County
County of York                               Dodge County Hospital Authority
County of Yuba                               Dooly County, Georgia
County of Zavala, Texas                      Door County
Coventry Township                            Dora Lawrence
Cow Creek Band of Umpqua Tribe of            Dougherty County, Georgia
 Indians                                     Douglas Anderson, Sheriff of Avoyelles
Coyote Valley Band of Pomo Indians            Parish
Craven County                                Douglas County
Crawford County                              Douglas County, MN
Crawford County Board of County              Douglas Herbert III, Sheriff of Allen Parish
 Commissioners                               Drew Memorial Hospital Inc.
Crisp County, Ga                             Dunklin County
Crockett County, TN                          Dunn County
                                        32
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05      Main Document
                                       Pg 64 of 120



Dupage County, Illinois                           Fiscal Court of Boyd County
Duplin County                                     Fiscal Court of Boyle County
Duscesne County, Utah                             Fiscal Court of Bullitt County
Dusty Gates, Sheriff of Union Parish              Flandreau Santee Sioux Tribe
Eastern Band of Cherokee Indians                  Florence County
Eau Claire County                                 Floyd County
Echols County, Georgia                            Fond Du Lac Band of Lake Superior
Ed Pullekins, The Solicitor For Boston             Chippewa
  Township                                        Fond Du Lac County
Edna House for Women, Inc.                        Forest County
Edrick Soileau, Sherriff of Evangeline            Forest County Potawatomi Community
  Parish                                          Forrest County, Miss.
Edward Grace                                      Franklin County
Edwards County                                    Franklin County Board of County
Effingham County                                   Commissioners
El Campo Memorial Hospital                        Franklin Parish
Elbert County, Georgia                            Frederick County, Maryland
Eli Medina                                        Gallatin County
Ella Louise Johnson                               Gallia County Board of County
Ellen F. Rosenblum, Oregon Attorney                Commissioners
  General                                         Garrett County, Maryland
Elmore County, Idaho                              Gary Gilley
Ely Shoshone Tribe of Nevada                      Gasconade County, Missouri
Employer-Teamsters Local Nos. 175 & 505           Gaston County
  Health & Welfare Fund                           Geauga County Board of County
Employer-Teamsters Local Nos. 175 & 505            Commissioners
  Retiree Health & Welfare Fund                   Genesee County
Erie County Board of County                       George County, Mississippi
  Commissioners                                   Giles County
Erin Doyle                                        Glenn Golden
Escambia County, Florida                          Glynn County, Georgia
Essex County, New Jersey                          Gonzales Healthcare Systems
Estate of Bruce Brockel                           Grady County, Georgia
Estill County Emergency Medical Services          Grafton County
Evans Memorial Hospital, Inc.                     Grant County
Ewiiaapaayp Band of Kumeyaay Indians              Grant County, New Mexico
F. Kirk Hopkins                                   Grayson County, Virginia
Fairfield County Board of County                  Green County
  Commissioners                                   Green Lake County
Family Health Care Clinic PSC                     Greenbrier County Commission
Family Practice Clinic of Booneville, Inc.        Greene County
Fayette County, Alabama                           Greene County, Alabama
Fentress County, TN                               Greene County, North Carolina
Fiscal Court of Allen County                      Greene County, Pennsylvania
Fiscal Court of Anderson County                   Greene County, TN
Fiscal Court of Bell County                       Greenville County
Fiscal Court of Boone County                      Greenwood Leflore Hospital
                                             33
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                      Pg 65 of 120



Gretta Golden                                    Henry County, Virginia
Guernsey County Board of County                  Her Majesty The Queen In Right of The
 Commissioners                                     Province of British Columbia
Guidiville Rancheria of California               Herbert H. Slatery III, Tennessee Attorney
Gulf County                                        General and Reporter
Gurbir S. Grewal                                 Highlands Hospital Corporation
Gwinnett County, Georgia                         Highlands Regional Medical Center
Habersham County Medical Center                  Hillsborough County
Habersham County, Georgia                        Hillsborough County, New Hampshire
Hal Allred, Sheriff of Lamar County,             HMO Louisiana Inc.
 Alabama                                         Hocking County Board of County
Hale County, Alabama                               Commissioners
Halifax County                                   Holmes County
Hall County, Georgia                             Holmes County, Mississippi
Hamilton County                                  Hopland Band of Pomo Indians
Hamilton County Board of County                  Hospital Authority of Bainbridge and
 Commissioners                                     Decatur County, Georgia
Hamilton County, TN                              Hospital Authority of Baxley and Appling
Hancock County Board of County                     County
 Commissioners                                   Hospital Authority of Bleckley County
Hancock County Commission                        Hospital Menonita Caguas, Inc.
Hancock County, Georgia                          Hospital Menonita Gauyama, Inc.
Hancock County, Mississippi                      Hospital Service District No. 1 of The Parish
Hancock County, TN                                 of Lasalle, State of Louisiana
Hardin County                                    Houston County
Hardtner Medical Center                          Houston County, Alabama
Harris County                                    Howard County
Harrison County                                  Howard County, Indiana
Harrison County Board of County                  Hualapai Tribe
 Commissioners                                   Huerfano County
Harrison County Commission                       Humboldt County
Harrison County, Mississippi                     Humphreys County, Miss.
Hartford County, Maryland                        Huntington Beach
Haskell County, Texas                            Huron County Board of County
Hawkins County, TN                                 Commissioners
Haywood County                                   Iberia Parish
Haywood County, TN                               Iberia Parish School Board
HD Media Company, LLC                            Iberville Parish Council, a Louisiana
Health Service District of Kershaw County          Governmental Entity
Heather Enders                                   IBEW Local 38 Health and Welfare Fund
Hector Balderas, New Mexico Attorney             IBEW Local 90 Benefits Plan
 General                                         Indian Health Council, Inc.
Henderson County, TN                             Indiana County, PA
Hennepin County, MN                              Intergovernmental Personnel Benefit
Henry County, Alabama                              Cooperative
Henry County, Georgia                            Intergovernmental Risk Management
Henry County, Illinois                             Agency
                                            34
19-23649-rdd     Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05            Main Document
                                         Pg 66 of 120



International Union of Operating Engineers,           John Craft (Vernon Parish)
  Local 150                                           John Doe
Iowa County                                           John E. Balance, Sheriff for Bienville Parish
Iqbal Akhter                                          John Pohlmann, Sheriff of St. Bernard
Iredell County                                         Parish, Louisiana
Iron County                                           John T. Foundation
Iron Workers District Council of                      Johnson County
  Philadelphia and Vicinity, Benefit Fund             Johnson County, Georgia
Irving B. Sugerman                                    Johnson County, TN
Irwin County, Georgia                                 Jones County
Island County                                         Jones County, Georgia
Itasca County, Minnesota                              Jordan Chu
Itawamba County, Miss.                                Joseph P. Lopinto, III, Sherriff of Jefferson
Ivy Woods, Sheriff of Jefferson Davis Parish           Parish
J. Paul Jones Hospital                                Joshua D. Hawley, Missouri Attorney
Jack Mulhall Center for Sober Living                   General
Jackson County                                        Joshua H. Stern, North Carolina Attorney
Jackson County Board of County                         General
  Commissioners                                       Justin Markey, The Law Director for the
Jackson County, Alabama                                City of Norton
Jackson County, Georgia                               K.I.S.S. Foundation Inc.
Jackson County, Indiana                               Kane County, Illinois
Jackson County, Missouri                              Kankakee Cnty
Jackson Parish Police Jury                            Kaufman County
Jane Doe                                              Kenaitze Indian Tribe
Janna Lowry                                           Kendall County, Illinois
Jared Effler                                          Kennebec County, State of Maine
Jason Reynolds                                        Kenosha County
Jasper County                                         Kentucky League of Cities Insurance
Jasper County, Georgia                                 Services
Jay Brodsky                                           Kentucky River District Health Department
Jay Russell, Sheriff of Ouachita Parish               Kershaw Health
Jean Lafitte Town                                     Kevin Schwartz
Jeff Davis County, Ga                                 Kevin Wilk
Jefferson County                                      Kids First of Florida, Inc.
Jefferson County Commission                           Kimberly Brand
Jefferson County, AL                                  King County
Jefferson County, Mississippi                         Kitsap County
Jefferson Davis County, Miss.                         Kittitas County
Jefferson Davis Parish Police Jury                    Knox County Board of County
Jefferson Parish Hospital Service No. 1                Commissioners
Jefferson Parish Hospital Service No. 2               Kodiak Area Native Association
Jeffrey F. Wiley, Sheriff of Ascension Parish         Koi Nation of Northern California
Jennings County                                       Kootenai Tribe of Idaho
Jerry Philley, Sherriff of West Carroll Parish        Kris Koechley
Jersey County                                         La Crosse County
Jodi Shaffer                                          Laborers 17 Health Benefit Fund
                                                 35
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                      Pg 67 of 120



Lac Courte Oreilles Band of Lake Superior        Lincoln County, Mississippi
 Chippewa Indians                                Lisa Miller, The Director of Law for the
Lac Du Flambeau Band of Chippewa                  City of Barberton
 Indians                                         Livingston County
Lac Vieux Desert Band of Lake Superior           Livingston County, Missouri
 Chippewa Indians                                Logan County Board of County
Lackawanna County, Pennsylvania                   Commissioners
Lafayette County                                 Lori Swanson, Minnesota Attorney General
Lafayette General Health System, Inc.            Lou Sardella
Lake County                                      Louis M. Ackal, Sheriff of Iberia Parish,
Lakeview Center, Inc.                             Louisiana
Lamar County, Alabama                            Louisiana Assessors' Insurance Fund
Langlade County                                  Louisiana Dept. of Health
Lanier County, Georgia                           Louisiana Health Service & Indemnity
Lantern                                           Company
Laporte County                                   Louisville/Jefferson County Government
Las Animas County                                Lower Sioux Indian Community in The
Lasalle Parish                                    State of Minnesota
Latah County, Idaho                              Lowndes County, Alabama
Lauderdale County, TN                            Lowndes County, Georgia
Laurens County, Georgia                          Lucas County Children Services Board of
Lawrence County                                   Trustees
Lawrence County Board of County                  Lutheran Services Florida Inc.
 Commissioners                                   Luzerne County, PA
Lawrence County, Alabama                         Lyon County
Lawrence County, Miss.                           Mackenzie Paige Hays
Lawrence County, Pennsylvania                    Macon County, Georgia
Lee County                                       Macon County, Illinois
Lee County, Georgia                              Macoupin County, Illinois
Lee County, Mississippi                          Madison County
Lehigh County, PA                                Madison County, Alabama
Lenoir County                                    Madison County, Georgia
Leon County, Florida                             Madison County, TN
Leslie Rutledge                                  Mahoning Township
Levy County                                      Manatee County, Florida
Lewis County Commission                          Manchester Band of Pomo Indians of The
Lewis County, Missouri                            Manchester Rancheria
Lewis County, Washington                         Manitowoc County
Lexington, TN                                    Mao-Mso Recovery II, LLC
Lexington-Fayette Urban County                   Marathon County
 Government                                      Marengo County, Alabama
Lia House                                        Maries County, Missouri
Licking County Board of County                   Marinette County
 Commissioners                                   Marion County
Limestone County, Alabama                        Marion County Board of County
Lincoln County                                    Commissioners
Lincoln County, Georgia                          Marion County Commission
                                            36
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                       Pg 68 of 120



Marion County, Miss.                               Mental Health & Recovery Services Board
Marion Regional Medical Center, Inc.                of Lucas County
Mark Brnovich Arizona Attorney General             Mercer County
Mark Garber, Sheriff of Lafayette Parish           Mercer County Board of County
Mark R. Herring VA Attorney General                 Commissioners
Marketing Services of Indiana, Inc.                Mercy House Teen Challenge
Marlin N. Gusman, Sheriff of Orleans Parish        Metrohealth System
Marquette County                                   Metropolitan Government of Nashville and
Marshal M. Pitchford, The Law Director for          Davidson County, Tennessee
 the City of Mogadore                              Miami-Dade County, Florida
Marshal Pitchford                                  Miccosukee Tribe of Indians of Florida
Marshall County Commission                         Michael Christy
Marshall County, AL                                Michael Espinosa
Marshall County, Miss.                             Michael Klodzinski
Martin County, NC                                  Michael Konig
Marty J. Jackley, South Dakota Attorney            Michael Lopez
 General                                           Michael Masiowski, M.D.
Masmoud Bamdad, M.D., O.B.O. State of              Michael Ray Lewis
 CA                                                Michael Tubbs, Sheriff of Morehouse Parish
Massac County                                      Midwest Operating Engineers Health and
Maverick County, Texas                              Welfare Fund
Maxwell A. Newman and Caroline S.                  Mike Dewine, Ohio Attorney General
 Newman                                            Mike Hale, In His Capacity as Sherriff of
Mayor & City Council of Baltimore                   Jefferson County, Alabama
Mayor Chris Tatum On Behalf of The                 Mike Hunter, Oklahoma Attorney General
 Village of Barboursville                          Mike Stone, Sheriff for Lincoln Parish
Mayor David Adkins, O.B.O. The Town of             Mills County
 Hamlin                                            Milwaukee County, Wisconsin
Mayor Don E. Mccourt, on Behalf of The             Minidoka County, Idaho
 Town of Addison                                   Minister David Brewton
Mayor Farris Burton, O.B.O. The Town of            Minute Men Select, Inc.
 West Hamlin                                       Minute Men, Inc.
Mcdowell County, NC                                Missoula County
Mcduffie County, Georgia                           Mobile County Emergency Medical
Mchenry County, Illinois                            Services Rescue Squad, Inc.
Mecklenburg County                                 Mobile County, Alabama
Medical Mutual of Ohio                             Moniteau County, Missouri
Megan Raber, The Director of Law for the           Monmouth County
 City of Tallmadge                                 Monongalia County Commission
Meigs County, Ohio                                 Monroe County
Melissa Ambrosio                                   Monroe County Board of County
Memorial Healthcare System Inc.                     Commissioners
Mennonite General Hospital, Inc.                   Monroe County, Georgia
Menominee County                                   Monroe County, Mississippi
Mental Health & Recovery Services Board            Montgomery County
 of Allen, Auglaize and Hardin Counties            Montgomery County, AL
                                                   Montgomery County, Kansas
                                              37
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                      Pg 69 of 120



Montgomery County, Maryland                       Northeast Carpenters Funds
Montgomery County, Missouri                       Northern Arapaho Tribe
Montgomery County, TN                             Northern Cheyenne Tribe
Moore County                                      Northwest Arizona Employee Benefit Trust
Morgan City                                       Norton Sound Health Corporation
Morgan County                                     Nueces County Hospital District
Morgan County Commission                          Nye County, Nevada
Morgan County, Alabama                            Ochiltree County Hospital District
Morgan County, TN                                 Oconee County, GA
Morrison County, MN                               Oconto County
Morrow County Board of County                     Odyssey House Louisiana, Inc.
 Commissioners                                    Oglala Lakota Sioux Tribe
Mower County, MN                                  Oglethorpe County, Georgia
MSI Corporation                                   Ohio Carpenters Health Fund
MSP Recovery Claims Series LLC                    Ohio Conference of Teamsters & Industry
MSP Recovery Claims, Services LLC                  Health & Welfare Fund
MSPA Claims 1, LLC                                Ohio County Commission
Municipality of Canovanas, Puerto Rico            Oneida County
Municipality of Guayama, Puerto Rico              Oneida Nation
Municipality of Guayanilla, Puerto Rico           Onslow County
Municipality of Juncos, Puerto Rico               Opelousas General Health System
Municipality of Loiza, Puerto Rico                Opelousas General Hospital Authority
Municipality of Rio Grande, Puerto Rico           Orange County
Municipality of Sabana Grande, Puerto Rico        Orland Fire Protection District
Municipality of Vega Alta, Puerto Rico            Orleans Parish Hospital Service District -
Municipality of Yabucoa, Puerto Rico               District A
Muskegon County, Michigan                         Osage County, Missouri
Muskingum County Board of County                  Otero County
 Commissioners                                    Ottawa County Board of County
Nadja Streiter                                     Commissioners
National Roofers Union & Employers Joint          Our Lady of Bellefonte
 Health & Welfare Fund                            Overton County, TN
Native Village of Afognak                         Owyhee County, Idaho
Native Village of Port Heiden                     Ozark County, Missouri
Neshoba County, Mississippi                       Page County
New Hanover County                                Paiute-Shoshone Tribe of The Fallon
New Orleans Mission, Inc.                          Reservation and Colony
Newman's Medical Services, Inc.                   Pala Band of Mission Indians
Newton County, Georgia                            Palm Beach County
Nez Pierce Tribe                                  Pamela Osborne
Nicholas A. Padron                                Pamlico County
Noble County, Ohio                                Panama City, Florida
Nodaway County, Missouri                          Panola County, Mississippi
North Caddo Hospital Service District             Parish of Desoto
North Caddo Medical Center                        Pasco County
North Mississippi Medical Center Inc.             Pasquotank County
Northampton County                                Passamaquoddy Tribe-Indian Township
                                             38
19-23649-rdd     Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                       Pg 70 of 120



Passamaquoddy Tribe-Pleasant Point                 Ponca Tribe of Nebraska
Payette County, Idaho                              Pontonoc Health Services, Inc.
Peach County, Georgia                              Port Gamble S’klallam Tribe, Suquamish
Penobscot County                                    Tribe, and Jamestown S’klallam Tribe
People of California                               Porter County
Perry County                                       Potter Valley Tribe
Perry County Board of County                       Prairie Island Indian Community
 Commissioners                                     Prarie Island Indian Community
Perry County, Mississippi                          Prentiss County, Mississippi
Person County                                      President William K. "Bull" Fontenot Jr.
Peter F. Kilmartin, Rhode Island Attorney          Price County
 General                                           Primary Purpose Center Inc.
Peter K. Michael, Wyoming Attorney                 Prince George's County, Maryland
 General                                           Pueblo County
Phelps County, Missouri                            Pulaski County
Phenix City, Alabama                               Pulaski County, Missouri
Philadelphia Federation of Teachers Health         Pulaski County, Virginia
 and Welfare Fund                                  Quinault Indian Nation
Piatt County, Illinois                             R.D. Burns
Pickens County                                     Rachel Wood
Pickett County, TN                                 Ramsey County, MN
Pierce County                                      Randolph County
Pierce County, Georgia                             Randolph County Commission
Pike County Board of County                        Randy Seal, Sheriff of Washington Parish
 Commissioners                                     Randy Smith, Sheriff of St. Tammany
Pike County, Alabama                                Parish, Louisiana
Pima County, Arizona                               Red Cliff Band of Lake Superior Chippewa
Pinellas County, Florida                            Indians
Pioneer Telephone Cooperative, Inc.                Red Lake Chippewa Band of Chippewa
Pioneer Telephone Cooperative, Inc.                 Indians
 Employee Benefits Plan                            Red River Fire Protection District
Pipe Fitters Local Union No. 120 Insurance         Red River Parish
 Fund                                              Redwood Valley or Little River Band of
Pitt County                                         Pomo Indians of The Redwood Valley
Pittsylvania County                                 Rancheria
Plains Township, Pennsylvania                      Regina Hapgood
Pleasants County Commission                        Reno-Sparks Indian Colony
Plumbers Local Union No. 1 Welfare Fund            Resighini Rancheria
Pocahontas County Commission                       Reynolds County, Missouri
Pointe Coupee Parish Health Services               Rhonda Belcher
 District Number 1                                 Richard Coelho
Police Jury of The Parish of Pointe Coupee,        Richland County Children's Services
 Louisiana                                         Richland Parish
Polk County                                        Richmond County, North Carolina
Polk County, Florida                               Rincon Band of Luiseno Indians
Polk County, Georgia                               Ripley County
Ponca Tribe of Indians of Oklahoma                 Ripley County, Missouri
                                              39
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                       Pg 71 of 120



Risk Management, Inc.                              Schuylkill County, PA.
Ritchie County Commission                          Scioto County Board of County
Riverside-San Bernadino County Indian               Commissioners
 Health, Inc.                                      Scott Anslum, Sheriff of St. Mary Parish
Robert E. Manchester                               Scott County Board of Supervisors
Robert Norris Black, Eureka City Attorney          Scott County Indiana
Robeson County                                     Scott County, TN
Robinson Rancheria                                 Scott Ellington
Rock County                                        Scotts Valley Band of Pomo Indians
Rockdale County, Georgia                           Seattle Indian Health Board
Rockingham County                                  Sedgwick County Board of County
Rodney Ingle, Sheriff of Fayette County,            Commissioners
 Alabama                                           Seneca County Board of County
Ronald D. Stracener                                 Commissioners
Ronald Richardson, Sheriff of Sabine Parish        Seneca Nation of Indians
Rosary Hall                                        Shakopee Mdewakanton Sioux Community
Rosebud Sioux Tribe                                Shannon Hunt
Ross County Board of County                        Sharkey-Issaquena Community Hospital
 Commissioners                                     Shawano County
Round Valley Indian Health Center Inc.             Sheboygan County
Round Valley Indian Tribes                         Sheet Metal Workers Local No. 25 Health
Rowan County                                        and Welfare Fund
Roxie Whitley                                      Shelby County
Rush Health Systems, Inc.                          Shelby County Board of County
Rusk County                                         Commissioners
Russ Balthis, The Law Director For The             Shelby County, Alabama
 City of Cuyahoga Falls                            Shelby County, Missouri
Russell County, Virginia                           Shinnecock Indian Nation
Rutherford County                                  Sid J. Gautreaux III, Parish of East Baton
Rutherford County, TN                               Rouge
Sagadahoc County                                   Sisseton-Wahpeton Oyate
Saint Elizabeth Medical Center, Inc.               Skagit County
Saint Regis Mohawk Tribe                           Smith County, TN
Saline County                                      Smyth County, Virginia
Salt Lake County                                   Snohomish County, a Washington Municipal
San Francisco City Attorney Dennis J.               Corporation
 Herrera                                           Somerset County
San Juan County                                    South Central Regional Medical Center
Sandusky County Board of Commissioners             South Central UFCW Unions and
Santa Rosa County                                   Employers Health & Welfare Trust
Sarasota County Public Hospital District           South Fork Band of the Te-Moak Tribe of
Sarpy County, Nebraska, a Municipal                 Western Shoshone Indians
 Corporation                                       Southcentral Foundation
Sauk County                                        Southeast Alaska Regional Health
Sawyer County                                       Consortium
Schley County, Georgia                             Southeast Florida Behavioral Health
Schuyler County,                                    Network Inc.
                                              40
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05            Main Document
                                       Pg 72 of 120



Southeastern Pennsylvania Transportation           State of Florida
 Authority                                         State of Georgia
Southwest Mississippi Regional Medical             State of Illinois
 Center                                            State of Illinois and St. Clair County, Illinois
Spartanburg County                                 State of Indiana
Spirit Lake Tribe                                  State of Louisiana
Spokane County                                     State of Minnesota
Springfield Township                               State of Mississippi
Squaxin Island Tribe                               State of Missouri
St. Bernard Parish Government                      State of Montana
St. Charles County, Missouri                       State of Nevada
St. Clair County, Alabama                          State of New Hampshire
St. Claire Medical Center, Inc.                    State of New Mexico
St. Croix Chippewa Indians of Wisconsin            State of New York
St. Croix County                                   State of North Carolina
St. Elizabeth Healthcare                           State of North Dakota
St. James Parish                                   State of Ohio
St. John the Baptist Parish                        State of Oklahoma
St. Joseph County                                  State of Oregon
St. Landry Parish, Louisiana                       State of Pennsylvania
St. Louis County                                   State of Rhode Island
St. Louis County, Mn                               State of South Carolina
St. Martin Parish                                  State of South Dakota
St. Mary Parish                                    State of Tennessee
St. Mary Parish School Board                       State of Texas
St. Tammany Fire Protection District No. 1         State of Utah
St. Tammany Fire Protection District No. 2         State of Vermont
St. Tammany Fire Protection District No. 3         State of Washington
St. Tammany Fire Protection District No. 4         State of Wyoming
St. Tammany Fire Protection District No. 5         Ste. Genevieve County
St. Tammany Fire Protection District No. 12        Stephanie Schwartz
St. Tammany Fire Protection District No. 13        Stephens County
St. Tammany Parish Coroner's Office and            Stockbridge-Munsee Community
 Dr. Charles Preston                               Stokes County
St. Tammany Parish Government                      Stone County
St. Vincent Charity Medical Center                 Stone County, Mississippi
Standing Rock Sioux Tribe                          Strafford County
Stark County, Ohio Board of County                 Sullivan County
 Commissioners                                     Summit County Public Health
Starke County, Indiana                             Summit County, Utah
State of Alabama                                   Sumner County, TN
State of Alaska                                    Sumter County, Alabama
State of Arizona                                   Sumter County, Georgia
State of Arkansas                                  Sunflower County, Miss
State of California                                Surry County
State of Connecticut                               Sweetwater County
State of Delaware, Ex Rel. Matthew P. Denn         Swinomish Tribe
                                              41
19-23649-rdd     Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05       Main Document
                                       Pg 73 of 120



Talbot County, Maryland                            The Board of County Commissioners of
Taliaferro County, Georgia                          Ottawa County, State of Oklahoma
Talladega County, Alabama                          The Board of County Commissioners of
Tallahatchie County, Miss.                          Pawnee County, State of Oklahoma
Tallapoosa County, Al                              The Board of County Commissioners of
Tama County                                         Seminole County, State of Oklahoma
Tanana Chiefs Conference                           The Board of County Commissioners of the
Taney County                                        County of Jefferson
Tate County, Mississippi                           The Borough of Ridgefield
Tattnall County, Georgia                           The Boston Housing Authority
Taylor County                                      The Boston Public Health Commission
Taylor Regional Hospital                           The Candler County Hospital Authority
Tazewell County, Virginia                          The Cherokee Nation
Teamsters Health Service and Insurance             The City of New Franklin
 Plan Local 404                                    The Commonwealth of PA by James Martin
Teamsters Local 237 Retirees' Benefit Fund         The Commonwealth of Puerto Rico
 and Teamsters Local 237 Welfare Fund              The County Commission of Barbour County
Teamsters Local 493 Health Service &               The County Commission of Mason County
 Insurance Fund                                    The County Commission of Mingo County
Teamsters Local 671 Health Service &               The County Commission of Putnam County
 Insurance Fund                                    The County Commission of Taylor County
Teamsters Local 677 Health Service &               The County Commission of Webster County
 Insurance Fund                                    The Fiscal Court of Bourbon County
Teamsters Local No. 348 Health & Welfare           The Fiscal Court of Bracken County
 Fund                                              The Fiscal Court of Breckinridge County
Teamsters Union Local No. 52 Health &              The Fiscal Court of Campbell County
 Welfare Fund                                      The Fiscal Court of Carlisle County
Texas County                                       The Fiscal Court of Carter County
Texas Office of the Attorney General               The Fiscal Court of Christian County
The Arizona School Alliance for Workers’           The Fiscal Court of Clark County
 Compensation, Inc.                                The Fiscal Court of Clay County
The Bear River Band of Rohnerville                 The Fiscal Court of Cumberland County
 Rancheria                                         The Fiscal Court of Elliott County
The Blackfeet Tribe of the Blackfeet Indian        The Fiscal Court of Estill County
 Reservation                                       The Fiscal Court of Fleming County
The Board of Commissioners of the County           The Fiscal Court of Franklin County
 of Allen                                          The Fiscal Court of Garrard County
The Board of Commissioners of the County           The Fiscal Court of Green County
 of Franklin                                       The Fiscal Court of Greenup County
The Board of County Commissioners of               The Fiscal Court of Hardin County
 Delaware County, State of Oklahoma                The Fiscal Court of Harlan County
The Board of County Commissioners of               The Fiscal Court of Henderson County
 Garvin County, State of Oklahoma                  The Fiscal Court of Henry County
The Board of County Commissioners of               The Fiscal Court of Hopkins County
 McClain County, State of Oklahoma                 The Fiscal Court of Jessamine County
The Board of County Commissioners of               The Fiscal Court of Kenton County
 Osage County, State of Oklahoma                   The Fiscal Court of Knox County
                                              42
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                      Pg 74 of 120



The Fiscal Court of Laurel County                 The Medical Center at Clinton County, Inc.
The Fiscal Court of Lee County, Kentucky          The Medical Center at Franklin, Inc.
The Fiscal Court of Leslie County                 The Medical Center at Scottsville
The Fiscal Court of Letcher County                The Menominee Indian Tribe of Wisconsin
The Fiscal Court of Lincoln County                The Montgomery County Board of County
The Fiscal Court of Madison County                 Commissioners
The Fiscal Court of Marshall County               The Muscogee (Creek) Nation
The Fiscal Court of Martin County                 The Navajo Nation
The Fiscal Court of Meade County                  The Nisqually Indian Tribe
The Fiscal Court of Montgomery County             The Parish of Jefferson
The Fiscal Court of Nicholas County               The Passamaquoddy Tribe-Indian Township
The Fiscal Court of Oldham County                 The Passamaquoddy Tribe-Pleasant Point
The Fiscal Court of Owen County                   The State of Colorado Ex Rel. Cynthia H.
The Fiscal Court of Owsley County                  Coffman, Attorney General
The Fiscal Court of Pendleton County              The Town of Webster Springs
The Fiscal Court of Perry County                  The Trustees of The Unite Here Local 634
The Fiscal Court of Powell County                  Health & Welfare Fund
The Fiscal Court of Pulaski County                The Unified Government of Macon Bibb
The Fiscal Court of Rowan County                   County Georgia
The Fiscal Court of Scott County                  The Village of Bedford Park
The Fiscal Court of Shelby County                 The Village of Boston Heights
The Fiscal Court of Spencer County                The Village of Clinton
The Fiscal Court of Union County                  The Village of Evergreen Park
The Fiscal Court of Wayne County                  The Village of Lakemore
The Fiscal Court of Whitley                       The Village of Lyons
The Fiscal Court of Wolfe County, Kentucky        The Village of Mogadore
The Fiscal Court of Woodford                      The Village of Peninsula
The Gilmer County Commission                      The Village of Richfield
The Hoopah Valley Tribe                           The Village of Silver Lake
The Insurance Committee of The Assessors'         The Village of Summit
 Insurance Fund                                   Thurston County
The Kershaw County Hospital Board                 Tippah County, Miss.
The Leech Lake Band of Ojibwe                     Tippecanoe County, Indiana
The Lummi Tribe of The Lummi                      Tishomingo Health Services
 Reservation                                      Tom Kostoff, The Law Director for the City
The Makah Indian Tribe, a Federally                of Munroe Falls
 Recognized Indian Tribe                          Tony Mancuso, Sheriff of Calcasieu Parish
The Marshall County Health Care Authority         Tooele County, Utah
The Mayor and Alderman of The City of             Toombs County, Georgia
 Savannah                                         Torres Martinez Desert Cahuilla Indians
The Mayor and Common Council of                   Town of Acquinnah
 Westminster, Maryland                            Town of Acushnet, Massachusetts
The Mayor and Council of Rockville,               Town of Agawam
 Maryland                                         Town of Amesbury
The Medical Center at Albany                      Town of Amherst
The Medical Center at Bowling Green               Town of Athol, Massachusetts
The Medical Center at Caverna                     Town of Auburn
                                             43
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05   Main Document
                                       Pg 75 of 120



Town of Baldwin                                Town of Georgetown
Town of Barnstable                             Town of Geraldine, Alabama
Town of Barrington                             Town of Glocester
Town of Belchertown                            Town of Grafton
Town of Berlin                                 Town of Grant, AL
Town of Berwick                                Town of Hanson
Town of Bethlehem                              Town of Holliston
Town of Billerica                              Town of Hopedale
Town of Brewster                               Town of Hopkinton, RI
Town of Bridgewater                            Town of Hudson
Town of Bristol                                Town of Jamestown
Town of Brookline, Massachusetts               Town of Johnston, RI
Town of Brownstown, Indiana                    Town of Lake Providence, Louisiana
Town of Burrillville                           Town of Lakeville
Town of Butler, AL                             Town of Lancaster
Town of Caledonia, Mississippi                 Town of Leicester
Town of Canton                                 Town of Leverett
Town of Carver                                 Town of Londonderry, New Hampshire
Town of Chandler, Indiana                      Town of Longmeadow
Town of Charlestown, RI                        Town of Ludlow
Town of Charlton                               Town of Lunenberg
Town of Cheektowaga                            Town of Lynnfield
Town of Chelmsford                             Town of Madisonville
Town of Cherokee, Alabama                      Town of Marblehead
Town of Clarksburg                             Town of Marshfield
Town of Clendenin, West Virginia               Town of Mashpee
Town of Coventry                               Town of Mattapoisett
Town of Coventry, RI                           Town of Mckenzie, AL
Town of Cumberland, RI                         Town of Middleborough
Town of Danvers                                Town of Middlebury
Town of Danville, Indiana                      Town of Middletown, Rhode Island
Town of Dedham, Massachusetts                  Town of Milford
Town of Dennis, Massachusetts                  Town of Mooresville, Indiana
Town of Derry, New Hampshire                   Town of Munford, Alabama
Town of Double Springs, Alabama                Town of Nantucket
Town of Douglas                                Town of Narragansett
Town of Dudley                                 Town of New Delhi, Louisiana
Town of East Bridgewater                       Town of New Milford
Town of East Greenwich                         Town of North Andover
Town of Eastham                                Town of North Attleborough
Town of Fairhaven, Massachusetts               Town of North Kingstown
Town of Falmouth                               Town of North Providence
Town of Ferriday, Louisiana                    Town of North Reading
Town of Foster                                 Town of Norton
Town of Freetown                               Town of Norwell
Town of Gauley Bridge, West Virginia, a        Town of Norwood, Massachusetts
 West Virginia                                 Town of Orange, Massachusetts
                                          44
19-23649-rdd   Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05    Main Document
                                     Pg 76 of 120



Town of Palmer                               Town of Warren
Town of Pembroke                             Town of Watertown
Town of Pendleton                            Town of West Boylston
Town of Plainfield, Indiana                  Town of West Bridgewater
Town of Plainville                           Town of West Greenwich
Town of Plymouth                             Town of West Springfield
Town of Prospect                             Town of West Warwick, RI
Town of Provincetown, Massachusetts          Town of Westborough
Town of Rehoboth, Massachusetts              Town of Westerly
Town of Richmond                             Town of Westford
Town of Richwood, Louisiana                  Town of Whitesville, West Virginia
Town of Rockland                             Town of Wilmington
Town of Roxbury                              Town of Winchendon, Massachusetts
Town of Salisbury                            Town of Winthrop
Town of Sandwich                             Town of Wolcott
Town of Scituate, Massachusetts              Town of Woodville, Alabama
Town of Seekonk                              Town of Yellow Bluff, Alabama
Town of Seymour                              Town of Zionsville, Indiana
Town of Sheffield                            Township of Bloomfield
Town of Sheridan                             Township of Irvington
Town of Shirley                              Township of Teaneck, NJ
Town of Smithfield                           Treatment Works Inc.
Town of Somerset                             Trempealeau County
Town of Sophia, West Virginia                Tri-County Health Department
Town of South Hadley                         Troup County, Georgia
Town of South Kingstown Municipal            Tucson Medical Center, a Corporation
 Corporation                                 Tulalip Tribes
Town of Southbridge                          Tunica-Biloxi Tribe of Louisiana
Town of Spencer                              Turtle Mountain Band of Chippewa Indians
Town of Springfield                          Tuscaloosa County, Alabama
Town of Stoneham                             Twiggs County, Georgia
Town of Stoughton, Massachusetts             Tyler County Commission
Town of Stratford                            Tyler M. Roach
Town of Sturbridge                           Tyrrell County
Town of Sudbury                              UFCW Local 23 and Employers Health
Town of Sutton                                Fund
Town of Swampscott                           Uintah County, Utah
Town of Templeton                            Unified Government of Wyandotte
Town of Tewksbury, Massachusetts              County/Kansas City, Kansas
Town of Tonawanda                            Union County
Town of Truro                                Union County, Georgia
Town of Tyngsborough                         Union County, Miss.
Town of Upland, Indiana                      Union Parish
Town of Upton                                Union Township
Town of Wakefield                            United Food and Commercial Workers
Town of Wallingford                           Health and Welfare Fund of Northeastern
Town of Ware                                  Pennsylvania
                                        45
19-23649-rdd   Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                     Pg 77 of 120



United Food and Commercial Workers              Village of River Forest
 Local 1000 Oklahoma Health and Welfare         Village of River Grove
 Fund                                           Village of Stone Park
United Food and Commercial Workers              Village of Tinley Park
 Union UFCW Local 1529 and Employers            Vinton County Board of County
 Health and Welfare Plan and Trust               Commissioners
United Food and Commercial Workers              W. Andrew Fox
 Unions and Employers Health and Welfare        W.E.
 Fund - Atlanta                                 Wabash County
United Food and Commercial Workers              Waldo County
 Local 1995 Employers Health and Welfare        Walker County
 Fund                                           Walker River Paiute Tribe of the Walker
United Government of Athens-Clarke               River Reservation
 County Georgia                                 Walla Walla County
Upper Sioux Community                           Walter and Virginia Salmons
Upshur County Commission                        Walthall County, Miss.
Utah County, Utah                               Walton County, Georgia
Valley Fire District                            Walworth County, Wisconsin
Valley Hope Association                         Wampum Borough
Van Wert County Board of County                 Warren County, Georgia
 Commissioners                                  Warren County, Missouri
Vance County                                    Warren County, NC
Vanderburgh County                              Warren Price, Legal Counsel for Springfield
Vermilion Parish Police Jury                     Township
Vernon County                                   Warrensville Heights, Ohio
Vigo County, Indiana                            Wasatch County, Utah
Vilas County                                    Washburn County
Village of Belwood                              Washington County
Village of Berkeley                             Washington County, Alabama
Village of Bridgeview                           Washington County, Florida
Village of Broadview                            Washington County, Georgia
Village of Brooklyn Heights                     Washington County, Miss.
Village of Chicago Ridge                        Washington County, MN
Village of Dolton                               Washington County, Ohio and City of
Village of Herkimer, New York                    Marietta, Ohio
Village of Hillside                             Washington County, TN
Village of Hodgkins                             Washington Post Company, LLC
Village of Hoffman Estates                      Watauga County, NC
Village of Lakemore                             Waukesha County, Wisconsin
Village of Marrionette Park                     Waupaca County
Village of Maywood                              Waushara County
Village of Melrose Park                         Wayne County Board of County
Village of Newburgh Heights                      Commissioners
Village of North Riverside                      Wayne County, North Carolina
Village of Oak Lawn                             Wayne Stenehjem, North Dakota Attorney
Village of Orland Park                           General
Village of Posen                                Weber County, Utah
                                           46
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05            Main Document
                                       Pg 78 of 120



Webster County, Missouri                             Williams County Board of County
Webster Health Services, Inc.                         Commissioners
Webster Parish                                       Williamson County, TN
West Baton Rouge Fire Protection District No.        Winnebago County
 1                                                   Winnebago Tribe of Nebraska
West Bend Mutual Insurance Company                   Winston Medical Center
West Boca Medical Center, Inc.                       Wood County
West Wharton County Hospital District                Worth County
Westcare Foundation, Inc.                            Worth County, Georgia
Western Pennsylvania Electrical Employees            Worth County, Missouri
 Insurance Trust Fund                                Wyandot County Board of County
Westwego City                                         Commissioners
Wetzel County Commission                             Wydette Williams, Sherriff of East Carroll
Whatcom County                                        Parish
White County                                         Wyoming County, PA
Whitfield County                                     Wythe County, Virginia
Whitman County                                       Yadkin County
Wilcox County, Alabama                               Yalobusha County, Mississippi
Wilkes County                                        Yancey County
Wilkinson County, Georgia                            Yerington Paiute Tribe
Will County, Illinois                                York County
William Hanna, The Law Solicitor for the             Yukon-Kuskowkwim Health Corporation
 Village of Richfield                                Yurok Tribe
William Hilton, Sheriff of Rapides Parish            Zenith Insurance Company
                                                     Znat Insurance Company
Other
Novo Nordisk

Parties Listed on Filed 2019 Statements, as of October 15, 2019
Abilene Regional Medical Center (ARMC,            AllianceHealth Woodward
 L.P.)                                            Amel Eiland
Abrazo Arizona Heart Hospital                     Anderson Regional Health System
Abrazo Arrowhead Campus                           Appalachian Regional Healthcare, Inc.
Abrazo Central Hospital                            (ARH)
Abrazo Scottsdale Campus                          Arizona Orthopedic and Surgical Specialty
Abrazo West Campus                                 Hospital
Advanced Care Hospital of White County            Arizona Spine & Joint Hospital
Affinity Hospital, LLC d/b/a Grandview            Atmore Community Hospital
 Medical Center                                   Baptist Health Corbin
Alliance Health Care                              Baptist Health Floyd
AllianceHealth Clinton                            Baptist Health La Grange
AllianceHealth Deaconess                          Baptist Health Lexington
AllianceHealth Durant                             Baptist Health Louisville
AllianceHealth Madill                             Baptist Health Madisonville
AllianceHealth Midwest                            Baptist Health Paducah
AllianceHealth Ponca City                         Baptist Health Richmond
AllianceHealth Seminole                           Baptist Medical Center
                                                47
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                       Pg 79 of 120



Baptist Medical Center East                       Brian W. Whitfield Memorial Hospital
Baptist Memorial Hospital - Attala                Bristol Regional Medical Center
Baptist Memorial Hospital - Calhoun               Broaddus Hospital Association
Baptist Memorial Hospital - Collierville          Brookwood Baptist Medical Center
Baptist Memorial Hospital - DeSoto                Broward County
Baptist Memorial Hospital - Golden                Brownwood Regional Medical Center
 Triangle                                          (Brownwood Hospital, L.P.)
Baptist Memorial Hospital - Huntingdon            California (California Department of Justice
Baptist Memorial Hospital - Leake                  Office of the Attorney General)
Baptist Memorial Hospital - Memphis               CAMC General Hospital
Baptist Memorial Hospital - MS Baptist            CAMC Memorial Hospital
 Medical Center                                   CAMC Teays Valley Hospital
Baptist Memorial Hospital - North MS              CAMC Women and Children's Hospital
Baptist Memorial Hospital - Tipton                Camden Clark Medical Center
Baptist Memorial Hospital - Union City            Carlsbad Medical Center
Baptist Memorial Hospital - Union County          Carolinas Hospital System Florence
Baptist Memorial Hospital - Yazoo                 Carolinas Hospital System Marion
Baptist Memorial Hospital Booneville              Carondelet Holy Cross Hospital
Baptist Memorial Hospital for Women               Carondelet St. Joseph's Hospital
Baptist Memorial Rehabilitation Hospital          Carondelet St. Mary's Hospital
Baptist Memorial Restorative Care Hospital        Cedar Park Regional Medical Center (Cedar
Barbara Rivers                                     Park Health System, L.P.)
Barbourville ARH                                  Chester Regional Medical Center
Bayfront Health - Brooksville                     Citizens Baptist Medical Center
Bayfront Health - Port Charlotte                  City of Chicago
Bayfront Health - Punta Gorda                     City of Deerfield Beach (Florida)
Bayfront Health - Spring Hill                     City of Ft. Lauderdale (Florida)
Bayfront Health - St. Petersburg                  City of Hallandale Beach (Florida)
Baylor Medical Center at Trophy Club              City of Lauderhill (Florida)
Baylor Medical Center at Uptown                   City of Miramar (Florida)
Baylor Orthopedic and Spine Hospital at           City of Pembroke Pines (Florida)
 Arlington                                        City of Philadelphia
Baylor Scott & White Medical Center -             City of Springfield (Missouri)
 Frisco                                           City of Welch (West Virginia)
Baylor Scott & White Medical Center -             City of Williamson (West Virginia)
 Sunnyvale                                        Clay County (West Virginia)
Baylor Scott & White Surgical Hospital at         Coastal Carolina Hospital
 Sherman                                          College Station Medical Center (College
Baylor Surgical Hospital at Fort Worth             Station Hospital, L.P.)
Baylor Surgical Hospital at Los Colinas           Colorado (Colorado Department of Law)
Beckley ARH                                       Community Health Systems and its affiliates
Berkeley Medical Center                            and subsidiaries
Berwick Hospital Center                           Community Hospital, Inc.
Bibb Medical Center                               Connecticut (Connecticut Office of the
Bluefield Regional Medical Center                  Attorney General)
Bluffton Regional Medical Center                  ContinueCARE Hospital (Baptist Corbin)

                                             48
19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                        Pg 80 of 120



Coral Gables Hospital                               Eli Medina
County of Santa Clara                               Emanuel Medical Center Twin Cities
Court appointed Plaintiffs’ Executive                 Community Hospital
 Committee in In re National Prescription           Erie County Medical Center (ECMC)
 Opiate Litigation, Case No. 17-md-02804,           Evergreen Medical Center
 MDL No.2804 (the “PEC”)                            F. Kirk Hopkins
CoxHealth                                           Fayette Medical Center
Crestwood Medical Center                            Field Memorial Community Hospital a/k/a
Crestwyn Behavioral Health                            Field Health System
D.W. McMillan Memorial Hospital                     First Hospital
Dale Medical Center                                 Flagler Hospital
Dallas County Hospital District d/b/a               Florida Medical Center, a campus of North
 Parkland Health & Hospital System                    Shore
Darcy Sherman                                       Franklin Woods Community Hospital
Davis Memorial Hospital                             Gadsden Regional Medical Center
Davis Regional Medical Center                       Garrett Regional Medical Center
Deborah Green-Kuchta                                Glenn Golden
Debra Dawsey                                        Good Samaritan Medical Center
Delaware (Delaware Office of the Attorney           Grafton City Hospital, Inc.
 General)                                           Grayson County Hospital Foundation, Inc.
Delray Medical Center                                 d/b/a Twin Lakes Regional Medical Center
Desert Regional Medical Center                      Greenbrier Valley Medical Center
DeTar Hospital Navarro (Victoria of Texas,          Greene County Hospital
 L.P.)                                              Gretta Golden
DeTar Hospital North (Victoria of Texas,            Grove Hill Memorial Hospital
 L.P.)                                              Guadalupe Regional Medical Group
DHC Regional Medical Center                         Halifax Hospital Medical Center
Dickenson Community Hospital                        Hancock County Hospital
District of Columbia (Office of the Attorney        Hancock County School Based Health
 General for the District of Columbia)              Hardin Memorial Hospital
DMC Children's Hospital of Michigan                 Harlan ARH
DMC Detroit Receiving Hospital                      Harris Medical Center
DMC Huron Valley - Sinai Hospital                   Hawaii (Hawaii Office of the Attorney
DMC Hutzel Women's Hospital                           General)
DMC Rehabilitation Institute of Michigan            Hawkins County Memorial Hospital
DMC Sinai-Grace Hospital                            Hazard ARH Medical Center
Doctors Hospital of Manteca                         Heart of Florida Regional Medical Center
Doctors Medical Center of Modesto                   Heather Enders
Dora Lawrence                                       Henderson County Community Hospital
Dukes Memorial Hospital                             Hialeah Hospital
Dunes Surgical Hospital                             Hi-Desert Medical Center
Dupont Hospital                                     Highlands Regional Medical Center
East Cooper Medical Center                          Hill Regional Hospital (NHCI of Hillsboro,
East Georgia Regional Medical Center                  Inc.)
Eastern New Mexico Medical Center                   Hilton Head Hospital
Edward Grace                                        Holston Valley Medical Center

                                               49
19-23649-rdd     Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                         Pg 81 of 120



Huntington/Cabell County                              Laughlin Memorial Hospital
Idaho (Office of the Idaho Attorney General)          Lawrence County Hospital
Illinois (Office of the Attorney General State        Lea Regional Medical Center
  of Illinois)                                        Leesburg Regional Medical Center
Indian Path Medical Center                            Lincoln County (West Virginia)
Infirmary Health System, Inc.                         Lonesome Pine Hospital
Infirmary LTAC (Long Term Acute Care)                 Longview Regional Medical Center
  Hospital                                             (Longview Medical Center, L.P.)
Iowa (Iowa Department of Justice Office of            Los Alamitos Medical Center Fountain
  the Attorney General)                                Valley Regional Hospital
J.W. Ruby Memorial Hospital                           Lou Sardella
Jackson General Hospital Foundation, Inc.             Lower Keys Medical Center
Jackson Hospital & Clinic, Inc. ("Jackson             Lutheran Hospital
  Hospital")                                          Magnolia Regional Health Center
Jackson Medical Center                                 ("MRHC")
Jason Reynolds                                        Maine (Office of the Maine Attorney
Jefferson Medical Center (Charles Town                 General)
  General Hospital)                                   Marketing Services of Indiana, Inc.
Jennie Stuart Medical Center                          Mary Black Health System - Gaffney
JFK Memorial Hospital                                 Mary Black Health System - Spartanburg
Johnson City Community Health Center                  Mary Breckinridge ARH
Johnson City Day Center                               Maryland (Office of the Attorney General of
Johnson City Medical Center                            Maryland)
Johnson County Community Hospital                     Massachusetts (Office of the Massachusetts
Johnston Memorial Hospital                             Attorney General)
Jordan Chu                                            Mat-Su Regional Medical Center
Kevin Wilk                                            McDowell ARH
Kimberly Brand                                        McDowell County (West Virginia)
King County                                           Medical Center
Kingman Regional Medical Center                       Medical Center of South Arkansas
Kosciusko Community Hospital Lutheran                 Medical West Hospital Authority, an
  Rehabilitation Hospital (or Rehabilitation           Affiliate of UAB Health System d/b/a
  Hospital of Fort Wayne)                              UAB Medical West
La Porte Hospital                                     Memorial Hermann Surgical Hospital First
Lake Granbury Medical Center (Granbury                 Colony
  Hospital Corporation)                               Memorial Hermann Surgical Hospital
Lake Norman Regional Medical Center                    Kingwood
Lake Wales Medical Center                             Mercer County (West Virginia)
Lakeway Regional Hospital                             Merit Health Biloxi
Lakewood Regional Medical Center                      Merit Health Central
Laredo Medical Center (Laredo Texas                   Merit Health Madison
  Hospital Company, L.P.)                             Merit Health Natchez
Larkin Community Hospital (South Miami)               Merit Health Rankin
Larkin Community Hospital Behavioral                  Merit Health River Oaks
  Health Services, Inc.                               Merit Health River Region
Larkin Community Hospital Palm Springs                Merit Health Wesley

                                                 50
19-23649-rdd   Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05       Main Document
                                     Pg 82 of 120



Merit Health Woman's Hospital                   North Broward Hospital District d/b/a
MetroWest Medical Center - Farmingham            Broward Health
 Union Hospital                                 North Central Baptist Hospital
MetroWest Medical Center - Leonard Morse        North Central Surgical Center, LLP
 Hospital                                       North Okaloosa Medical Center
Michael Christy                                 North Shore Medical Center
Michael Klodzinski                              North Sunflower Medical Center
Michael Konig                                   Northeast Baptist Hospital
Michael Lopez                                   Northeast Regional Medical Center
Middlesboro ARH                                 Northern Louisiana Medical Center
Mingo County (West Virginia)                    Northport Medical Center
Minnesota (Office of the Minnesota              Northwest Health Physicians' Specialty
 Attorney General)                               Hospital
Mission Trail Baptist Hospital                  Northwest Medical Center
Mizell Memorial Hospital                        Northwest Medical Center - Bentonville
Moberly Regional Medical Center                 Northwest Medical Center - Springdale
Mobile Infirmary                                Norton Community Hospital
Monongalia General Hospital                     OASIS Hospital
Monroe County (Florida)                         Ocean Springs Hospital
Monroe County Healthcare Authority d/b/a        Oklahoma Center for
 Monroe County Hospital                         Oregon (Oregon Department of Justice)
Monroe HMA LLC d/b/a Clearview                  Oro Valley Hospital
 Regional Medical Center                        Orthopaedic & Multi-Specialty Surgery
Morgan County ARH                               Palm Beach Gardens Medical Center
Moses Taylor Hospital                           Palmetto General Hospital
Mountain Lakes Medical Center                   Palo Pinto General Hospital
Mountain States Health Alliance                 Pennsylvania (Pennsylvania Office of the
Mountain View Regional Medical Center            Attorney General)
Mountain View Regional Medical Center           Physicians Regional Medical
MSI Corporation                                 Physicians Regional Medical Center -
Muscogee (Creek) Nation                          Collier Blvd
Nacogdoches Medical Center                      Physicians Regional Medical Center - Pine
Nadja Streiter                                   Ridge
Navarro Regional Hospital (Navarro              Piedmont Medical Center
 Hospital, L.P.)                                Pikeville Medical Center
NEA Baptist Memorial Hospital                   Placentia - Linda Hospital
Nevada (State of Nevada, Office of the          Plateau Medical Center
 Attorney General)                              Poplar Bluff RMC - Oak Grove
New Hampshire (New Hampshire                    Porter Regional Hospital
 Department of Justice)                         Potomac Valley Hospital
New Jersey (Office of the New Jersey            Prattville Baptist Hospital
 Attorney General)                              Preston Memorial Hospital
New York (New York State Office of the          Princeton Baptist Medical Center
 Attorney General)                              Princeton Community Hospital Association,
Niswonger Children's Hospital                    Inc.
North Baldwin Infirmary

                                           51
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                      Pg 83 of 120



QHC of Enterptise, Inc. d/b/a Medical             St. Elizabeth Ft. Thomas
 Center Enterprise                                St. Elizabeth Grant
Regional Hospital of Scranton                     St. Joseph Hospital
Resolute Health Hospital                          St. Joseph Hospital
Reynolds Memorial Hospital                        St. Luke's Baptist Hospital
Rhode Island (Rhode Island Office of the          St. Mary's Medical Center
 Attorney General)                                St. Thomas Hospital for Specialty Surgery
Ronald D. Stracener                                Baptist Womens Health Center, LLC)
Russell County Medical Center                     St. Vincent Charity Medical Center (&
Saint Francis Hospital - Bartlett                  Rosary Hall)
Saint Francis Hospital - Memphis (AMISUB          Starke Hospital
 (SFH), Inc.)                                     Stonewall Jackson Hospital
Saint Vincent Hospital                            Summers County ARH
San Angelo Community Medical Center               Surgical Institute of Reading
 (San Angelo Hospital, L.P.)                      Sycamore Shoals Hospital
San Ramon Regional Medical Center                 Takoma Regional Hospital
Santa Rosa Medical Center                         Tampa General Hospital
Scenic Mountain Medical Center                    Taylor County Hospital District Health
Searcy Medical Center                              Facilities Corporation d/b/a Taylor
Seven Rivers Regional Medical Center               Regional Hospital
Shands Lake Shore Regional Medical                Tenet Healthcare Corporation and its
 Center                                            affiliates and subsidiaries
Shands Live Oak Regional Medical Center           Tennova Healthcare
Shands Starke Regional Medical Center             Tennova Healthcare - Clarksville
Shelby Baptist Medical Center                     Tennova Healthcare - Cleveland
Sierra Vista Regional Medical Center              Tennova Healthcare - Harton Regional
Siloam Springs Regional Hospital                   Medical Center (Tullahoma HMA, LLC)
Singing River Hospital                            Tennova Healthcare - Jefferson Memorial
Smyth County Community Hospital                    Hospital (Jefferson County HMA, LLC)
South Baldwin Regional                            Tennova Healthcare - LaFollette Medical
Southampton Memorial Hospital                      Center (Campbell County HMA, LLC)
Southern Surgical Hospital                        Tennova Healthcare - Lebanon d/b/a
Southern Virginia Regional Medical Center          University Medical Center (Lebanon
Southside Regional Medical Center                  HMA, LLC)
Southwest Mississippi Regional                    Tennova Healthcare - Newport Medical
Sparks Medical Center - Van Buren                  Center (Cocke County HMA, LLC)
Sparks Regional Medical Center                    Tennova Healthcare - North Knoxville
Spence and Becky Wilson Baptist Children's         Medical Center (Metro Knoxville HMA,
 Hospital                                          LLC)
Springs Memorial Hospital                         Tennova Healthcare - Shelbyville
St. Claire Medical Pavilion                       Tennova Healthcare - Turkey Creek Medical
St. Claire Regional Medical Center                 Center
St. Cloud Regional Medical Center                 Texas Spine and Joint Hospital, LLC
St. Elizabeth Covington                           The County Commission of Crawford
St. Elizabeth Edgewood                             County (Kansas)
St. Elizabeth Florence

                                             52
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                      Pg 84 of 120



The County Commission of Creek County             Tippah County Hospital
 (Oklahoma)                                       Titusville Area Hospital
The County Commission of Mayes County             TOPS Surgical Specialty Hospital
 (Oklahoma)                                       Town of Chapmanville (West Virginia)
The County Commission of Neosho County            Town of Gilbert (West Virginia)
 (Kansas)                                         Town of Hamlin (West Virginia)
The County Commission of Nowata County            Town of Kermit (West Virginia)
 (Oklahoma)                                       Town of West Hamlin (West Virginia)
The County Commission of Okmulgee                 Triad of Alabama, LLC
 County (Oklahoma)                                Tucson Medical Center
The County Commission of Rogers County            Tug Valley ARH Medical Center
 (Oklahoma)                                       Twin Rivers Regional Medical Center
The County Commission of Washington               Tyler Memorial Hospital
 County (Oklahoma)                                Unicoi County Hospital
The Harrison Memorial Hospital, Inc. d/b/a        Unicol County Memorial Hospital
 Harrison Memorial Hospital                       United Hospital Center
The Health Care Authority for Baptist             Valley Baptist Medical Center
 Health, an Affiliate of UAB Health System        Valley Baptist Medical Center - Brownsville
The Hospitals of Providence East Campus           Venice Regional Bayfront Health
The Hospitals of Providence Memorial              Vermont (Vermont Attorney General’s
 Campus                                            Office)
The Hospitals of Providence Sierra Campus         Virginia (Virginia Office of the Attorney
The Hospitals of Providence Transmountain          General)
 Campus                                           W. Andrew Fox
The Medical Center at Bowling Green               Walker Baptist Medical Center
The Medical Center at Caverna                     Washington (Washington Attorney General’s
The Medical Center at Clinton County, Inc.         Office)
 d/b/a The Medical Center at Albany               Webster County Memorial
The Medical Center at Franklin, Inc.              Weiss (Louis A.) Memorial Hospital
The Medical Center at Scottsville                 Wellmont Health System
The Memorial Hospital of Salem County             West Boca Medical Center
The Orthopedic Hospital                           West Suburban Medical Center
The State of Florida                              Western Arizona Regional Medical Center
The State of Georgia                               (Bullhead City Hospital Corporation)
The State of Louisiana                            Westlake Hospital
The State of Michigan                             Wetzel County Hospital
The State of Mississippi                          White County Medical Center
The State of New Mexico                           White River Health System, Inc.
The State of Ohio                                 Whitesburg ARH
The State of Tennessee                            Wilkes-Barre General Hospital
The State of Texas                                Willow Creek Women's Hospital
The State of Utah                                 Wiregrass Medical Center
The Sylacauga Health Care Authority d/b/a         Wisconsin (Wisconsin Department of
 Coosa Valley Medical Center                       Justice)
The Villages Regional Hospital                    Woman's Hospital
Thomas Hospital

                                             53
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                       Pg 85 of 120



Woodland Heights Medical Center (Piney             WVU Medicine Children's
 Woods Healthcare System, L.P.)                    Zachary R. Schneider
Woodridge Hospital

Notice of Appearance Parties, as of October 15, 2019
Abilene Regional Medical Center (ARMC,           Baptist Health Lexington
 L.P.)                                           Baptist Health Louisville
Abrazo Arizona Heart Hospital                    Baptist Health Madisonville
Abrazo Arrowhead Campus                          Baptist Health Paducah
Abrazo Central Hospital                          Baptist Health Richmond
Abrazo Scottsdale Campus                         Baptist Hospital, Inc. (Baptist Hospital, Jay
Abrazo West Campus                                Hospital)
Advanced Care Hospital of White County           Baptist Medical Center
Affinity Hospital, LLC d/b/a Grandview           Baptist Medical Center East
 Medical Center                                  Baptist Memorial Hospital - Attala
Alliance Health Care                             Baptist Memorial Hospital - Calhoun
AllianceHealth Clinton                           Baptist Memorial Hospital - Collierville
AllianceHealth Deaconess                         Baptist Memorial Hospital - DeSoto
AllianceHealth Durant                            Baptist Memorial Hospital - Golden
AllianceHealth Madill                             Triangle
AllianceHealth Midwest                           Baptist Memorial Hospital - Huntingdon
AllianceHealth Ponca City                        Baptist Memorial Hospital - Leake
AllianceHealth Seminole                          Baptist Memorial Hospital - Memphis
AllianceHealth Woodward                          Baptist Memorial Hospital - MS Baptist
Amel Eiland                                       Medical Center
AmerisourceBergen Drug Corporation               Baptist Memorial Hospital - North MS
Anda, Inc.                                       Baptist Memorial Hospital - Tipton
Anderson Regional Health System                  Baptist Memorial Hospital - Union City
Apollo MD Business Srvs, LLC                     Baptist Memorial Hospital - Union County
Apollo MD Business Srvs, LLC                     Baptist Memorial Hospital - Yazoo
Appalachian Regional Healthcare, Inc.            Baptist Memorial Hospital Booneville
 (ARH)                                           Baptist Memorial Hospital for Women
Arizona Orthopedic and Surgical Specialty        Baptist Memorial Rehabilitation Hospital
 Hospital                                        Baptist Memorial Restorative Care Hospital
Arizona Spine & Joint Hospital                   Barbara Rivers, Marketing
Arkansas v. Purdue Action                        Barbourville ARH
Ascent Health Services                           Battle Mountain Band of Te-Moak Tribe of
Atmore Community Hospital                         Western Shoshone Indians
Attorney General, State of Arizona               Bayfront Health - Brooksville
Attorney General, State of Florida               Bayfront Health - Port Charlotte
Bad River Band of Lake Superior Tribe of         Bayfront Health - Punta Gorda
 Chippewa Indians/Bad River Health &             Bayfront Health - Spring Hill
 Wellness Center                                 Bayfront Health - St. Petersburg
Baptist Health Corbin                            Baylor Medical Center at Trophy Club
Baptist Health Floyd                             Baylor Medical Center at Uptown
Baptist Health La Grange

                                              54
19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                        Pg 86 of 120



Baylor Orthopedic and Spine Hospital at             Cher-Ae Heights Indian Community of the
 Arlington                                           Trinidad Rancheria
Baylor Scott & White Medical Center -               Chester Regional Medical Center
 Frisco                                             Cheyenne & Arapaho Tribes and Clinic
Baylor Scott & White Medical Center -               Chicken Ranch Rancheria of Me-Wuk
 Sunnyvale                                           Indians
Baylor Scott & White Surgical Hospital at           Chitimacha Tribe of Louisiana
 Sherman                                            Citizens Baptist Medical Center
Baylor Surgical Hospital at Fort Worth              City of Benton, AR
Baylor Surgical Hospital at Los Colinas             City of Bentonville, AR
Beckley ARH                                         City of Cambridge
Berkeley Medical Center                             City of Chicago
Berwick Hospital Center                             City of Chicopee
Beverly Sackler                                     City of Conway, AR
Bibb Medical Center                                 City of Fort Smith, AR
Big Sandy Rancheria of Mono Indians                 City of Franmingham
Big Valley Band of Pomo Indians                     City of Gloucester
Bluefield Regional Medical Center                   City of Haverhill
Bluffton Regional Medical Center                    City of Hot Springs, AR
BMC Group, Inc.                                     City of Jacksonville, AR
Brian W. Whitfield Memorial Hospital                City of Jonesboro, AR
Bristol Regional Medical Center                     City of Little Rock, AR
Broaddus Hospital Association                       City of Monticello, AR
Brookwood Baptist Medical Center                    City of North Little Rock, AR
Broward County                                      City of Philadelphia
Brownwood Regional Medical Center                   City of Pine Bluff, AR
 (Brownwood Hospital, L.P.)                         City of Rogers, AR
Cahto Tribe of the Laytonville Rancheria            City of Salem
California (California Department of Justice        City of Sherwood, AR
 Office of the Attorney General)                    City of Springdale, AR
CAMC General Hospital                               City of Springfield, Mass
CAMC Memorial Hospital                              City of Texarkana, AR
CAMC Teays Valley Hospital                          City of Worcester
CAMC Women and Children's Hospital                  Coastal Carolina Hospital
Camden Clark Medical Center                         College Station Medical Center (College
Campbell County, TN                                  Station Hospital, L.P.)
CaremarkPCS Health, L.L.C.                          Colorado (Colorado Department of Law)
Carlsbad Medical Center                             Commonwealth of Pennsylvania
Carolinas Hospital System Florence                  Commonwealth of Pennsylvania
Carolinas Hospital System Marion                    Commonwealth of Pennsylvania,
Carondelet Holy Cross Hospital                       Department of Revenue
Carondelet St. Joseph's Hospital                    Commonwealth of Massachusetts
Carondelet St. Mary's Hospital                      Community Based Care of Brevard, Inc. dba
Cedar Park Regional Medical Center (Cedar            Brevard Family Partnership
 Park Health System, L.P.)                          Community Health Systems and its affiliates
Center Point, Inc.                                   and subsidiaries

                                               55
19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05      Main Document
                                       Pg 87 of 120



Community Health Systems, Inc.                  County of Little River, AR
Community Hospital, Inc.                        County of Logan, AR
Community Partnership for Children, Inc.        County of Lonoke, AR
Connecticut (Connecticut Office of the          County of Madison, AR
 Attorney General)                              County of Marion, AR
Consolidated Tribal Health Project, Inc.        County of Miller, AR
ContinueCARE Hospital (Baptist Corbin)          County of Mississippi, AR
Coral Gables Hospital                           County of Monroe, AR
County of Arkansas, AR                          County of Montgomery, AR
County of Ashley, AR                            County of Nevada, AR
County of Baxter, AR                            County of Newton, AR
County of Benton, AR                            County of Ouachita, AR
County of Boone, AR                             County of Perry, AR
County of Bradley, AR                           County of Phillips, AR
County of Calhoun, AR                           County of Pike, AR
County of Carroll, AR                           County of Poinsett, AR
County of Chicot, AR                            County of Polk, AR
County of Clark, AR                             County of Pope, AR
County of Clay, AR                              County of Prairie, AR
County of Cleburne, AR                          County of Randolph, AR
County of Cleveland, AR                         County of Saline, AR
County of Columbia, AR                          County of Santa Clara
County of Conway, AR                            County of Scott, AR
County of Craighead, AR                         County of Searcy, AR
County of Crawford, AR                          County of Sebastian, AR
County of Crittenden, AR                        County of Sevier, AR
County of Cross, AR                             County of Sharp, AR
County of Dallas, AR                            County of St. Francis, AR
County of Desha, AR                             County of Stone, AR
County of Faulkner, AR                          County of Union, AR
County of Franklin, AR                          County of Van Buren, AR
County of Fulton, AR                            County of Washington, AR
County of Garland, AR                           County of White, AR
County of Grant, AR                             County of Woodruff, AR
County of Greene, AR                            County of Yell, AR
County of Hempstead, AR                         Court appointed Plaintiffs’ Executive
County of Hot Spring, AR                         Committee in In re National Prescription
County of Howard, AR                             Opiate Litigation, Case No. 17-md-02804,
County of Independence, AR                       MDL No.2804 (the “PEC”)
County of Izard, AR                             CoxHealth
County of Jackson, AR                           Coyote Valley Band of Pomo Indians
County of Johnson, AR                           Crestwood Medical Center
County of Lafayette, AR                         Crestwyn Behavioral Health
County of Lawrence, AR                          Crossville, TN
County of Lee, AR                               Cumberland County, TN
County of Lincoln, AR                           CVS Caremark Part D Services, L.L.C.

                                           56
19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                        Pg 88 of 120



D.W. McMillan Memorial Hospital                     Emanuel Medical Center Twin Cities
Dale Medical Center                                   Community Hospital
Dallas County Hospital District d/b/a               Erie County Medical Center (ECMC)
 Parkland Health & Hospital System                  Evergreen Medical Center
Darcy Sherman                                       Ewiiaapaayp Band of Kumeyaay Indians
David Sackler                                       Express Scripts Senior Care Holdings, Inc.
Davis Memorial Hospital                             Express Scripts, Inc.
Davis Regional Medical Center                       F. Kirk Hopkins
Deborah Green-Kuchta                                Fallon Paiute-Shoshone Tribe
Debra Dawsey                                        Fayette Medical Center
Delaware (Delaware Office of the Attorney           Field Memorial Community Hospital a/k/a
 General)                                             Field Health System
Delray Medical Center                               First Hospital
Desert Regional Medical Center                      Flagler Hospital
DeTar Hospital Navarro (Victoria of Texas,          Florida Medical Center, a campus of North
 L.P.)                                                Shore
DeTar Hospital North (Victoria of Texas,            Fond du Lac Band of Superior Chippewa
 L.P.)                                              Franklin Woods Community Hospital
DHC Regional Medical Center                         Fredrick Hill
Dickenson Community Hospital                        Gadsden Regional Medical Center
District Attorneys General Bryant C.                Giant Eagle, Inc.
 Dunaway, Jennings H. Jones, Robert J.              Glenn Golden
 Carter, Brent A. Cooper, and Lisa S.               Gonzales Healthcare Systems
 Zavogiannis                                        Good Samaritan Medical Center
District of Columbia (Office of the Attorney        Grafton City Hospital, Inc.
 General for the District of Columbia)              Grayson County Hospital Foundation, Inc.
DMC Children's Hospital of Michigan                   d/b/a Twin Lakes Regional Medical Center
DMC Detroit Receiving Hospital                      Greenbrier Valley Medical Center
DMC Huron Valley - Sinai Hospital                   Greene County Hospital
DMC Hutzel Women's Hospital                         Greenwood Leflore Hospital
DMC Rehabilitation Institute of Michigan            Gretta Golden
DMC Sinai-Grace Hospital                            Grove Hill Memorial Hospital
Doctors Hospital of Manteca                         Guadalupe Regional Medical Group
Doctors Medical Center of Modesto                   Guidiville Rancheria of California
Dora Lawrence                                       Halifax Hospital Medical Center
Dukes Memorial Hospital                             Hancock County Hospital
Dunes Surgical Hospital                             Hancock County School Based Health
Dupont Hospital                                     Hardin Memorial Hospital
East Cooper Medical Center                          Harlan ARH
East Georgia Regional Medical Center                Harris Medical Center
Eastern New Mexico Medical Center                   Harrison County, Mississippi
Edward Grace                                        Hawaii (Hawaii Office of the Attorney
El Campo Memorial Hospital and West                   General)
 Wharton County Hospital District                   Hawkins County Memorial Hospital
Eli Medina                                          Hazard ARH Medical Center
Ely Shoshone Tribe of Nevada                        Heart of Florida Regional Medical Center

                                               57
19-23649-rdd     Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                         Pg 89 of 120



Heather Enders                                        Kingman Regional Medical Center
Henderson County Community Hospital                   Kingsport, TN
Hialeah Hospital                                      Koi Nation
Hi-Desert Medical Center                              Kosciusko Community Hospital Lutheran
Highlands Regional Medical Center                      Rehabilitation Hospital (or Rehabilitation
Hill Regional Hospital (NHCI of Hillsboro,             Hospital of Fort Wayne)
  Inc.)                                               La Porte Hospital
Hilton Head Hospital                                  Lac Courte Oreilles Band of Lake Superior
Ho Chunk Nation                                       Lac du Flambeau Band of Lake Superior
Holston Valley Medical Center                          Ind.
Hopland Band of Pomo Indians                          Lake Granbury Medical Center (Granbury
Howard Center, Inc.                                    Hospital Corporation)
Huntington/Cabell County                              Lake Norman Regional Medical Center
Idaho (Office of the Idaho Attorney General)          Lake Wales Medical Center
Illinois (Office of the Attorney General State        Lakeview Center, Inc.
  of Illinois)                                        Lakeway Regional Hospital
Indian Path Medical Center                            Lakewood Regional Medical Center
Infirmary Health System, Inc.                         Laredo Medical Center (Laredo Texas
Infirmary LTAC (Long Term Acute Care)                  Hospital Company, L.P.)
  Hospital                                            Larkin Community Hospital (South Miami)
Iowa (Iowa Department of Justice Office of            Larkin Community Hospital Behavioral
  the Attorney General)                                Health Services, Inc.
Issaquena County, Mississippi                         Larkin Community Hospital Palm Springs
J. Paul Jones Hospital                                Laughlin Memorial Hospital
J.W. Ruby Memorial Hospital                           Lawrence County Hospital
Jacksboro, TN                                         Lea Regional Medical Center
Jackson General Hospital Foundation, Inc.             Leesburg Regional Medical Center
Jackson Hospital & Clinic, Inc. ("Jackson             Lonesome Pine Hospital
  Hospital")                                          Longview Regional Medical Center
Jackson Medical Center                                 (Longview Medical Center, L.P.)
Jason Reynolds                                        Los Alamitos Medical Center Fountain
Jefferson Medical Center (Charles Town                 Valley Regional Hospital
  General Hospital)                                   Lou Sardella
Jennie Stuart Medical Center                          Lower Keys Medical Center
JFK Memorial Hospital                                 Lutheran Hospital
Johnson City Community Health Center                  Magnolia Regional Health Center
Johnson City Day Center                                ("MRHC")
Johnson City Medical Center                           Maine (Office of the Maine Attorney
Johnson County Community Hospital                      General)
Johnston Memorial Hospital                            Manchester Band of Pomo Indians
Jonathan Sackler                                      Mary Black Health System - Gaffney
Jordan Chu                                            Mary Black Health System - Spartanburg
Kevin Wilk                                            Mary Breckinridge ARH
Kids First of Florida, Inc.                           Maryland (Office of the Attorney General of
Kimberly Brand                                         Maryland)
King County

                                                 58
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                      Pg 90 of 120



Massachusetts (Office of the Massachusetts        Mountain States Health Alliance
 Attorney General)                                Mountain View Regional Medical Center
Mat-Su Regional Medical Center                    MSI Corporation
McDowell ARH                                      Multi-State Governmental Entities Group
McKesson Corporation                              Muscogee (Creek) Nation
Medical Center                                    Nacogdoches Medical Center
Medical Center of South Arkansas                  Nadja Streiter
Medical West Hospital Authority, an               Navarro Regional Hospital (Navarro
 Affiliate of UAB Health System d/b/a              Hospital, L.P.)
 UAB Medical West                                 NEA Baptist Memorial Hospital
Memorial Hermann Surgical Hospital First          Nevada (State of Nevada, Office of the
 Colony                                            Attorney General)
Mentasta Traditional Council                      Nevada Counties and Municipalities
Merit Health Biloxi                               New Hampshire (New Hampshire
Merit Health Central                               Department of Justice)
Merit Health Madison                              New Jersey (Office of the New Jersey
Merit Health Natchez                               Attorney General)
Merit Health Rankin                               New York (New York State Office of the
Merit Health River Oaks                            Attorney General)
Merit Health River Region                         New York State Department of Financial
Merit Health Wesley                                Services
Merit Health Woman's Hospital                     Niswonger Children's Hospital
MetroWest Medical Center - Farmingham             North Baldwin Infirmary
 Union Hospital                                   North Broward Hospital District d/b/a
MetroWest Medical Center - Leonard Morse           Broward Health
 Hospital                                         North Central Baptist Hospital
Michael Christy                                   North Central Surgical Center, LLP
Michael Klodzinski                                North Mississippi Medical Center, Inc.
Michael Konig                                     North Okaloosa Medical Center
Michael Lopez                                     North Shore Medical Center
Middlesboro ARH                                   North Sunflower Medical Center
Minnesota (Office of the Minnesota                Northeast Baptist Hospital
 Attorney General)                                Northeast Regional Medical Center
Mission Trail Baptist Hospital                    Northern Louisiana Medical Center
Missouri Department of Revenue                    Northport Medical Center
Mizell Memorial Hospital                          Northwest Health Physicians' Specialty
Moberly Regional Medical Center                    Hospital
Mobile Infirmary                                  Northwest Medical Center
Monongalia General Hospital                       Northwest Medical Center - Bentonville
Monroe County Healthcare Authority d/b/a          Northwest Medical Center - Springdale
 Monroe County Hospital                           Norton Community Hospital
Monroe HMA LLC d/b/a Clearview                    OASIS Hospital
 Regional Medical Center                          Ocean Springs Hospital
Morgan County ARH                                 Ochiltree County Hospital District
Moses Taylor Hospital                             Odyssey House; Addiction Recovery
Mountain Lakes Medical Center                      Resources, Inc.

                                             59
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05       Main Document
                                      Pg 91 of 120



Ohio Attorney General                            Reynolds Memorial Hospital
Oklahoma Center for                              Rhode Island (Rhode Island Office of the
Old Republic Insurance Company                    Attorney General)
OptumRX, Inc.                                    Richard Sackler
Oregon (Oregon Department of Justice)            Robinson Rancheria of Pomo Indians
Oro Valley Hospital                              Ronald D. Stracener
Orthopaedic & Multi-Specialty Surgery            Round Valley Indian Tribes and Round
Palm Beach Gardens Medical Center                 Valley Indian Health Center
Palmetto General Hospital                        Rush Health Systems, Inc.
Palo Pinto General Hospital                      Russell County Medical Center
Pearl River County Hospital & Nursing            Saint Francis Hospital - Bartlett
 Home                                            Saint Francis Hospital - Memphis (AMISUB
Pennsylvania (Pennsylvania Office of the          (SFH), Inc.)
 Attorney General)                               Saint Vincent Hospital
People of the State of California                San Angelo Community Medical Center
People of the State of New York                   (San Angelo Hospital, L.P.)
People of the State of New York                  San Ramon Regional Medical Center
Physicians Regional Medical                      Santa Rosa Medical Center
Physicians Regional Medical Center -             Scenic Mountain Medical Center
 Collier Blvd                                    Scotts Valley Band of Pomo Indians
Physicians Regional Medical Center - Pine        Searcy Medical Center
 Ridge                                           Seattle Indian Health Board
Piedmont Medical Center                          Services of Indiana, Inc.
Pikeville Medical Center                         Seven Rivers Regional Medical Center
Pinoleville Pomo Nation                          Shands Lake Shore Regional Medical
Placentia - Linda Hospital                        Center
Plateau Medical Center                           Shands Live Oak Regional Medical Center
Poplar Bluff RMC - Oak Grove                     Shands Starke Regional Medical Center
Porter Regional Hospital                         Sharkey-Issaquena Hospital
Potomac Valley Hospital                          Shelby Baptist Medical Center
Potter Valley Tribe                              Shinnecock Indian Nation
Prattville Baptist Hospital                      Sierra Vista Regional Medical Center
Preston Memorial Hospital                        Siloam Springs Regional Hospital
Princeton Baptist Medical Center                 Singing River Hospital
Princeton Community Hospital Association,        Smyth County Community Hospital
 Inc.                                            South Baldwin Regional
Pueblo of Pojoaque                               South Central Regional Medical Center
Pyramid Lake Paiute Tribe                        South Central United Food & Commercial
QHC of Enterprise, Inc. d/b/a Medical             Workers Union & Employers Health &
 Center Enterprise                                Welfare Trust Fund
Red Cliff Band of Lake Superior Chippewas        South Fork Band of the Te-Moak Tribe of
Redwood Valley Tribe                              Western Shoshone Indians
Regional Hospital of Scranton                    Southampton Memorial Hospital
Reno-Sparks Indian Colony                        Southern Surgical Hospital
Resighini Rancheria                              Southern Virginia Regional Medical Center
Resolute Health Hospital                         Southside Regional Medical Center

                                            60
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                      Pg 92 of 120



Southwest Mississippi Regional Medical            Tennessee Attorney General's Office
 Center                                           Tennessee District Attorneys General Barry
Sparks Medical Center - Van Buren                  Staubus, Tony Clark, and Dan Armstrong
Sparks Regional Medical Center                    Tennessee District Attorneys General Jared
Spence and Becky Wilson Baptist Children's         Effler, Charme Allen, Dave Clark, Russell
 Hospital                                          Johnson, Stephen Crump, and Jimmy
Springs Memorial Hospital                          Dunn
St. Claire Medical Pavilion                       Tennova Healthcare
St. Claire Regional Medical Center                Tennova Healthcare - Clarksville
St. Cloud Regional Medical Center                 Tennova Healthcare - Cleveland
St. Croix Chippewa Indians of WI                  Tennova Healthcare - Harton Regional
St. Elizabeth Covington                            Medical Center (Tullahoma HMA, LLC)
St. Elizabeth Edgewood                            Tennova Healthcare - Jefferson Memorial
St. Elizabeth Florence                             Hospital (Jefferson County HMA, LLC)
St. Elizabeth Ft. Thomas                          Tennova Healthcare - LaFollette Medical
St. Elizabeth Grant                                Center (Campbell County HMA, LLC)
St. Joseph Hospital                               Tennova Healthcare - Lebanon d/b/a
St. Luke's Baptist Hospital                        University Medical Center (Lebanon
St. Mary's Medical Center                          HMA, LLC)
St. Thomas Hospital for Specialty Surgery         Tennova Healthcare - Newport Medical
 (Baptist Womens Health Center, LLC)               Center (Cocke County HMA, LLC)
St. Vincent Charity Medical Center (&             Tennova Healthcare - North Knoxville
 Rosary Hall)                                      Medical Center (Metro Knoxville HMA,
Starke Hospital                                    LLC)
State of Alabama                                  Tennova Healthcare - Shelbyville
State of Arkansas, ex rel. Scott Ellington        Tennova Healthcare - Turkey Creek Medical
State of Connecticut                               Center
State of Idaho                                    Teva Canada Limited
State of Iowa, Ex Rel.                            Teva Pharmaceuticals USA, Inc.
State of New Jersey                               Texas Spine and Joint Hospital, LLC
State of North Carolina                           The Harrison Memorial Hospital, Inc. d/b/a
State of Texas                                     Harrison Memorial Hospital
State of Washington                               The Health Care Authority for Baptist
Stonewall Jackson Hospital                         Health, an Affiliate of UAB Health System
Sullivan County, TN                               The Hospitals of Providence East Campus
Summers County ARH                                The Hospitals of Providence Memorial
Surgical Institute of Reading                      Campus
Sycamore Shoals Hospital                          The Hospitals of Providence Sierra Campus
Takoma Regional Hospital                          The Hospitals of Providence Transmountain
Tampa General Hospital                             Campus
Taylor County Hospital District Health            The Medical Center at Bowling Green
 Facilities Corporation d/b/a Taylor              The Medical Center at Caverna
 Regional Hospital                                The Medical Center at Clinton County, Inc.
Tenet Healthcare Corporation                       d/b/a The Medical Center at Albany
Tenet Healthcare Corporation and its              The Medical Center at Franklin, Inc.
 affiliates and subsidiaries                      The Medical Center at Scottsville

                                             61
19-23649-rdd   Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                     Pg 93 of 120



The Memorial Hospital of Salem County            United Hospital Center
The Orthopedic Hospital                          United Parcel Service, Inc.
The People of the State of California            Valley Baptist Medical Center - Brownsville
The State of Florida                             Venice Regional Bayfront Health
The State of Georgia                             Vermont (Vermont Attorney General’s
The State of Louisiana                            Office)
The State of Michigan                            Virginia (Virginia Office of the Attorney
The State of Mississippi                          General)
The State of New Hampshire                       W. Andrew Fox
The State of New Mexico                          Walgreen Arizona Drug Co.
The State of Ohio                                Walgreen Co.
The State of Tennessee                           Walgreen Eastern Co., Inc.
The State of Texas                               Walker Baptist Medical Center
The State of Utah                                Walker River Paiute Tribe
The Sylacauga Health Care Authority d/b/a        Wampanoag Tribe of Gay Head (Aquinnah)
 Coosa Valley Medical Center                     Washington (Washington Attorney General’s
The Villages Regional Hospital                    Office)
Thermo Fisher Scientific                         Webster County Memorial
Thomas Hospital                                  Weiss (Louis A.) Memorial Hospital
Tippah County Hospital                           Wellmont Health System
Titusville Area Hospital                         West Boca Medical Center
TOPS Surgical Specialty Hospital                 West Suburban Medical Center
Town of Butler, Alabama                          West Virginia, ex rel Patrick Morrisey,
Town of Canton                                    Attorney General
Town of Lynnfield                                Westcare Foundation, Inc.
Town of Natick                                   Westchester Fire Insurance Company
Town of Randolph                                 Western Arizona Regional Medical Center
Town of Wakefield                                 (Bullhead City Hospital Corporation)
Triad of Alabama, LLC                            Westlake Hospital
Tucson Medical Center                            Wetzel County Hospital
Tug Valley ARH Medical Center                    White County Medical Center
Twin Rivers Regional Medical Center              White River Health System, Inc.
Tyler Memorial Hospital                          Whitesburg ARH
Unicoi County Hospital                           Wilkes-Barre General Hospital
Unicol County Memorial Hospital                  Willow Creek Women's Hospital
United Food & Commercial Workers Local           Wiregrass Medical Center
 1000 Oklahoma Health & Welfare Fund             Wisconsin (Wisconsin Department of
United Food & Commercial Workers Union            Justice)
 Local 1529 & Employers Health &                 Woman's Hospital
 Welfare Plan and Trust                          Woodland Heights Medical Center (Piney
United Food & Commercial Workers Union            Woods Healthcare System, L.P.)
 Local 1995 & Employers Health and               Woodridge Hospital
 Welfare Fund                                    WVU Medicine Children's
United Food & Commercial Workers Unions          Zachary R. Schneider
 and Employers Health and Welfare Fund -
 Atlanta

                                            62
   19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                           Pg 94 of 120



                                            Schedule 2

         Schedule of Searched Parties and/or Certain Related Parties that Akin Gump
               Currently Represents, or Has in the Past Represented, in Matters
                             Unrelated to these Chapter 11 Cases


Committee of Unsecured Creditors

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Blue Cross and Blue Shield Association               West Boca Medical Center
CVS Caremark Part D Services L.L.C. &
 CaremarkPCS Health, L.L.C.

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

LTS Lohmann Therapy Systems Corporation
Pension Benefit Guaranty Corporation

Committee’s Professionals

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Jefferies LLC

Debtor Entities

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Purdue Pharma L.P.
Rhodes Technologies Inc.

Other Related Entities

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Purdue Pharma                                        Purdue Pharma Inc.

                                                 1
   19-23649-rdd      Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                            Pg 95 of 120



Purdue Pharma ULC                                     Revlon Pakistan Private Limited

Current Directors and Officers

Akin Gump has not represented in the past and currently does not represent these parties

Former Directors and Officers

Akin Gump has not represented in the past and currently does not represent these parties.

Banks

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Citibank                                              JP Morgan Chase
East West Bank                                        UBS Group AG
Goldman Sachs                                         Wells Fargo & Company

Secured Creditors

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

U.S. Bank Equipment Finance

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Air Liquide Industrial U.S. LP

50 Largest Unsecured Creditors

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Amerisourcebergen                                     CVS Caremark Part D Services, L.L.C.
Caremarkpcs Health, L.L.C.                            Mckesson Corporation
Cognizant Tech Solutions US Corp                      OptumRx, Inc.

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

                                                 2
   19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                           Pg 96 of 120




Cardinal Health                                      Packaging Coordinators Inc.
Contract Pharmacal Corp                              Rhodes Technologies Inc.

Vendors

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Bank of America N.A.                                 Sharp Corp
Cognizant Tech Solutions US Corp                     Siemens Industry Inc.
Deloitte & Touche LLP                                Standard Insurance Co.
Fidelity Managed Income                              United Parcel Service
FTI Consulting SC Inc.                               United States Pharmacopeial Convent
Goldman Sachs Asset Mgmt LP                          UPS Supply Chain Solutions
Mckesson Specialty Arizona Inc.                      Walgreen Co.
Medidata Solutions Inc.                              Walmart Inc.
Microsoft Licensing Group                            Wells Fargo Financial Leasing Inc.
Price Waterhouse Coopers LLP

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Advanced Clinical                                    Noramco Inc.
American United Life Ins Co                          Oracle America Inc.
CBRE, Inc.                                           Otis Elevator Company
Cigna Health and Life Insurance Co                   Packaging Coordinators Inc.
Cigna Participant HSA Funding Fundi                  Porter Hedges LLP
Cintas Corporation                                   Presidio Networked Solutions Inc.
Colorcon Inc.                                        Princeton Office Center LLC
Contract Pharmacal Corp                              PSL Group American Limited
Daniel J Edelman Limited                             Quinn Emanuel Urquhart &
Debevoise & Plimpton LLP                             Reed Smith LLP
DLA Piper LLP US                                     Ricoh USA Inc.
Dorsey & Whitney LLP                                 SAP America
Grunenthal Gmbh (EUR)                                Sidley Austin LLP
Health Advances Inc.                                 Sodexo Operations LLC
Iheart Media Entertainment Inc.                      State & Federal Communications Inc.
Inc Research LLC                                     Turner Construction Company
Johnson Controls Inc.                                Venable LLP
Kaiser Foundation Health Plan                        Vorys Sater Seymour & Pease LLP
Kashiv Pharma LLC                                    Waldorf Astoria Amsterdam
Lowenstein Sandler PC                                Wilmer Cutler Pickering Hale and Dorr LLP
Morris Nichols Arsht & Tunnell LLP                   Yale University

                                                 3
   19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                           Pg 97 of 120



Customers

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Amazon.com                                           Honeywell Safety Products
Amerisource Health Servs Corp                        Mckesson Corp
Amerisourcebergen Corporation                        Mckesson Financial Document
Amerisourcebergen Drug Corp                          MWI Veterinary Supply
CVS Caremark                                         OptumRx
CVS Distribution                                     Safeway Mail Stop
Fisher Scientific                                    Walmart Stores Inc.

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Albertsons                                           HE Butt Grocery Company
AMD Pennsylvania LLC                                 Imperial Distributors Inc.
Cardinal Health dba Harvard Drui                     Meijer
Cardinal Health Inc.                                 Owens & Minor
Cardinal Health P.R. 120 Inc.                        Supervalu
DMS Pharmaceutical Group Inc.                        Supervalu Pharmacies Inc.
Harris Teeter                                        Target Corp
HE Butt Grocery                                      Wegmans Food Markets

Government Authorities

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Pension Benefit Guaranty Corporation

Utilities

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Cox Business                                         Sprint
National Grid                                        Time Warner Cable Enterprises LLC
Optimum - Cablevision                                Veolia ES Technical Solutions
Spectrum Business




                                                 4
   19-23649-rdd      Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                             Pg 98 of 120



Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Duke Energy                                           New Jersey American Water Co
Earthlink Business Company                            PSE&G
Heritage Environmental Services                       Verizon
Matheson Tri Gas Inc.                                 Verizon Washington DC Inc.
MCI Comm Service

Insurers

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

ACE American Insurance Co.                            Liberty Surplus Insurance Corporation (Non-
ACE Property and Casualty Insurance                    Admitted)
 Company                                              National Union Fire Insurance Co. of
Chubb                                                  Pittsburgh, PA (AIG)
Liberty Insurance Corp                                The Insurance Company of The State of
Liberty Mutual Fire Insurance Company                  Pennsylvania (AIG Worldsource)


Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Factory Mutual Insurance Company                      Zurich American Insurance Company
FM Global Transit                                     Great American Insurance Company (Vosco)
Ironshore Specialty Insurance Company                 U.S. Specialty Insurance Company - HCC
Old Republic Insurance Company                        Steadfast Insurance Company - Zurich

Surety Bonds

Akin Gump has not represented in the past and currently does not represents this party.

Equity Interests

Akin Gump has not represented in the past and currently does not represents these parties.

Restructuring Professionals

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:


                                                 5
   19-23649-rdd        Doc 421   Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                            Pg 99 of 120



Alixpartners LLP

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Davis Polk and Wardwell LLP
Teneo Strategy LLC

Other Consultants & Advisors

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Deloitte Consulting LLP
Ernst & Young
IBM Corporation

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Mckinsey & Co Inc.
Trinity Partners LLC

Licensing Agreements

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

University of Texas

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Abbott Laboratories
Grünenthal Gmbh

Litigation

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Occidental Chemical Corporation


                                                 6
   19-23649-rdd      Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                           Pg 100 of 120



Landlords

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

UBS Financial Services Inc.

Sublessees

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Charter Communications Holding Company, LLC

United States Bankruptcy Judges (Southern District of New York)

Akin Gump has not represented in the past and currently does not represents these parties.

United States Trustee’s Office
(Region 2, Southern District of New York, Manhattan and White Plains Divisions)

Akin Gump has not represented in the past and currently does not represents these parties.

Debtor Legal Counsel

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Lynn Pinker Cox & Hurst
Thompson Coburn, LLP

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Arnold & Porter Kaye Scholer LLP                      Holland & Hart
Blank Rome LLP                                        Jones Day
Borden Ladner Gervais LLP                             Lowenstein Sandler LLP
Covington & Burling LLP                               Marks & Clerk LLP
Dechert LLP                                           Mitchell, Williams, Selig, Gates & Woodyard,
DLA Piper LLP                                          PLLC
Dorsey & Whitney LLP                                  Morgan Lewis & Bockius LLP
Gibson Dunn & Crutcher LLP                            Morris Nichols Arsht and Tunnell LLP

                                                 7
   19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                          Pg 101 of 120



Morrison & Foerster LLP                              Skadden, Arps, Slate, Meagher & Flom LLP
Nixon Peabody                                        Stikeman Elliott, LLP
Norton Rose Fulbright US LLP                         Troutman Sanders LLP
Pryor Cashman LLP                                    Vorys Sater Seymour & Pease
Reed Smith, LLP                                      Wilmerhale
Sidley Austin, LLP

Director and Officer Legal Counsel

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Simpson Thacher Barlett LLP

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Conner & Winters, LLP                                Norton Rose
Day Pitney                                           Norton Rose (Stroz Pass Through)
Debevoise & Plimpton LLP                             Paul Weiss
Mcdermott Will & Emery

Employee Indemnity Legal Counsel

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Blank Rome LLP                                       Porter Hedges, LLP
Bryan Cave LLP                                       Venable LLP
DLA Piper LLP

Plaintiffs' Attorneys

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

City of St. Louis                                    San Francisco City Attorney's Office
Los Angeles City Attorney's Office                   The Cherokee Nation
Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Barrack, Rodos & Bacine                              Bossier & Associates, PLLC
Berger & Montague, PC                                City of Rochester

                                                 8
   19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                          Pg 102 of 120



Gallagher Law Firm                                   Murray & Murray Co.
Hobbs, Straus, Dean & Walker                         Simmons & Simmons
Jasper County                                        The Cooper Law Firm
Jones, Waldo, Holbrook & Mcdonough P.C.              The Lanier Law Firm
Lanier Law                                           Washington County Attorney
Mcafee & Taft                                        Wilentz, Goldman & Spitzer

Plaintiffs

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Bad River Band of Lake Superior Chippewa             County of Travis
Baptist Health Corbin                                Eastern Band of Cherokee Indians
Baptist Health Floyd                                 Her Majesty The Queen In Right of The
Baptist Health La Grange                               Province of British Columbia
Baptist Health Lexington                             Hopland Band of Pomo Indians
Baptist Health Louisville                            International Union of Operating Engineers,
Baptist Health Madisonville, Inc.                      Local 150
Baptist Health Paducah                               Kershaw Health
Baptist Health Richmond, Inc.                        Memorial Healthcare System Inc.
Baptist Healthcare System, Inc.                      MSP Recovery Claims Series LLC
Baptist Hospital Inc. and Jay Hospital               Oneida Nation
Big Valley Band of Pomo Indians of The Big           Rincon Band of Luiseno Indians
 Valley Rancheria                                    Scotts Valley Band of Pomo Indians
Blue Cross and Blue Shield of Louisiana              Seneca Nation of Indians
Bon Secours Health System, Inc.                      St. Elizabeth Healthcare
Bowling Green Warren County Community                State of Minnesota
 Hospital Corporation                                State of Washington
City of Bloomington and Monroe County                The Medical Center at Bowling Green
City of New York                                     The Medical Center at Franklin, Inc.
City of St. Louis                                    West Boca Medical Center, Inc.
County of Tarrant

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Appalachian Regional Healthcare, Inc.                Choctaw Nation
Boone County                                         City and County of Denver
Bossier Parish                                       City of Atlanta
Brazos County                                        City of Bastrop, Louisiana
Broward County, Florida                              City of Boston
Campbell County, TN                                  City of Burbank
Chickasaw Nation                                     City of Chicago

                                                 9
   19-23649-rdd      Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05       Main Document
                                           Pg 103 of 120



City of Clearwater in the County of Pinellas        Nye County, Nevada
City of Eagle Pass, Texas                           Paiute-Shoshone Tribe of The Fallon
City of Kansas City, Missouri                        Reservation and Colony
City of Laredo, Texas                               Palm Beach County
City of Los Angeles, California                     Passamaquoddy Tribe-Indian Township
City of Minneapolis, Minnesota                      Passamaquoddy Tribe-Pleasant Point
City of North Miami, Florida                        Pinellas County, Florida
City of Philadelphia                                Saint Regis Mohawk Tribe
City of Rochester                                   Sarasota County Public Hospital District
City of San Diego                                   Sheboygan County
City of Seattle                                     South Fork Band of the Te-Moak Tribe of
City of Thornton                                     Western Shoshone Indians
City of Vernon, Alabama                             Standing Rock Sioux Tribe
Clinton County                                      State of Alaska
Common Wealth of PA                                 State of California
Confederated Tribe of Warm Springs                  State of Connecticut
Confederated Tribes of The Grand Ronde              State of Delaware, Ex Rel. Matthew P. Denn
 Community of Oregon                                State of Illinois
County of Bexar                                     State of New Mexico
County of Cameron                                   State of New York
County of Dallas                                    State of North Carolina
County of El Paso                                   State of Ohio
County of Jasper                                    State of Oregon
County of Kerr                                      State of Rhode Island
County of Nassau                                    State of South Dakota
County of San Diego                                 State of Texas
County of San Mateo                                 State of Vermont
County of San Patricio                              Texas Office of the Attorney General
County of Washington                                The Commonwealth of PA by James Martin
County of Webb                                      The Muscogee (Creek) Nation
County of Westchester                               The Passamaquoddy Tribe-Indian Township
Gonzales Healthcare Systems                         Town of Plymouth
Highlands Regional Medical Center                   Town of Stratford
Jasper County                                       Unified Government of Wyandotte
John Doe                                             County/Kansas City, Kansas
Maverick County, Texas                              Walker County
Mennonite General Hospital, Inc.                    Washington County
Metrohealth System                                  York County
Montgomery County, Maryland                         Zenith Insurance Company
Nicholas A. Padron




                                               10
   19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                          Pg 104 of 120



Other

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Novo Nordisk

Parties Listed on Filed 2019 Statements, as of October 15, 2019

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:

Abilene Regional Medical Center (ARMC,                Bluffton Regional Medical Center
 L.P.)                                                Brookwood Baptist Medical Center
Baptist Health Corbin                                 CAMC General Hospital
Baptist Health Floyd                                  CAMC Memorial Hospital
Baptist Health La Grange                              CAMC Teays Valley Hospital
Baptist Health Lexington                              CAMC Women and Children's Hospital
Baptist Health Louisville                             Carolinas Hospital System Florence
Baptist Health Madisonville                           Carolinas Hospital System Marion
Baptist Health Paducah                                Coastal Carolina Hospital
Baptist Health Richmond                               College Station Medical Center (College
Baptist Medical Center                                 Station Hospital, L.P.)
Baptist Medical Center East                           Community Health Systems and its affiliates
Baptist Memorial Hospital - Attala                     and subsidiaries
Baptist Memorial Hospital - Calhoun                   ContinueCARE Hospital (Baptist Corbin)
Baptist Memorial Hospital - Collierville              Coral Gables Hospital
Baptist Memorial Hospital - DeSoto                    CoxHealth
Baptist Memorial Hospital - Golden Triangle           Dallas County Hospital District d/b/a Parkland
Baptist Memorial Hospital - Huntingdon                 Health & Hospital System
Baptist Memorial Hospital - Leake                     Desert Regional Medical Center
Baptist Memorial Hospital - Memphis                   DeTar Hospital Navarro (Victoria of Texas,
Baptist Memorial Hospital - MS Baptist                 L.P.)
 Medical Center                                       DeTar Hospital North (Victoria of Texas, L.P.)
Baptist Memorial Hospital - North MS                  DMC Children's Hospital of Michigan
Baptist Memorial Hospital - Tipton                    DMC Detroit Receiving Hospital
Baptist Memorial Hospital - Union City                DMC Huron Valley - Sinai Hospital
Baptist Memorial Hospital - Union County              DMC Hutzel Women's Hospital
Baptist Memorial Hospital - Yazoo                     DMC Rehabilitation Institute of Michigan
Baptist Memorial Hospital Booneville                  DMC Sinai-Grace Hospital
Baptist Memorial Hospital for Women                   Doctors Hospital of Manteca
Baptist Memorial Rehabilitation Hospital              Doctors Medical Center of Modesto
Baptist Memorial Restorative Care Hospital            East Cooper Medical Center

                                                 11
   19-23649-rdd     Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                         Pg 105 of 120



Emanuel Medical Center Twin Cities                  Placentia - Linda Hospital
 Community Hospital                                 Plateau Medical Center
Erie County Medical Center (ECMC)                   Saint Francis Hospital - Bartlett
Florida Medical Center, a campus of North           Saint Francis Hospital - Memphis (AMISUB
 Shore                                               (SFH), Inc.)
Gadsden Regional Medical Center                     Saint Vincent Hospital
Good Samaritan Medical Center                       San Angelo Community Medical Center (San
Greene County Hospital                               Angelo Hospital, L.P.)
Guadalupe Regional Medical Group                    Sierra Vista Regional Medical Center
Halifax Hospital Medical Center                     St. Elizabeth Covington
Hialeah Hospital                                    St. Elizabeth Edgewood
Hilton Head Hospital                                St. Elizabeth Florence
Jackson Hospital & Clinic, Inc. ("Jackson           St. Elizabeth Ft. Thomas
 Hospital")                                         St. Elizabeth Grant
Jefferson Medical Center (Charles Town              St. Joseph Hospital
 General Hospital)                                  St. Joseph Hospital
JFK Memorial Hospital                               St. Luke's Baptist Hospital
Lakewood Regional Medical Center                    St. Mary's Medical Center
Los Alamitos Medical Center Fountain Valley         St. Thomas Hospital for Specialty Surgery
 Regional Hospital                                   Baptist Womens Health Center, LLC)
Lutheran Hospital                                   Tampa General Hospital
Mary Black Health System - Gaffney                  Tenet Healthcare Corporation and its affiliates
Mary Black Health System - Spartanburg               and subsidiaries
Memorial Hermann Surgical Hospital First            Tennova Healthcare
 Colony                                             Tennova Healthcare - Clarksville
Memorial Hermann Surgical Hospital                  Tennova Healthcare - Cleveland
 Kingwood                                           Tennova Healthcare - Harton Regional
MetroWest Medical Center - Farmingham                Medical Center (Tullahoma HMA, LLC)
 Union Hospital                                     Tennova Healthcare - Jefferson Memorial
MetroWest Medical Center - Leonard Morse             Hospital (Jefferson County HMA, LLC)
 Hospital                                           Tennova Healthcare - LaFollette Medical
Mobile Infirmary                                     Center (Campbell County HMA, LLC)
Monroe County Healthcare Authority d/b/a            Tennova Healthcare - Lebanon d/b/a
 Monroe County Hospital                              University Medical Center (Lebanon HMA,
Nacogdoches Medical Center                           LLC)
Navarro Regional Hospital (Navarro Hospital,        Tennova Healthcare - Newport Medical
 L.P.)                                               Center (Cocke County HMA, LLC)
NEA Baptist Memorial Hospital                       Tennova Healthcare - North Knoxville
North Shore Medical Center                           Medical Center (Metro Knoxville HMA,
Northeast Regional Medical Center                    LLC)
Northwest Medical Center                            Tennova Healthcare - Shelbyville
Northwest Medical Center - Bentonville              Tennova Healthcare - Turkey Creek Medical
Northwest Medical Center - Springdale                Center
Palmetto General Hospital                           Texas Spine and Joint Hospital, LLC
Piedmont Medical Center

                                               12
   19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                          Pg 106 of 120



The Health Care Authority for Baptist Health,         The Memorial Hospital of Salem County
 an Affiliate of UAB Health System                    The State of Mississippi
The Hospitals of Providence East Campus               Tyler Memorial Hospital
The Hospitals of Providence Memorial                  United Hospital Center
 Campus                                               Valley Baptist Medical Center
The Hospitals of Providence Sierra Campus             Valley Baptist Medical Center - Brownsville
The Hospitals of Providence Transmountain             Weiss (Louis A.) Memorial Hospital
 Campus                                               West Boca Medical Center
The Medical Center at Bowling Green                   West Suburban Medical Center
The Medical Center at Franklin, Inc.                  Westlake Hospital

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Affinity Hospital, LLC d/b/a Grandview                Merit Health Central
 Medical Center                                       Merit Health Madison
Appalachian Regional Healthcare, Inc. (ARH)           Merit Health Natchez
Beckley ARH                                           Merit Health Rankin
Broward County                                        Merit Health River Oaks
Cedar Park Regional Medical Center (Cedar             Merit Health River Region
 Park Health System, L.P.)                            Merit Health Wesley
Citizens Baptist Medical Center                       Merit Health Woman's Hospital
City of Chicago                                       Monongalia General Hospital
City of Philadelphia                                  Mountain View Regional Medical Center
Davis Memorial Hospital                               Mountain View Regional Medical Center
District of Columbia (Office of the Attorney          Muscogee (Creek) Nation
 General for the District of Columbia)                Northeast Baptist Hospital
Fayette Medical Center                                Shands Lake Shore Regional Medical Center
First Hospital                                        Shands Live Oak Regional Medical Center
Highlands Regional Medical Center                     Shands Starke Regional Medical Center
Holston Valley Medical Center                         Southampton Memorial Hospital
Laughlin Memorial Hospital                            Sycamore Shoals Hospital
McDowell ARH                                          The State of New Mexico
Medical West Hospital Authority, an Affiliate         The State of Ohio
 of UAB Health System d/b/a UAB Medical               The State of Texas
 West                                                 Whitesburg ARH
Merit Health Biloxi

Notice of Appearance Parties, as of October 15, 2019

Akin Gump has represented in the past and currently represents the following companies and/or
certain related parties of such companies on matters wholly unrelated to the Debtors’ chapter 11
cases:




                                                 13
   19-23649-rdd      Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                           Pg 107 of 120



Abilene Regional Medical Center (ARMC,               Carolinas Hospital System Florence
 L.P.)                                               Carolinas Hospital System Marion
AmerisourceBergen Drug Corporation                   Coastal Carolina Hospital
Bad River Band of Lake Superior Tribe of             College Station Medical Center (College
 Chippewa Indians/Bad River Health &                  Station Hospital, L.P.)
 Wellness Center                                     Community Health Systems and its affiliates
Baptist Health Corbin                                 and subsidiaries
Baptist Health Floyd                                 Community Health Systems, Inc.
Baptist Health La Grange                             ContinueCARE Hospital (Baptist Corbin)
Baptist Health Lexington                             Coral Gables Hospital
Baptist Health Louisville                            CoxHealth
Baptist Health Madisonville                          CVS Caremark Part D Services, L.L.C.
Baptist Health Paducah                               Dallas County Hospital District d/b/a Parkland
Baptist Health Richmond                               Health & Hospital System
Baptist Hospital, Inc. (Baptist Hospital, Jay        Desert Regional Medical Center
 Hospital)                                           DeTar Hospital Navarro (Victoria of Texas,
Baptist Medical Center                                L.P.)
Baptist Medical Center East                          DeTar Hospital North (Victoria of Texas, L.P.)
Baptist Memorial Hospital - Attala                   DMC Children's Hospital of Michigan
Baptist Memorial Hospital - Calhoun                  DMC Detroit Receiving Hospital
Baptist Memorial Hospital - Collierville             DMC Huron Valley - Sinai Hospital
Baptist Memorial Hospital - DeSoto                   DMC Hutzel Women's Hospital
Baptist Memorial Hospital - Golden Triangle          DMC Rehabilitation Institute of Michigan
Baptist Memorial Hospital - Huntingdon               DMC Sinai-Grace Hospital
Baptist Memorial Hospital - Leake                    Doctors Hospital of Manteca
Baptist Memorial Hospital - Memphis                  Doctors Medical Center of Modesto
Baptist Memorial Hospital - MS Baptist               East Cooper Medical Center
 Medical Center                                      Emanuel Medical Center Twin Cities
Baptist Memorial Hospital - North MS                  Community Hospital
Baptist Memorial Hospital - Tipton                   Erie County Medical Center (ECMC)
Baptist Memorial Hospital - Union City               Florida Medical Center, a campus of North
Baptist Memorial Hospital - Union County              Shore
Baptist Memorial Hospital - Yazoo                    Gadsden Regional Medical Center
Baptist Memorial Hospital Booneville                 Good Samaritan Medical Center
Baptist Memorial Hospital for Women                  Greene County Hospital
Baptist Memorial Rehabilitation Hospital             Guadalupe Regional Medical Group
Baptist Memorial Restorative Care Hospital           Halifax Hospital Medical Center
Big Valley Band of Pomo Indians                      Hialeah Hospital
Bluffton Regional Medical Center                     Hilton Head Hospital
Brookwood Baptist Medical Center                     Jackson Hospital & Clinic, Inc. ("Jackson
CAMC General Hospital                                 Hospital")
CAMC Memorial Hospital                               Jefferson Medical Center (Charles Town
CAMC Teays Valley Hospital                            General Hospital)
CAMC Women and Children's Hospital                   JFK Memorial Hospital
CaremarkPCS Health, L.L.C.                           Lakewood Regional Medical Center

                                                14
   19-23649-rdd     Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05           Main Document
                                         Pg 108 of 120



Los Alamitos Medical Center Fountain Valley         St. Thomas Hospital for Specialty Surgery
 Regional Hospital                                   (Baptist Women’s Health Center, LLC)
Lutheran Hospital                                   State of Washington
Mary Black Health System - Gaffney                  Tampa General Hospital
Mary Black Health System - Spartanburg              Tenet Healthcare Corporation
McKesson Corporation                                Tenet Healthcare Corporation and its affiliates
Memorial Hermann Surgical Hospital First             and subsidiaries
 Colony                                             Tennova Healthcare
MetroWest Medical Center - Farmingham               Tennova Healthcare - Clarksville
 Union Hospital                                     Tennova Healthcare - Cleveland
MetroWest Medical Center - Leonard Morse            Tennova Healthcare - Harton Regional
 Hospital                                            Medical Center (Tullahoma HMA, LLC)
Mobile Infirmary                                    Tennova Healthcare - Jefferson Memorial
Monroe County Healthcare Authority d/b/a             Hospital (Jefferson County HMA, LLC)
 Monroe County Hospital                             Tennova Healthcare - LaFollette Medical
Nacogdoches Medical Center                           Center (Campbell County HMA, LLC)
Navarro Regional Hospital (Navarro Hospital,        Tennova Healthcare - Lebanon d/b/a
 L.P.)                                               University Medical Center (Lebanon HMA,
NEA Baptist Memorial Hospital                        LLC)
North Shore Medical Center                          Tennova Healthcare - Newport Medical
Northeast Regional Medical Center                    Center (Cocke County HMA, LLC)
Northwest Medical Center                            Tennova Healthcare - North Knoxville
Northwest Medical Center - Bentonville               Medical Center (Metro Knoxville HMA,
Northwest Medical Center - Springdale                LLC)
OptumRX, Inc.                                       Tennova Healthcare - Shelbyville
Palmetto General Hospital                           Tennova Healthcare - Turkey Creek Medical
Piedmont Medical Center                             Center
Pinoleville Pomo Nation                             Texas Spine and Joint Hospital, LLC
Placentia - Linda Hospital                          The Health Care Authority for Baptist Health,
Plateau Medical Center                               an Affiliate of UAB Health System
Saint Francis Hospital - Bartlett                   The Hospitals of Providence East Campus
Saint Francis Hospital - Memphis (AMISUB            The Hospitals of Providence Memorial
 (SFH), Inc.)                                        Campus
Saint Vincent Hospital                              The Hospitals of Providence Sierra Campus
San Angelo Community Medical Center (San            The Hospitals of Providence Transmountain
 Angelo Hospital, L.P.)                              Campus
Sierra Vista Regional Medical Center                The Medical Center at Bowling Green
St. Elizabeth Covington                             The Medical Center at Franklin, Inc.
St. Elizabeth Edgewood                              The Memorial Hospital of Salem County
St. Elizabeth Florence                              Thermo Fisher Scientific
St. Elizabeth Ft. Thomas                            Tyler Memorial Hospital
St. Elizabeth Grant                                 United Hospital Center
St. Joseph Hospital                                 United Parcel Service, Inc.
St. Luke's Baptist Hospital                         Valley Baptist Medical Center - Brownsville
St. Mary's Medical Center                           Walgreen Arizona Drug Co.

                                               15
   19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                          Pg 109 of 120



Walgreen Co.                                         West Suburban Medical Center
Walgreen Eastern Co., Inc.                           Westlake Hospital
Weiss (Louis A.) Memorial Hospital
West Boca Medical Center

Akin Gump has represented in the past the following companies and/or certain related parties of
such companies on matters wholly unrelated to the Debtors’ chapter 11 cases:

Affinity Hospital, LLC d/b/a Grandview               Merit Health Natchez
 Medical Center                                      Merit Health Rankin
Appalachian Regional Healthcare, Inc. (ARH)          Merit Health River Oaks
Beckley ARH                                          Merit Health River Region
BMC Group, Inc.                                      Merit Health Wesley
Broward County                                       Merit Health Woman's Hospital
Brownwood Regional Medical Center                    Monongalia General Hospital
 (Brownwood Hospital, L.P.)                          Mountain View Regional Medical Center
Campbell County, TN                                  Mountain View Regional Medical Center
Cedar Park Regional Medical Center (Cedar            Muscogee (Creek) Nation
 Park Health System, L.P.)                           Northeast Baptist Hospital
Citizens Baptist Medical Center                      Old Republic Insurance Company
City of Chicago                                      People of the State of New York
City of Fort Smith, AR                               Pyramid Lake Paiute Tribe
City of Philadelphia                                 Shands Lake Shore Regional Medical Center
Commonwealth of Pennsylvania                         Shands Live Oak Regional Medical Center
County of Boone, AR                                  Shands Starke Regional Medical Center
County of Washington, AR                             South Fork Band of the Te-Moak Tribe of
Davis Memorial Hospital                               Western Shoshone Indians
District of Columbia (Office of the Attorney         Southampton Memorial Hospital
 General for the District of Columbia)               State of Connecticut
Fallon Paiute-Shoshone Tribe                         State of Iowa, Ex Rel.
Fayette Medical Center                               State of North Carolina
First Hospital                                       State of Texas
Giant Eagle, Inc.                                    Sycamore Shoals Hospital
Gonzales Healthcare Systems                          Teva Pharmaceuticals USA, Inc.
Highlands Regional Medical Center                    The State of New Mexico
Ho Chunk Nation                                      The State of Ohio
Holston Valley Medical Center                        The State of Texas
Laughlin Memorial Hospital                           Wampanoag Tribe of Gay Head (Aquinnah)
McDowell ARH                                         Whitesburg ARH
Medical West Hospital Authority, an Affiliate
 of UAB Health System d/b/a UAB Medical
 West
Merit Health Biloxi
Merit Health Central
Merit Health Madison

                                                16
 19-23649-rdd     Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                        Pg 110 of 120



                                           Schedule 3

            Schedule of Searched Parties and/or Certain Related Parties that Are
            Currently, or Have Been in the Past, Adverse to Clients of Akin Gump

Abbot Laboratories                                  Baylor Orthopedic and Spine Hospital at
ACE American Insurance Co.                           Arlington
ACE Property and Casualty Insurance                 Baylor Orthopedic and Spine Hospital at
 Company                                             Arlington
Adlon Therapeutics LP                               Baylor Scott & White Medical Center - Frisco
Air Liquide Industrial U.S. LP                      Baylor Scott & White Medical Center -
Alexandria City Attorney                             Sunnyvale
Alixpartners LLP                                    Baylor Scott & White Surgical Hospital at
Amazon.com                                           Sherman
AMD Pennsylvania LLC                                Baylor Surgical Hospital at Fort Worth
Arkansas v. Purdue Action                           Baylor Surgical Hospital at Los Colinas
Arnold & Porter Kaye Scholer LLP                    Big Sandy Rancheria of Western Mono
Asbestos Workers Local 6 Health and Welfare          Indians
 Fund and Massachusetts Bricklayers &               Big Valley Band of Pomo Indians
 Masons Trust Funds                                 Big Valley Band of Pomo Indians of The Big
Atlanta Dept. of Law                                 Valley Rancheria
Bank of America N.A.                                Blue Cross and Blue Shield Association
Baptist Health Corbin                               Blue Cross and Blue Shield of Louisiana
Baptist Health Floyd                                Board of County Commissioners of Jefferson
Baptist Health Floyd                                 County
Baptist Health La Grange                            Burlington Drug Co Inc.
Baptist Health Lexington                            Button Land L.P.
Baptist Health Louisville                           California (California Department of Justice
Baptist Health Madisonville                          Office of the Attorney General)
Baptist Health Madisonville, Inc.                   Camden Clark Medical Center
Baptist Health Paducah                              Cardinal Health
Baptist Health Richmond                             Cardinal Health dba Harvard Drui
Baptist Health Richmond, Inc.                       Cardinal Health Inc.
Baptist Healthcare System, Inc.                     Cardinal Health P.R. 120 Inc.
Baptist Hospital Inc. and Jay Hospital              CaremarkPCS Health, L.L.C.
Baptist Hospital, Inc. (Baptist Hospital, Jay       Carolinas Hospital System Florence
 Hospital)                                          Carolinas Hospital System Marion
Barbara D. Underwood, Attorney General of           Carroll County
 the State of New York                              Carroll County Board of County
Baron & Budd                                         Commissioners
Bashas Inc.                                         CBRE, Inc.
Battle Mountain of The Te-Moak Tribe of             Charles River Laboratories
 Western Shoshone Indians                           Charter Communications Holding Company,
Baylor Medical Center at Trophy Club                 LLC
Baylor Medical Center at Uptown                     Cheyenne & Arapaho Tribes
                                                    Cheyenne & Arapaho Tribes and Clinic

                                                1
 19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                      Pg 111 of 120



Chubb                                           County of Jefferson
Cigna Health and Life Insurance Co              County of Maricopa
Cigna Participant HSA Funding Fundi             County of Montgomery, AR
Cintas Corporation                              County of Orange
Citibank                                        County of Orangeburg
City of Alexandria, City of Elwood and          County of Rensselaer
 Madison County                                 County of Riverside
City of Birmingham, Alabama                     County of Sacramento
City of Chicago                                 County of San Francisco
City of Cuyahoga Falls                          County of San Luis Obispo, California
City of Fall River                              County of Shasta
City of Kansas City, Missouri                   County of Suffolk
City of Los Angeles, California                 County of Tarrant
City of Memphis                                 Covermymeds LLC
City of Miami                                   Cox Business
City of New York                                CVS Caremark
City of Newark, NJ                              CVS Caremark Part D Services L.L.C.
City of North Miami, Florida                    CVS Distribution
City of Palmetto                                Davis Polk and Wardwell LLP
City of Philadelphia                            Dekalb County, Illinois
City of Phoenix                                 Delaware (Delaware Office of the Attorney
City of Pittsburgh                               General)
City of Portland                                Deloitte & Touche LLP
City of Portland and Jay County                 Deloitte Consulting LLP
City of Portsmouth                              Depomed Inc.
City of Richmond                                Direct Energy Services LLC
City of St. Louis                               District of Columbia (Office of the Attorney
City of Tallahassee                              General for the District of Columbia)
Claflin Company                                 DLA Piper LLP
Clayton County, Georgia                         DLA Piper LLP US
Clean Harbors Inc.                              Duke Energy
Cleveland Bakers and Teamsters Health and       East West Bank
 Welfare Fund                                   Elsevier
Cognizant Tech Solutions US Corp                Ely Shoshone Tribe of Nevada
Cognizant Tech Solutions US Corp                Ernst & Young
Columbia County                                 Eversource Energy
Common Wealth of PA                             Express Scripts
Commonwealth of Massachusetts                   Factory Mutual Insurance Company
Commonwealth of Pennsylvania                    Fayette Medical Center
Connecticut (Connecticut Office of the          Fidelity Managed Income
 Attorney General)                              FM Global Transit
ContinueCARE Hospital (Baptist Corbin)          Frontier Communications
County of Columbia                              FTI Consulting Sc Inc.
County of Dekalb                                Garrett County, Maryland
County of Fresno                                Gefco Forwarding USA Inc
County of Hamilton                              Giant Eagle, Inc.

                                            2
 19-23649-rdd      Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                         Pg 112 of 120



Gibson Dunn & Crutcher LLP                           Mckesson Specialty Arizona Inc.
Goldman Sachs                                        Mckinsey & Co Inc.
Goldman Sachs Asset Mgmt LP                          Meijer
Great American Insurance Company (Vosco)             Memorial Hermann Surgical Hospital First
Greenfield Bioventures LP                             Colony
Grünenthal Gmbh                                      Memorial Hermann Surgical Hospital
Grunenthal Gmbh (EUR)                                 Kingwood
Harris County                                        Microsoft Licensing Group
HCL America Inc.                                     Montgomery County, Maryland
Henry Schein Animal Health                           Motley Rice
Hogan Lovells US LLP [DC]                            MSP Recovery Claims Series LLC
IBEW Local 38 Health and Welfare Fund                National Grid
IBM Corporation                                      National Union Fire Insurance Co. of
Iheart Media Entertainment Inc.                       Pittsburgh, PA (AIG)
Illinois (Office of the Attorney General State       Nayatt Cove Lifescience Inc.
  of Illinois)                                       Nevada (State of Nevada, Office of the
Imbrium Therapeutics LP                               Attorney General)
International Union of Operating Engineers,          Nevada Counties and Municipalities
  Local 150                                          New Jersey (Office of the New Jersey
Iowa (Iowa Department of Justice Office of            Attorney General)
  the Attorney General)                              New York (New York State Office of the
Ironshore Specialty Insurance Company                 Attorney General)
Jackson County                                       New York State Department of Financial
Jackson County, Missouri                              Services
Jane Doe                                             Norton Rose
Jefferies LLC                                        Norton Rose (Stroz Pass Through)
Jefferson County                                     Norton Rose Fulbright US LLP
Jefferson County, AL                                 Novo Nordisk
Johnson Controls Inc.                                Occidental Chemical Corporation
JP Morgan Chase                                      Office of the Attorney General - Texas
Kaiser Foundation Health Plan                        Ohio Carpenters Health Fund
Kmart Corporation                                    Old Republic Insurance Company
La Crosse County                                     Ophir Green Corp.
Liberty Insurance Corp                               Optimum - Cablevision
Liberty Mutual Fire Insurance Company                OptumRx, Inc.
Liberty Surplus Insurance Corporation (Non-          Oracle America Inc.
  Admitted)                                          Orange County
Los Angeles City Attorney's Office                   Oregon (Oregon Department of Justice)
Macon County, Illinois                               Paul Land Inc.
Madison County                                       Pension Benefit Guaranty Corporation
Massachusetts (Office of the Massachusetts           People of California
  Attorney General)                                  People of the State of California
Mcafee & Taft                                        Pinoleville Pomo Nation
Mckesson Corp                                        Port Gamble S’klallam Tribe, Suquamish
Mckesson Corporation                                  Tribe, and Jamestown S’klallam Tribe
Mckesson Financial Document                          Portland City Attorney's Office

                                                 3
 19-23649-rdd    Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05        Main Document
                                       Pg 113 of 120



Presidio Networked Solutions Inc.                 South Fork Band of the Te-Moak Tribe of
Price Waterhouse Coopers LLP                       Western Shoshone Indians
PSE&G                                             Southeastern Pennsylvania Transportation
Publix Super Markets Inc.                          Authority
Purdue Pharma                                     Spectrum Business
Purdue Pharma Inc.                                Sprint
Purdue Pharma L.P.                                St. Joseph Hospital
Purdue Pharma Manufacturing, LP                   Standard Insurance Co.
Purdue Pharma of Puerto Rico L.P.                 Standing Rock Sioux Tribe
Purdue Pharma Technologies Inc.                   State of Alabama
Purdue Pharma ULC                                 State of Alaska
Purdue Pharmaceuticals L.P.                       State of Arizona
Purdue Transdermal Technologies L.P.              State of Arkansas
Pyramid Lake Paiute Tribe                         State of Arkansas, ex rel. Scott Ellington
Quality Chemical Laboratories                     State of California
Quidnick Land L.P.                                State of Connecticut
Quinn Emanuel Urquhart &                          State of Delaware, Ex Rel. Matthew P. Denn
Randy Smith, Sheriff of St. Tammany Parish,       State of Florida
 Louisiana                                        State of Georgia
Reed Smith LLP                                    State of Illinois
Relayhealth                                       State of Indiana
Rhodes Pharmaceutical L.P.                        State of Iowa, Ex Rel.
Rhodes Technologies Inc.                          State of Louisiana
Rhodes Technologies Inc.                          State of Minnesota
Robert Bosch Packaging                            State of Mississippi
Rochester Drug Cooperative Inc.                   State of Missouri
Rosebud Sioux Tribe                               State of Montana
Russell Reynolds Assoc Inc.                       State of Nevada
Safeway Mail Stop                                 State of New Hampshire
San Francisco City Attorney Dennis J.             State of New Jersey
 Herrera                                          State of New Mexico
San Francisco City Attorney's Office              State of New York
SAP America                                       State of New York Department of Health
Schneider Electric Buildings                      State of North Carolina
Schuyler County,                                  State of North Dakota
Seneca Nation of Indians                          State of Oklahoma
Seven Seas Hill Corp.                             State of Oregon
Sharp Corp                                        State of Pennsylvania
Siemens Industry Inc.                             State of Rhode Island
Smith Drug Company                                State of South Carolina
Sodexo Operations LLC                             State of Tennessee
South Central UFCW Unions and Employers           State of Texas
 Health & Welfare Trust                           State of Vermont
South Central United Food & Commercial            State of Washington
 Workers Union & Employers Health &               State of Wyoming
 Welfare Trust Fund                               Steadfast Insurance Company - Zurich

                                              4
 19-23649-rdd      Doc 421     Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                         Pg 114 of 120



Stericycle Inc.                                       United Food & Commercial Workers Local
Stockbridge-Munsee Community                           1000 Oklahoma Health & Welfare Fund
Supervalu                                             United Food and Commercial Workers Health
Supervalu Pharmacies Inc.                              and Welfare Fund of Northeastern
SVC Pharma Inc.                                        Pennsylvania
SVC Pharma L.P.                                       United Food and Commercial Workers Local
Target Corp                                            1000 Oklahoma Health and Welfare Fund
Tenet Healthcare Corporation                          United Food and Commercial Workers Union
Tenet Healthcare Corporation and its affiliates        UFCW Local 1529 and Employers Health
 and subsidiaries                                      and Welfare Plan and Trust
Teva Pharmaceuticals USA, Inc.                        United Food and Commercial Workers
Texas Office of the Attorney General                   Unions and Employers Health and Welfare
The Cherokee Nation                                    Fund - Atlanta
The Commonwealth of Puerto Rico                       United Food and Commercial Workers Union
The Health Care Authority for Baptist Health,          Local 1995 Employers Health and Welfare
 an Affiliate of UAB Health System                     Fund
The Insurance Company of the State of                 United Parcel Service
 Pennsylvania (AIG Worldsource)                       United States Drug Enforcement
The Navajo Nation                                      Administration (DEA)
The P.F. Laboratories, Inc.                           United States Food and Drug Administration
The People of the State of California                  (FDA)
The Sam Bernstein Law Firm, PLLC                      University of Texas
The State of Florida                                  UPS Supply Chain Solutions
The State of Georgia                                  Veolia ES Technical Solutions
The State of Louisiana                                Verizon
The State of Michigan                                 Verizon Washington DC Inc.
The State of Mississippi                              Vermont (Vermont Attorney General’s Office)
The State of New Hampshire                            Vida Ventures
The State of New Mexico                               Village of Dolton
The State of Tennessee                                Walgreen Arizona Drug Co.
The State of Texas                                    Walgreen Co.
Thermo Fisher Scientific                              Walgreen Eastern Co., Inc.
Time Warner Cable Enterprises LLC                     Walmart Inc.
Town of Mashpee                                       Walmart Stores Inc.
Tribune Media Company                                 Waters Kraus & Paul
Truven Health Analytics LLC                           Watts Guerra
Turner Construction Company                           Weitz & Luxenberg
U Rm Stores Inc.                                      Wells Fargo & Company
U.S. Bank Equipment Finance                           Wells Fargo Financial Leasing Inc.
U.S. Specialty Insurance Company - HCC                West Virginia, ex rel Patrick Morrisey,
UBS Financial Services Inc.                            Attorney General
UBS Group AG                                          Westchester Fire Insurance Company
UDF LP                                                WVU Medicine Children's
UFCW Local 23 and Employers Health Fund               Zurich American Insurance Company
Unified Government of Wyandotte
 County/Kansas City, Kansas

                                                  5
19-23649-rdd    Doc 421    Filed 11/05/19 Entered 11/05/19 21:48:05         Main Document
                                     Pg 115 of 120



                                          Schedule 4

          Schedule of Searched Parties (or Affiliates Thereof) that Are Currently
             Serving, or Have in the Past Served, on Other Informal and/or
               Official Creditors’ Committees Represented by Akin Gump

Bank of America N.A.                              Louisiana Health Service & Indemnity
Blue Cross and Blue Shield Association             Company
Blue Cross and Blue Shield of Louisiana           Mckesson Corporation
Cheryl Juaire                                     Mckesson Financial Document
Cigna Health and Life Insurance Co                Mckesson Specialty Arizona Inc.
Cigna Participant HSA Funding Fundi               National Union Fire Insurance Co. of
Citibank                                           Pittsburgh, PA (AIG)
CVS Caremark Part D Services, L.L.C. &            Occidental Chemical Corporation
 CaremarkPCS Health, L.L.C.                       Pension Benefit Guaranty Corporation
CVS Caremark                                      Ryan Hampton
CVS Distribution                                  Siemens Industry Inc.
Ernst & Young                                     The Insurance Company of the State of
Fidelity Managed Income                            Pennsylvania (AIG Worldsource)
Goldman Sachs                                     U.S. Bank Equipment Finance
Goldman Sachs Asset Mgmt LP                       UBS Financial Services Inc.
Jefferies LLC                                     UBS Group AG
JP Morgan Chase                                   Verizon
Kara Trainor                                      Verizon Washington DC Inc.
Liberty Insurance Corp                            Walter Lee Salmons
Liberty Mutual Fire Insurance Company             Wells Fargo & Company
Liberty Surplus Insurance Corporation             Wells Fargo Financial Leasing Inc.
 (Non-Admitted)                                   West Boca Medical Center, Inc.




                                              1
19-23649-rdd   Doc 421   Filed 11/05/19 Entered 11/05/19 21:48:05   Main Document
                                   Pg 116 of 120





                                   (;+,%,7&

                                6WXKDQ'HFODUDWLRQ

                                         




                                        

19-23649-rdd               Doc 421             Filed 11/05/19 Entered 11/05/19 21:48:05          Main Document
                                                         Pg 117 of 120



81,7('67$7(6%$1.5837&<&2857
6287+(51',675,&72)1(:<25.

                                                                     
,QUH                                                               &KDSWHU
                                                                     
385'8(3+$50$/3et al.                                         &DVH1R 5'' 
                                                                     
                   'HEWRUV                                      -RLQWO\$GPLQLVWHUHG
                                                                     

 '(&/$5$7,212)%5(1'$1678+$1,168332572)7+($33/,&$7,212)
7+(2)),&,$/&200,77((2)816(&85('&5(',72562)385'8(3+$50$
/3ET AL. 725(7$,1$1'(03/2<$.,1*803675$866+$8(5 )(/'//3
              $6&2816(/NUNC PRO TUNC 726(37(0%(5

            8QGHU86&,%UHQGDQ6WXKDQGHFODUHDVIROORZVXQGHUSHQDOW\RISHUMXU\

                     ,DP$VVLVWDQW*HQHUDO&RXQVHORI%OXH&URVVDQG%OXH6KLHOG$VVRFLDWLRQ,DP

PDNLQJWKLVGHFODUDWLRQRQEHKDOIRI%OXH&URVVDQG%OXH6KLHOG$VVRFLDWLRQLQLWVFDSDFLW\DV

FRFKDLURIWKH2IILFLDO&RPPLWWHHRI8QVHFXUHG&UHGLWRUV WKH³&RPPLWWHH´ RI3XUGXH3KDUPD

/3 et al FROOHFWLYHO\ WKH ³'HEWRUV´   $FFRUGLQJO\ , DP LQ DOO UHVSHFWV FRPSHWHQW WR PDNH

WKLVGHFODUDWLRQLQVXSSRUWRIWKHApplication of the Official Committee of Unsecured Creditors of

Purdue Pharma, L.P., et al. to Retain and Employ Akin Gump Strauss Hauer & Feld LLP as

Counsel, Nunc Pro Tuncto September 26, 2019 WKH³$SSOLFDWLRQ´ ILOHGFRQWHPSRUDQHRXVO\

KHUHZLWK

                     , VXEPLW WKLV GHFODUDWLRQ WKH ³'HFODUDWLRQ´  LQ VXSSRUW RI WKH $SSOLFDWLRQ



  7KH'HEWRUVLQWKHVHFDVHVDORQJZLWKWKHODVWIRXUGLJLWVRIHDFK'HEWRU¶VUHJLVWUDWLRQQXPEHULQWKHDSSOLFDEOH
MXULVGLFWLRQDUHDVIROORZV3XUGXH3KDUPD/3  3XUGXH3KDUPD,QF  3XUGXH7UDQVGHUPDO
7HFKQRORJLHV/3  3XUGXH3KDUPD0DQXIDFWXULQJ/3  3XUGXH3KDUPDFHXWLFDOV/3  
,PEULXP7KHUDSHXWLFV/3  $GORQ7KHUDSHXWLFV/3  *UHHQILHOG%LR9HQWXUHV/3  6HYHQ
6HDV+LOO&RUS  2SKLU*UHHQ&RUS  3XUGXH3KDUPDRI3XHUWR5LFR  $YULR+HDOWK/3  
3XUGXH3KDUPDFHXWLFDO3URGXFWV/3  3XUGXH1HXURVFLHQFH&RPSDQ\  1D\DWW&RYH/LIHVFLHQFH,QF
   %XWWRQ/DQG/3  5KRGHV$VVRFLDWHV/3 1$ 3DXO/DQG,QF  4XLGQLFN/DQG/3  
5KRGHV3KDUPDFHXWLFDOV/3  5KRGHV7HFKQRORJLHV  8')/3  69&3KDUPD/3  DQG
69&3KDUPD,QF  7KH'HEWRUV¶FRUSRUDWHKHDGTXDUWHUVLVORFDWHGDW2QH6WDPIRUG)RUXP7UHVVHU
%RXOHYDUG6WDPIRUG&7

  &DSLWDOL]HGWHUPVXVHGEXWQRWGHILQHGKHUHLQVKDOOKDYHWKHPHDQLQJVDVFULEHGWRVXFKWHUPVLQWKH$SSOLFDWLRQ

                                                              

19-23649-rdd       Doc 421       Filed 11/05/19 Entered 11/05/19 21:48:05                  Main Document
                                           Pg 118 of 120



SXUVXDQWWR6HFWLRQ'RIWKH5HYLVHG867*XLGHOLQHVZKLFKZHUHDGRSWHGE\WKH([HFXWLYH

2IILFHIRU867UXVWHHVXQGHU86& D  ([FHSWDVRWKHUZLVHQRWHGDOOIDFWVLQWKLV

'HFODUDWLRQ DUH EDVHG RQ P\ SHUVRQDO NQRZOHGJH RI WKH PDWWHUV VHW IRUWK KHUHLQ LQIRUPDWLRQ

JDWKHUHGIURPP\UHYLHZRIUHOHYDQWGRFXPHQWVDQGLQIRUPDWLRQVXSSOLHGWRPHE\$NLQ*XPS

             ,DPLQIRUPHGE\$NLQ*XPSWKDWWKH5HYLVHG867*XLGHOLQHVUHTXHVWWKDWDQ\

DSSOLFDWLRQIRUHPSOR\PHQWRIDQDWWRUQH\XQGHU86&RUEHDFFRPSDQLHGE\D

YHULILHGVWDWHPHQWIURPWKHFOLHQWWKDWDGGUHVVHVWKHIROORZLQJ

         D     7KHLGHQWLW\DQGSRVLWLRQRIWKHSHUVRQPDNLQJWKHYHULILFDWLRQ

         E     7KH VWHSV WDNHQ E\ WKH FOLHQW WR HQVXUH WKDW WKH DSSOLFDQW¶V ELOOLQJ UDWHV DQG
                PDWHULDOWHUPVIRUWKHHQJDJHPHQWDUHFRPSDUDEOHWRWKHDSSOLFDQW¶VELOOLQJUDWHV
                DQG WHUPV IRU RWKHU QRQEDQNUXSWF\ HQJDJHPHQWV DQG WR WKH ELOOLQJ UDWHV DQG
                WHUPVRIRWKHUFRPSDUDEO\VNLOOHGSURIHVVLRQDOV

         F     7KHQXPEHURIILUPVWKHFOLHQWLQWHUYLHZHG

         G     ,I WKH ELOOLQJ UDWHV DUH QRW FRPSDUDEOH WR WKH DSSOLFDQW¶V ELOOLQJ UDWHV IRU RWKHU
                QRQEDQNUXSWF\ HQJDJHPHQWV DQG WRWKH ELOOLQJ UDWHV RI RWKHU FRPSDUDEO\ VNLOOHG
                SURIHVVLRQDOVWKHFLUFXPVWDQFHVZDUUDQWLQJWKHUHWHQWLRQRIWKDWILUP

         H     7KH SURFHGXUHV WKH FOLHQW KDV HVWDEOLVKHG WR VXSHUYLVH WKH DSSOLFDQW¶V IHHV DQG
                H[SHQVHV DQG WR PDQDJH FRVWV  ,I WKH SURFHGXUHV IRU WKH EXGJHWLQJ UHYLHZ DQG
                DSSURYDO RI IHHV DQG H[SHQVHV GLIIHU IURP WKRVH WKH FOLHQW UHJXODUO\ HPSOR\V LQ
                QRQEDQNUXSWF\ FDVHV WR VXSHUYLVH RXWVLGH FRXQVHO H[SODLQ KRZ DQG ZK\ ,Q
                DGGLWLRQ GHVFULEH DQ\ HIIRUWV WR QHJRWLDWH UDWHV LQFOXGLQJ UDWHV IRU URXWLQH
                PDWWHUVRULQWKHDOWHUQDWLYHWRGHOHJDWHVXFKPDWWHUVWROHVVH[SHQVLYHFRXQVHO

                                7KH&RPPLWWHH¶V6HOHFWLRQRI&RXQVHO

             )ROORZLQJ LWV IRUPDWLRQ WKH &RPPLWWHH LQWHUYLHZHG IRXU ODZ ILUPV WR UHSUHVHQW

WKH&RPPLWWHHDVFRXQVHOLQWKH&KDSWHU&DVHV$IWHULQWHUYLHZLQJHDFKRIWKHVHILUPVWKH

&RPPLWWHHIRXQG$NLQ*XPSWREHXQLTXHO\TXDOLILHGWRUHSUHVHQWWKH&RPPLWWHH$NLQ*XPS

KDV D ORQJ KLVWRU\ RI UHSUHVHQWLQJ RIILFLDO FRPPLWWHHV LQ FKDSWHU  SURFHHGLQJV DQG KDV

SDUWLFXODU H[SHUWLVH LQ PDWWHUV UHODWHG WR WKH UHWDLO SKDUPDFHXWLFDO LQGXVWU\  7KHUHIRUH RQ WKH

EDVLVRI$NLQ*XPS¶VEURDGEDVHGGHHSDQGGLUHFWO\DSSOLFDEOHVNLOOVHWDQGWKHSDVWH[SHULHQFH

                                                      

19-23649-rdd       Doc 421      Filed 11/05/19 Entered 11/05/19 21:48:05                Main Document
                                          Pg 119 of 120



RI FHUWDLQ LQGLYLGXDO &RPPLWWHH PHPEHUV ZLWK $NLQ *XPS LQ RWKHU EDQNUXSWF\ FDVHV WKH

&RPPLWWHH KDV GHFLGHG WR UHWDLQ $NLQ *XPS 7KH &RPPLWWHH KDV DOVR GHWHUPLQHG WR HQJDJH

%D\DUG3$DV³HIILFLHQF\FRXQVHO´WRWKH&RPPLWWHHWRKDQGOHFHUWDLQWDVNVDW%D\DUG¶VORZHU

UDWHV$NLQ*XPSZLOOFRRUGLQDWHFDUHIXOO\ZLWK%D\DUGWRHQVXUHWKDWWKHUHLVQRXQQHFHVVDU\

GXSOLFDWLRQRIVHUYLFHVSHUIRUPHGRUFKDUJHGWRWKH'HEWRUV¶HVWDWHV

                                            5DWH6WUXFWXUH

             $NLQ *XPS KDV LQIRUPHG WKH &RPPLWWHH WKDW LWV UDWHV IRU EDQNUXSWF\

UHSUHVHQWDWLRQV DUH FRPSDUDEOH WR WKH UDWHV $NLQ *XPS FKDUJHV IRU QRQEDQNUXSWF\

UHSUHVHQWDWLRQV7KH&RPPLWWHHKDVDSSURYHG$NLQ*XPS¶VSURSRVHGKRXUO\UDWHVDVVHWIRUWK

LQWKH$SSOLFDWLRQ$NLQ*XPSKDVLQIRUPHGWKH&RPPLWWHHWKDWLWVKRXUO\UDWHVDUHVXEMHFWWR

SHULRGLFDGMXVWPHQWV W\SLFDOO\LQ-DQXDU\RIHDFK\HDU WRUHIOHFWHFRQRPLFDQGRWKHUFRQGLWLRQV

7KH&RPPLWWHHKDVFRQVHQWHGWRVXFKRUGLQDU\FRXUVHUDWHLQFUHDVHV

                                           &RVW6XSHUYLVLRQ

             7KH&RPPLWWHHUHFRJQL]HVLWVUHVSRQVLELOLW\WRPRQLWRUWKHELOOLQJSUDFWLFHVRILWV

FRXQVHO WR HQVXUH WKDW WKH IHHV DQG H[SHQVHV SDLG E\ WKH HVWDWH UHPDLQ FRQVLVWHQW ZLWK WKH

&RPPLWWHH¶V H[SHFWDWLRQV DQG WKH H[LJHQFLHV RI WKHVH &KDSWHU  &DVHV  $NLQ *XPS DGYLVHV

WKDW LW H[SHFWV WR GHYHORS DQG WKH &RPPLWWHH LQWHQGV WR UHYLHZ D SURVSHFWLYH EXGJHW DQG

VWDIILQJSODQWRFRPSO\UHDVRQDEO\ZLWKWKH867UXVWHH¶VUHTXHVWIRULQIRUPDWLRQDQGDGGLWLRQDO

GLVFORVXUHVDVWRZKLFKWKH&RPPLWWHHLVDGYLVHG$NLQ*XPSUHVHUYHVDOOULJKWV,QDGGLWLRQ

WKH&RPPLWWHHZLOOUHYLHZWKHPRQWKO\IHHVWDWHPHQWVWKDW$NLQ*XPSUHJXODUO\VXEPLWV$NLQ

*XPS¶V IHHV DQG H[SHQVHV ZLOO EH VXEMHFW WR SHULRGLF UHYLHZ RQ D PRQWKO\ LQWHULP DQG ILQDO

EDVLVGXULQJWKHFRXUVHRIWKH&KDSWHU&DVHVE\WKH&RPPLWWHHWKH2IILFHRIWKH867UXVWHH

IRU5HJLRQWKH'HEWRUVDQGRWKHUSDUWLHVLQLQWHUHVW

        

                                                    

19-23649-rdd   Doc 421   Filed 11/05/19 Entered 11/05/19 21:48:05   Main Document
                                   Pg 120 of 120
